Exhibit 10.1
FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
by and among
DELTA APPAREL, INC.,
M. J. SOFFE, LLC,
JUNKFOOD CLOTHING COMPANY,
TO THE GAME, LLC,
ART GUN, LLC,
and
TCX, LLC,
as Borrowers
THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Lenders
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Sole Lead Arranger
 
WELLS FARGO CAPITAL FINANCE, LLC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners
 
Dated: May 27, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS
    2  
SECTION 2. CREDIT FACILITIES
    34  
2.1 Loans
    34  
2.2 Letters of Credit
    35  
2.3 [Intentionally Omitted.]
    38  
2.4 Commitments
    38  
2.5 Voluntary Increase in Commitments
    38  
SECTION 3. INTEREST AND FEES
    39  
3.1 Interest
    39  
3.2 Fees
    40  
3.3 Changes in Laws and Increased Costs of Loans
    41  
3.4 Maximum Interest
    43  
SECTION 4. CONDITIONS PRECEDENT
    44  
4.1 Conditions Precedent to Initial Loans and Letters of Credit
    44  
4.2 Conditions Precedent to All Loans and Letters of Credit
    46  
SECTION 5. GRANT OF SECURITY INTEREST
    46  
5.1 Grant of Security Interest
    46  
5.2 Perfection of Security Interests
    48  
SECTION 6. COLLECTION AND ADMINISTRATION
    51  
6.1 Borrowers’ Loan Account
    51  
6.2 Statements
    51  
6.3 Collection of Accounts
    51  
6.4 Payments
    52  
6.5 Authorization to Make Loans
    55  
6.6 Use of Proceeds
    55  
6.7 Pro Rata Treatment
    55  
6.8 Sharing of Payments, Etc.
    55  
6.9 Settlement Procedures
    56  
6.10 Obligations Several; Independent Nature of Lenders’ Rights
    58  
6.11 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements
    59  
6.12 Nature and Extent of Each Borrower’s Liability
    59  
6.13 Taxes
    61  
SECTION 7. COLLATERAL REPORTING AND COVENANTS
    63  
7.1 Collateral Reporting
    63  
7.2 Accounts Covenants
    64  
7.3 Inventory Covenants
    65  
7.4 Equipment and Real Property Covenants
    66  
7.5 Power of Attorney
    66  
7.6 Right to Cure
    67  
7.7 Access to Premises
    67  
7.8 Appraisals
    67  

-i-



--------------------------------------------------------------------------------



 



              Page
SECTION 8. REPRESENTATIONS AND WARRANTIES
    68  
8.1 Corporate Existence, Power and Authority; Subsidiaries
    68  
8.2 Name; State of Organization; Chief Executive Office; Collateral Locations
    69  
8.3 Financial Statements; No Material Adverse Change
    69  
8.4 Priority of Liens, Title to Properties
    69  
8.5 Tax Returns
    69  
8.6 Litigation
    70  
8.7 Compliance with Other Agreements and Applicable Laws
    70  
8.8 Anti-Terrorism Laws
    70  
8.9 Environmental Compliance
    71  
8.10 Employee Benefits
    72  
8.11 Bank Accounts
    72  
8.12 Intellectual Property
    72  
8.13 Subsidiaries; Affiliates; Capitalization
    73  
8.14 Solvency
    73  
8.15 Labor Disputes
    73  
8.16 Restrictions on Subsidiaries
    73  
8.17 Material Contracts
    73  
8.18 Payable Practices
    74  
8.19 Accuracy and Completeness of Information
    74  
8.20 Survival of Warranties, Cumulative
    74  
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
    74  
9.1 Maintenance of Existence
    74  
9.2 New Collateral Locations
    74  
9.3 Compliance with Laws, Regulations, Etc.
    75  
9.4 Payment of Taxes and Claims
    76  
9.5 Insurance
    76  
9.6 Financial Statements and Other Information
    76  
9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.
    78  
9.8 Encumbrances
    79  
9.9 Indebtedness
    80  
9.10 Loans, Investments, Guarantees, Etc.
    81  
9.11 Dividends and Redemptions
    82  
9.12 Transactions with Affiliates
    83  
9.13 Additional Bank Accounts
    83  
9.14 Compliance with ERISA
    84  
9.15 End of Fiscal Years; Fiscal Quarters
    84  
9.16 Change in Business
    84  
9.17 Limitation of Restrictions Affecting Subsidiaries
    84  
9.18 Foreign Assets Control Regulations, Etc.
    84  
9.19 After Acquired Real Property
    85  
9.20 Costs and Expenses
    85  
9.21 Further Assurances
    86  
9.22 Fixed Charge Coverage Ratio
    86  
9.23 Post-Closing Deliverables
    86  
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
    86  
10.1 Events of Default
    86  
10.2 Remedies
    88  

-ii-



--------------------------------------------------------------------------------



 



              Page
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
    91  
11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    91  
11.2 Waiver of Notices
    92  
11.3 Amendments and Waivers
    92  
11.4 Waiver of Counterclaims
    94  
11.5 Indemnification
    95  
SECTION 12. THE AGENT
    95  
12.1 Appointment and Authorization of Agent
    95  
12.2 Delegation of Duties
    96  
12.3 Liability of Agent
    96  
12.4 Reliance by Agent
    96  
12.5 Notice of Default or Event of Default
    97  
12.6 Credit Decision
    97  
12.7 Costs and Expenses; Indemnification
    98  
12.8 Agent in Individual Capacity
    98  
12.9 Successor Agent
    99  
12.10 Lender in Individual Capacity
    99  
12.11 Collateral Matters
    100  
12.12 Restrictions on Actions by Lenders; Sharing of Payments
    102  
12.13 Agency for Perfection
    102  
12.14 Payments by Agent to Lenders
    102  
12.15 Concerning the Collateral and Related Loan Documents
    102  
12.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
    103  
12.17 Additional Loans
    104  
12.18 Several Obligations; No Liability
    104  
SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
    104  
13.1 Term
    104  
13.2 Interpretative Provisions
    105  
13.3 Notices
    106  
13.4 Partial Invalidity
    107  
13.5 Confidentiality
    107  
13.6 Successors
    108  
13.7 Assignments; Participations
    109  
13.8 Entire Agreement
    110  
13.9 USA PATRIOT Act
    110  
13.10 Bank Product Providers
    111  
13.11 No Novation; Reaffirmation of Grant of Security Interest
    111  
13.12 Counterparts, Etc.
    112  
Fax No.: (770) 698-8324
    1  
[Signature pages to follow]
    3  

-iii-



--------------------------------------------------------------------------------



 



INDEX TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Assignment and Acceptance
Exhibit B
  Applicable Margins for Interest Rate Calculation
Exhibit C
  Bank Product Provider Letter Agreement
Exhibit D
  Designated Account
 
   
Schedule 1.21
  Commitments
Schedule 1.24
  Customs Brokers
Schedule 1.89
  Permitted Holders
Schedule 8.2
  Places of Business
Schedule 8.4
  Existing Liens
Schedule 8.7
  Permits
Schedule 8.11
  Bank Accounts
Schedule 8.12
  Licenses Intellectual Property
Schedule 8.15
  Labor Matters
Schedule 8.17
  Material Contracts
Schedule 9.9
  Existing Indebtedness
Schedule 9.10
  Existing Loans, Advances and Guarantees
Schedule 9.12
  Transactions with Affiliates

-iv-



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated May 27,
2011 (this “Agreement”), is entered into by and among DELTA APPAREL, INC., a
Georgia corporation (“Delta”), M. J. SOFFE, LLC, a North Carolina limited
liability company and successor to M.J. Soffe Co. (“Soffe”), JUNKFOOD CLOTHING
COMPANY, a Georgia corporation (“Junkfood”), TO THE GAME, LLC, a Georgia limited
liability company (“TTG”), ART GUN, LLC, a Georgia limited liability company
(“Art Gun”), and TCX, LLC, a North Carolina limited liability company (“TCX”),
and each Acquisition Subsidiary that is from time to time a Borrower under the
Loan Agreement (Delta, Soffe, Junkfood, TTG, Art Gun, TCX and each such
Acquisition Subsidiary being hereinafter collectively called “Borrowers” and
individually a “Borrower”); the parties hereto from time to time as Lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders”); and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, successor by merger to
Wachovia Bank, National Association (“Wells Fargo”), in its capacity as agent
for Lenders (together with its successors in such capacity, “Agent”).
W I T N E S S E T H:
     WHEREAS, Borrowers, certain financial institutions (collectively, “Existing
Lenders”) and Agent, in its capacity as agent for the Existing Lenders entered
into that certain Third Amended and Restated Loan and Security Agreement dated
September 21, 2007 (as amended, modified or supplemented from time to time prior
to the date hereof, the “Existing Loan Agreement”); and
     WHEREAS, each Borrower has requested that the Existing Loan Agreement be
amended and restated in its entirety to become effective and binding on
Borrowers pursuant to the terms hereof, and Lenders (including Existing Lenders
that are parties hereto) have agreed, subject to the terms of this Agreement, to
amend and restate the Existing Loan Agreement in its entirety to read as set
forth herein and to provide an amended and restated Credit Facility to
Borrowers, which shall be used by Borrowers to finance their mutual and
collective enterprise of marketing, designing, manufacturing and distributing
branded and private-label apparel. In order to utilize the financial powers of
each Borrower in the most efficient and economical manner, and in order to
facilitate the financing of each Borrower’s needs, Lenders will, at the request
of any Borrower, make loans to all Borrowers under the amended and restated
Credit Facility on a combined basis and in accordance with the provisions
hereinafter set forth. Borrowers’ business is a mutual and collective enterprise
and Borrowers believe that the consolidation of all Loans under this Agreement
will enhance the aggregate borrowing powers of each Borrower and ease the
administration of their loan relationship with Lenders, all to the mutual
advantage of Borrowers. Lenders’ willingness to extend credit to Borrowers and
to administer each Borrower’s collateral security therefor, on a combined basis
as more fully set forth in this Agreement, is done solely as an accommodation to
Borrowers and at Borrowers’ request in furtherance of Borrowers’ mutual and
collective enterprise; and
     WHEREAS, each Borrower has agreed to be jointly and severally liable for
loans and all outstanding other obligations under this Agreement and to
guarantee the obligations of each of the other Borrowers under this Agreement
and each of the other Financing Agreements; and
     WHEREAS, Agent and Lenders (including Existing Lenders that are parties
hereto) are willing to amend and restate the Existing Loan Agreement, as
hereinafter set forth, to, among other things, increase the maximum amount of
credit that may be obtained thereunder by Borrowers; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, each of Borrowers, Agent and Lenders acknowledges and agrees that
(i) the Obligations represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Existing Obligations
arising in connection with the Existing Loan Agreement and the other Existing
Financing Agreements executed in connection therewith; (ii) it intends that the
collateral pledged under the Existing Loan Agreement and the other Existing
Financing Agreements executed in connection therewith shall secure, without
interruption or impairment of any kind, all Existing Obligations under the
Existing Loan Agreement and the other Existing Financing Agreements executed in
connection therewith, as amended, restated, renewed, extended, consolidated and
modified hereunder, together with all other Obligations hereunder; and (iii) all
security interests and liens evidenced by the Existing Loan Agreement and the
other Existing Financing Agreements executed in connection therewith are hereby
ratified, confirmed and continued; and
     WHEREAS, Borrowers, Agent and Lender intend that (i) the provisions of the
Existing Loan Agreement and the other Existing Financing Agreements executed in
connection therewith, to the extent restated, renewed, extended, consolidated,
amended and modified hereby and by the other Financing Agreements dated as of
the date hereof, be hereby superseded and replaced by the provisions hereof and
of the other Financing Agreements; and (ii) by entering into and performing
their respective obligations hereunder, this transaction shall not constitute a
novation; and
     WHEREAS, each Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to Borrowers on a pro
rata basis according to its Commitment (as defined below) on the terms and
conditions set forth herein and Agent is willing to act as agent for Lenders on
the terms and conditions set forth herein and the other Financing Agreements;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     SECTION 1. DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:
     “Accounts” shall mean, as to each Borrower, all present and future rights
of such Borrower to payment of a monetary obligation, whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with the card.
     “Acquisition Agreement” shall mean, with respect to each Acquisition
Transaction, each stock purchase agreement, asset purchase agreement, or merger
agreement, as the context may require, to be executed and delivered by and among
a Borrower or an Acquisition Subsidiary, as purchaser, and the Acquisition
Target or each owner, as seller, of the Capital Stock or assets to be sold to
such Borrower or Acquisition Subsidiary, together with any and all permitted
amendments, modifications and supplements thereto, restatements thereof and
substitutes therefor.
     “Acquisition Consideration” shall mean the consideration given and to be
given by a Borrower or any Acquisition Subsidiary for or in an Acquisition
Transaction, including the fair market value of any cash, property, Capital
Stock or services given and the amount of any Funded Debt assumed or incurred by
such Borrower or Acquisition Subsidiary in connection with such Acquisition
Transaction. For

-2-



--------------------------------------------------------------------------------



 



purposes hereof, the fair market value of earn-out payments to be made by a
Borrower or any Acquisition Subsidiary for or in connection with any such
Acquisition Transaction shall be determined in accordance with GAAP as of the
closing date for such Acquisition Transaction.
     “Acquisition Documents” shall mean, individually and collectively, as the
context may require, each Acquisition Agreement and any and all other
agreements, documents or instruments at any time executed and delivered by a
Borrower or an Acquisition Subsidiary, an Acquisition Target or any other Person
in connection with an Acquisition Transaction.
     “Acquisition Subsidiary” shall mean a Subsidiary formed by a Borrower after
the Closing Date to purchase all of the issued and outstanding Capital Stock, or
all or substantially all of the assets, of an Acquisition Target or a division
or separate line of business of an Acquisition Target, or to be merged with or
into an Acquisition Target, subject to the satisfaction of each of the following
conditions as determined by Agent: (a) no Default or Event of Default exists at
the time or would result therefrom; (b) such Borrower and such Subsidiary
deliver to Agent any and all documents, agreements, financial statements,
projections and instruments reasonably requested by Agent, in form and substance
reasonably satisfactory to Agent in all respects, in connection with such
formation, including (i) such documents and other information as may be
necessary for Agent and any Lender to comply with the requirements of the USA
PATRIOT Act, (ii) such documents and instruments as may be necessary to grant or
confirm to Agent a first priority perfected Lien on and security interest in all
of the assets of the Subsidiary, including the Capital Stock in such Subsidiary
owned by such Borrower (and subject to any permitted Liens), and (iii) a joinder
agreement executed by such Subsidiary, together with such other collateral
documents and opinions of counsel as may be requested by Agent, each in form and
substance satisfactory to Agent; and (c) such Borrower shall give Agent at least
7 days prior written notice before forming such Subsidiary and provide copies of
all organizational documents of such Subsidiary to Agent.
     “Acquisition Target” shall mean a Person whose Capital Stock or assets are
to be purchased pursuant to the terms of an Acquisition Agreement or a Person to
be merged with or into an Acquisition Subsidiary or Borrower pursuant to an
Acquisition Agreement.
     “Acquisition Transaction” shall mean the transaction pursuant to an
Acquisition Agreement for the purchase of all of the issued and outstanding
Capital Stock of, or all or substantially all of the assets of, an Acquisition
Target, or for the purchase of all or substantially all of the assets of a
division or separate line of business of an Acquisition Target, or for the
merger of the Acquisition Target with or into an Acquisition Subsidiary or
Borrower.
     “Administrative Borrower” shall mean Delta, in its capacity as
Administrative Borrower on behalf of itself and the other Borrowers pursuant to
Section 6.11 hereof and its successors and assigns in such capacity.
     “Affected Lender” shall have the meaning set forth in Section 3.3(e)
hereof.
     “Affiliate” shall mean, with respect to a specified Person, any other
Person (a) which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such specified
Person; (b) which beneficially owns or holds five (5%) percent or more of any
class of the Voting Stock or other equity interest of such specified Person; or
(c) of which five (5%) percent or more of the Voting Stock or other equity
interest is beneficially owned or held by such specified Person or a Subsidiary
of such specified Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”) when used with respect to any specified Person shall mean
the possession, directly or indirectly, of the power to

-3-



--------------------------------------------------------------------------------



 



direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by agreement or otherwise.
     “Agent” shall mean Wells Fargo Bank, National Association, in its capacity
as agent on behalf of Lenders pursuant to the terms hereof and any replacement
or successor agent hereunder.
     “Agent-Related Persons” shall mean Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.
     “Agent Payment Account” shall mean the bank account of Agent as Agent may
from time to time designate for wiring or otherwise transferring, in immediately
available funds, the items received for deposit in, and the funds from time to
time on deposit in, the Blocked Accounts.
     “Agreement Date” shall mean May 27, 2011.
     “Alternate Excess Availability” shall mean the amount, as determined by
Agent, calculated at any time, equal to: (a) the Borrowing Base minus (b) the
amount of all then outstanding and unpaid Obligations.
     “Anti-Terrorism Law” shall mean the USA PATRIOT Act or any other statute,
regulation, executive order, or other law pertaining to the prevention of future
acts of terrorism, in each case as such law may be amended from time to time.
     “Application Event” shall mean the occurrence of (a) a failure by Borrowers
to repay all of the Obligations in full on the Maturity Date or any earlier date
upon which the Obligations become due and payable in full, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 6.4(b)
hereof.
     “Art Gun Purchase Agreement” shall mean that certain Asset Purchase
Agreement among Delta, Art Gun, and the Art Gun Sellers.
     “Art Gun Sellers” shall mean Barnett Koorse, Scott Valancy, and Evan
Koorse, each an individual resident of the State of Florida, and Art Gun
Technologies, LLC, a Florida limited liability company.
     “Art Gun Subordination Agreement” shall mean that certain Debt
Subordination Agreement dated December 28, 2009, among the Art Gun Sellers,
Delta, Art Gun, and Agent.
     “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.
     “Average Daily Balance” shall have the meaning set forth in Section 3.2(b)
hereof.
     “Bank Product Agreements” shall mean those agreements entered into from
time to time by any Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
     “Bank Product Provider” shall mean any Lender or any of its Affiliates;
provided, however, that no such Person (other than Wells Fargo or its
Affiliates) shall constitute a Bank Product Provider with

-4-



--------------------------------------------------------------------------------



 



respect to a Bank Product unless and until Agent shall have received a Bank
Product Provider Letter Agreement from such Person and with respect to the
applicable Bank Product within ten (10) days after the provision of such Bank
Product to any Borrower or its Subsidiaries; provided further, however, that if,
at any time, a Lender ceases to be a Lender hereunder, then, from and after the
date on which it ceases to be a Lender hereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Banking Relationship Debt.
     “Bank Product Provider Letter Agreement” shall mean a letter agreement in
substantially the form attached hereto as Exhibit C, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Borrowers, and Agent.
     “Bank Product Reserve Amount” shall mean, as of any date of determination,
the U.S. dollar amount of (a) the Current Hedge Exposure and (b) reserves that
Agent has determined it is necessary or appropriate to establish in respect of
Bank Products other than Hedge Agreements then provided or outstanding.
     “Bank Products” shall mean any one or more of the following financial
products or accommodations extended to any Borrower or its Subsidiaries by a
Bank Product Provider: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.
     “Banking Relationship Debt” shall mean (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by any Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to such
Borrower or its Subsidiaries; provided, however, in order for any item described
in clauses (a) (b), or (c) above, as applicable, to constitute “Banking
Relationship Debt”, (i) if the applicable Bank Product Provider is Wells Fargo
or its Affiliates, then, if requested by Agent, Agent shall have received a Bank
Product Provider Letter Agreement within ten (10) days after the date of such
request, or (ii) if the applicable Bank Product Provider is any other Person,
the applicable Bank Product must have been provided on or after the Closing Date
and Agent shall have received a Bank Product Provider Letter Agreement within
ten (10) days after the date of the provision of the applicable Bank Product to
such Borrower or its Subsidiaries.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, as amended
from time to time.
     “Base Rate” shall mean the greatest of (a) the Federal Funds Rate plus
one-half of one percent (0.5%), (b) the LIBOR Rate (which rate shall be
calculated based upon an Interest Period of three (3) months and shall be
determined on a daily basis), plus one (1) percentage point, and (c) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate.

-5-



--------------------------------------------------------------------------------



 



     “Base Rate Loan” shall mean any Loans or portion thereof that bears
interest at a rate determined by reference to the Base Rate.
     “Blocked Accounts” shall have the meaning set forth in Section 6.3(a)
hereof
     “Blocked Person” shall have the meaning set forth in Section 8.8.
     “Borrowing Base” shall mean, at any time, an amount equal:
     (a) the sum of:
     (i) eighty-five percent (85%) of the Net Amount of the Eligible Accounts,
plus
     (ii) the lesser of:

  (1)   the Inventory Loan Limit, or     (2)   the lesser of (A) sixty percent
(60%) of the Value of Eligible Inventory consisting of finished goods (including
finished garments and headwear regardless of whether Borrowers classify such
goods as raw materials or finished goods), Borrowers’ raw materials consisting
of raw cotton and yarn for such finished goods, and finished yarn categorized as
work-in-process; or (B) eighty-five percent (85%) of the Net Orderly Liquidation
Value of such Eligible Inventory, plus

     (iii) sixty-five percent (65%) of the appraised fair market value (based on
the most recent appraisal completed prior to the Closing Date that is in form,
contains assumptions and utilizes methods acceptable to Agent and that is
performed by an appraiser acceptable to Agent) of Eligible Real Property, which
amount shall be reduced on the first day of each month, commencing July 1, 2011,
by an amount equal to $150,150; plus
     (iv) eighty-five percent (85%) multiplied by the Net Orderly Liquidation
Value of the Eligible Equipment of Borrowers (based on the most recent appraisal
completed prior to the Closing Date), which amount shall be reduced on the first
day of each month, commencing July 1, 2011, by an amount equal to $62,906.45;
plus
     (v) the lesser of: (A) $7,500,000; or (B) forty-five percent (45%) of the
Net Orderly Liquidation Value of Eligible Trademarks (inclusive of any potential
value after tax benefit, at the Agent’s discretion); minus
     (b) the Reserves;
     “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York or the State

-6-



--------------------------------------------------------------------------------



 



of Georgia or the State of North Carolina, and a day on which the Reference Bank
and Agent are open for the transaction of business, except that if a
determination of a Business Day shall relate to any LIBOR Rate Loans, the term
Business Day shall also exclude any day on which banks are closed for dealings
in dollar deposits in the London interbank market.
     “Capital Expenditures” shall mean, with respect to any Person, all
expenditures made and liabilities incurred for the acquisition of assets which
are not, in accordance with GAAP, treated as expense items for such Person in
the year made or incurred or as a prepaid expense applicable to a future year or
years.
     “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.
     “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock, or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
     “Cash Dominion Period” shall mean the period beginning on the date of a
Cash Dominion Trigger Event and ending on the day on which Agent has reasonably
determined that (a) no Event of Default exists, and (b) Borrowers have
maintained Excess Availability in an amount equal to or greater than twelve and
one-half percent (12.5%) of the lesser of (i) the Borrowing Base and (ii) the
Maximum Credit, for a period of sixty (60) consecutive days.
     “Cash Dominion Trigger Event” shall mean (a) the occurrence of an Event of
Default, or (b) Agent’s reasonable determination that Excess Availability is
less than an amount equal to twelve and one-half percent (12.5%) of the lesser
of (i) the Borrowing Base and (ii) the Maximum Credit.
     “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of one hundred eighty (180) days or less
issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof;
(b) certificates of deposit or bankers’ acceptances with a maturity of one
hundred eighty (180) days or less of any financial institution that is a member
of the Federal Reserve System having combined capital and surplus and undivided
profits of not less than $250,000,000; (c) commercial paper (including variable
rate demand notes) with a maturity of one hundred eighty (180) days or less
issued by a corporation (except an Affiliate of a Borrower) organized under the
laws of any State of the United States of America or the District of Columbia
and rated at least A-1 by Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.;
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $250,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within one hundred eighty
(180) days or less from the date of acquisition; provided, that, the terms of
such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and (f)
investments in money market funds and mutual funds which invest substantially
all of their assets in securities of the types described in clauses (a) through
(e) above.

-7-



--------------------------------------------------------------------------------



 



     “Cash Management Services” shall mean any cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
     “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of any Borrower or any Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), except for one or
more Permitted Holders, of beneficial ownership, directly or indirectly, of a
majority of the voting power of the total outstanding Voting Stock of any
Borrower or Guarantor or the Board of Directors of any Borrower or Guarantor; or
(d) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of any Borrower or
Guarantor (together with any new directors who have been appointed by any
Permitted Holder, or whose nomination for election by the stockholders of such
Borrower or Guarantor, as the case may be, was approved by a vote of at least
sixty-six and two-thirds (66 2/3%) percent of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of any Borrower then still in
office.
     “Closing Date” shall mean the date on which all the conditions precedent in
Section 4 hereof are satisfied or waived and the initial Loans are made under
this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
     “Collateral” shall have the meaning set forth in Section 5.1 hereof.
     “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent, from any lessor of premises to any
Borrower, or any other Person to whom any Collateral (including Inventory,
Equipment, bills of lading or other documents of title) is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, pursuant
to which such lessor, consignee or other Person, inter alia, acknowledges the
first priority security interest of Agent in such Collateral, agrees to waive
any and all claims such lessor, consignee or other Person may, at any time, have
against such Collateral, whether for processing, storage or otherwise, and
agrees to permit Agent access to, and the right to remain on, the premises of
such lessor, consignee or other Person so as to exercise Agent’s rights and
remedies and otherwise deal with such Collateral and in the case of any
consignee or other Person who at any time has custody, control or possession of
any Collateral, acknowledges that it holds and will hold possession of the
Collateral for the benefit of Agent and Lenders and agrees to follow all
instructions of Agent with respect thereto.
     “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth beside such Lender’s name on Schedule 1.21 hereto or in the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 13.7 hereof, as the same
may be adjusted from time to time in accordance with the terms hereof; sometimes
being collectively referred to herein as “Commitments.”

-8-



--------------------------------------------------------------------------------



 



     “Converting Borrower” shall have the meaning set forth in Section 9.1
hereof.
     “Credit Facility” shall mean the Loans and Letters of Credit provided to or
for the benefit of Borrowers pursuant to Sections 2.1 and 2.2 hereof.
     “Current Hedge Exposure” shall mean, as of any date of determination, one
hundred percent (100%) of the aggregate mark-to-market exposure then owing by
Borrowers and Obligors under Hedge Agreements based on termination value after
netting, using a mutually satisfactory method, and furnished by Hedge Providers
to Agent on a monthly basis (or more frequently, in the reasonable discretion of
Agent).
     “Customs Broker” shall mean each Person listed on Schedule 1.24 hereto or
such other Person as may be selected by any Borrower after the date hereof and
after written notice by such Borrower to Agent who is reasonably acceptable to
Agent, including, in each case, any NVOCC that provides customs brokerage
services to a Borrower, provided, that, as to each such Person (including those
listed on Schedule 1.24), such Borrower has used reasonable efforts to obtain a
Collateral Access Agreement duly authorized, executed and delivered by such
Person.
     “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.
     “Default Rate” shall mean the interest rate referred to in clause (c) of
the definition of “Interest Rate”.
     “Defaulting Lender” shall mean any Lender that (a) has failed to fund any
amounts required to be funded by it hereunder within three (3) Business Days of
the date that it is required to do so hereunder (including the failure to make
available to Agent amounts required for any Settlement Period or to make a
required payment in connection with any payment made by Issuing Bank in
connection with any Letter of Credit), (b) notified the Borrowers or Agent in
writing that it does not intend to comply with all or any portion of its funding
obligations hereunder, (c) has made a public statement to the effect that it
does not intend to comply with its funding obligations hereunder or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within three (3) Business Days after
written request by Agent, to confirm that it will comply with the terms hereof
relating to its obligations to fund any amounts required to be funded by it
hereunder, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date that it is required to do so hereunder, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     “Defaulting Lender Rate” shall mean (a) for the first three (3) days from
and after the date the relevant payment is due, the Base Rate, and
(b) thereafter, the Interest Rate then applicable to Loans that are Base Rate
Loans.
     “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Agent, by and among Agent, any Borrower with
a deposit account at any bank and the bank at which such deposit account is at
any time maintained which provides that such bank will comply

-9-



--------------------------------------------------------------------------------



 



with instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by such Borrower and such other terms
and conditions as Agent may require, including as to any such agreement with
respect to any Blocked Account, providing that all items received or deposited
in the Blocked Accounts are the property of Agent, that the bank has no Lien
upon, or right to setoff against, the Blocked Accounts, the items received for
deposit therein, or the funds from time to time on deposit therein and that the
bank will wire, or otherwise transfer, in immediately available funds, on a
daily basis to the Agent Payment Account all funds received or deposited into
the Blocked Accounts.
     “Designated Account” shall mean the account of Administrative Borrower
identified on Exhibit D.
     “Dilution Reserve” shall mean a reserve established by Agent in such amount
as Agent may determine at any time that (a) the percentage equal to; (i) bad
debt write-downs or write-offs, discounts, returns, promotions, credit, credit
memos and other dilutive items with respect to Accounts, divided by (ii) gross
sales, exceeds (b) five percent (5%) on a consolidated basis.
     “EBITDA” shall mean, as to Borrowers, with respect to any period, an amount
equal to: (a) the Net Income of Borrowers and their Subsidiaries for such period
on a consolidated basis determined in accordance with GAAP, plus (b) to the
extent deducted in the computation of Net Income, (i) depreciation, amortization
and other non-cash charges (including imputed interest and deferred
compensation) for such period, all in accordance with GAAP, plus (ii) the
Interest Expense for such period, plus (iii) charges for Federal, Provincial,
State, district, municipal, local and foreign income taxes.
     “Eligible Accounts” shall mean Accounts created by a Borrower which are and
continue to be acceptable to Agent based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:
     (a) such Accounts arise from the actual and bona fide sale and delivery of
goods by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;
     (b) such Accounts are not unpaid more than the earlier of (i) sixty
(60) days after the original due date for them, or (ii) one hundred twenty
(120) days after the date of the original invoice for them (or one hundred fifty
(150) days after the date of the original invoice for them for certain account
debtors of such Borrower which are pre-approved by Agent, on terms and
conditions acceptable to Agent);
     (c) such Accounts comply with the terms and conditions contained in
Section 7.2(c) of this Agreement;
     (d) such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;
     (e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent’s request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be required by Agent to perfect the security interests of
Agent in those Accounts of an account debtor with its chief executive office or
principal place of business in Canada in accordance with the applicable laws of
the Province of Canada in which such chief executive office or principal place
of business is located and take or cause to be taken such other and further
actions as Agent

-10-



--------------------------------------------------------------------------------



 



may request to enable Agent as secured party with respect thereto to collect
such Accounts under the applicable Federal or Provincial laws of Canada) or, at
Agent’s option, if the chief executive office and principal place of business of
the account debtor with respect to such Accounts is located other than in the
United States of America or Canada, then if either: (i) the account debtor has
delivered to such Borrower an irrevocable letter of credit issued or confirmed
by a bank satisfactory to Agent and payable only in the United States of America
and in U.S. dollars, sufficient to cover such Account, in form and substance
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and such Borrower has
complied with the terms of Section 5.2(h) hereof with respect to the assignment
of the proceeds of such letter of credit to Agent or naming Agent as transferee
beneficiary thereunder, as Agent may specify, or (ii) such Account is subject to
credit insurance payable to Agent issued by an insurer and on terms and in an
amount acceptable to Agent, or (iii) such Account is otherwise acceptable in all
respects to Agent (subject to such lending formula with respect thereto as Agent
may determine);
     (f) such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;
     (g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);
     (h) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;
     (i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any Liens other than a Permitted
Lien;
     (j) neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of any Borrower;
     (k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, (i) the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, and (ii) the Federal Assignment of Claims Act
of 1940, as amended or any similar State or local law, if applicable, has been
complied with in a manner satisfactory to Agent, or Agent, in its discretion,
has expressly waived such compliance with respect to Accounts, the aggregate
amount of which do not exceed $7,500,000 at any time;
     (l) there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition;

-11-



--------------------------------------------------------------------------------



 



     (m) such Accounts of a single account debtor or its affiliates do not
constitute more than fifteen (15%) percent of all otherwise Eligible Accounts
(but the portion of the Accounts not in excess of such percentage may be deemed
Eligible Accounts);
     (n) such Accounts are not owed by an account debtor who has Accounts unpaid
more than the earlier of (i) sixty (60) days after the original due date or for
them, or (ii) one hundred twenty (120) days after the original invoice date for
them (or one hundred fifty (150) days after the date of the original invoice for
them for certain account debtors of such Borrower which are pre-approved by
Agent, on terms and conditions acceptable to Agent) which constitute more than
fifty (50%) percent of the total Accounts of such account debtor;
     (o) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost; and
     (p) such Accounts are owed by account debtors deemed creditworthy at all
times by such Borrower consistent with its current practice and who are
reasonably acceptable to Agent.
General criteria for Eligible Accounts may be established and revised from time
to time by Agent in good faith based on an event, condition or other
circumstance arising after the date hereof, or existing on the date hereof to
the extent Agent has no written notice thereof from a Borrower, which adversely
affects or could reasonably be expected to adversely affect the Accounts in the
good faith determination of Agent. Any Accounts which are not Eligible Accounts
shall nevertheless be part of the Collateral.
     “Eligible Equipment” shall mean Equipment owned or operated in the ordinary
course of the business of a Borrower, in each case which is acceptable to Agent
based on the criteria set forth below. In general, Eligible Equipment shall not
include: (a) components which are not part of operating Equipment; (b) Equipment
which is uninsured, damaged, obsolete, in disrepair or under repair; (c) spare
parts for Equipment; (d) Equipment at premises other than those owned and
controlled by such Borrower, except any Equipment which would otherwise be
deemed Eligible Equipment that is not located at premises owned and operated by
such Borrower may nevertheless be considered Eligible Equipment: (i) as to
locations which are leased by such Borrower, if Agent shall have received a
Collateral Access Agreement from the owner and lessor of such location, duly
authorized, executed and delivered by such owner and lessor or, if Agent shall
not have received a Collateral Access Agreement (in a form reasonably acceptable
to Agent), Agent may, at its option, nevertheless consider Equipment at such
location to be Eligible Equipment to the extent Agent shall have established
such Reserves in respect of amounts at any time payable by such Borrower to the
owner and lessor thereof as Agent shall determine, and (ii) as to locations
owned and operated by a third Person, (A) if Agent shall have received a
Collateral Access Agreement from such owner and operator with respect to such
location, duly authorized, executed and delivered by such owner and operator or
if Agent shall not have received a Collateral Access Agreement (in a form
reasonably acceptable to Agent), Agent may, at its option, nevertheless consider
Equipment at such location to be Eligible Equipment to the extent Agent shall
have established such Reserves in respect of amounts at any time payable by such
Borrower to the owner and operator thereof as Agent shall determine, and (B) in
addition, as to locations owned and operated by a third Person, Agent shall have
received, if required by Agent: (1) UCC-1 financing statements between the owner
and operator, as consignee or bailee, and such Borrower, as consignor or bailor,
in form and substance satisfactory to Agent, which are duly assigned to Agent
and (2) a written notice to any lender to the owner and operator of the first
priority security interest in such Equipment of Agent; (e) Equipment subject to
a

-12-



--------------------------------------------------------------------------------



 



security interest or other Lien in favor of any Person other than Agent except
those permitted in this Agreement (but without limiting the right of Agent to
establish any Reserves with respect to amounts secured by such security interest
or other Lien in favor of any Person even if permitted herein); (f) Equipment
which is not subject to the first priority, valid and perfected security
interest of Agent; (g) Equipment which has become part of, or affixed to, any
Real Property; or (h) Equipment located outside the United States of America.
The criteria for Eligible Equipment set forth above may only be changed and any
new criteria for Eligible Equipment may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Equipment in the good faith determination of Agent. Any Equipment which is
not Eligible Equipment shall nevertheless be part of the Collateral.
     “Eligible Inventory” shall mean Inventory consisting of finished goods held
for resale in the ordinary course of the business of a Borrower, finished
garments and headwear (regardless of whether Borrowers classify such goods as
raw materials or finished goods), raw materials for such finished goods and
finished yarn categorized as work-in-process, which are acceptable to Agent
based on the criteria set forth below. In general, Eligible Inventory shall not
include (a) work-in-process (other than finished yarn); (b) raw materials other
than yarn and raw cotton; (c) spare parts for Equipment; (d) packaging and
shipping materials; (e) supplies used or consumed in such Borrower’s business;
(f) Inventory at premises other than those owned and controlled by such
Borrower, except any Inventory which would otherwise be deemed Eligible
Inventory at locations in the United States of America which are not owned and
operated by such Borrower may nevertheless be considered Eligible Inventory:
(i) as to locations which are leased by such Borrower, if Agent shall have
received a Collateral Access Agreement from the owner and lessor of such
location, duly authorized, executed and delivered by such owner and lessor,
except that notwithstanding that Agent shall not have received such an agreement
for a particular leased location, Agent may consider Inventory at such leased
location which would otherwise be Eligible Inventory to be Eligible Inventory
and in such event, Agent may at any time establish such Reserves as Agent may
determine in respect of amounts at any time payable by such Borrower to the
owner or lessor of such location, without limiting any other rights and remedies
of Agent under this Agreement or under the other Financing Agreements with
respect to the establishment of Reserves or otherwise and (ii) as to premises of
third parties (including consignees and processors), Agent shall have received a
Collateral Access Agreement duly authorized, executed and delivered by the owner
and operator of such premises (except that notwithstanding that Agent shall not
have received such an agreement as to a particular third party location, Agent
may consider Inventory at such location which would otherwise be Eligible
Inventory to be Eligible Inventory and in such event, Agent may at any time
establish such Reserves as Agent may determine in respect of amounts at any time
payable by such Borrower to such third party, without limiting any other rights
or remedies of Agent under this Agreement or under the other Financing
Agreements with respect to the establishment of Reserves or otherwise), and in
addition, if required by Agent, as to premises of third parties where assets of
such Borrower are located: (A) the owner and operator executes appropriate UCC-1
financing statements in favor of such Borrower, which financing statements are
duly assigned to Agent and (B) any secured Agent to the owner and operator is
properly notified of the first priority Lien on such Inventory of Agent;
(g) Inventory located outside the United States of America shall only be
Eligible Inventory if it is Eligible In-Transit Inventory; (h) Inventory subject
to a security interest or other Lien in favor of any Person other than Agent,
except those permitted in this Agreement; (i) bill and hold goods; (j) Inventory
which is not subject to the first priority, valid and perfected security
interest of Agent; (k) damaged and/or defective Inventory which is unsaleable or
which such Borrower has not marked down to its realizable value; (l) Inventory
purchased or sold on consignment; (m) samples; (n) Inventory to be returned to
vendors; (o) Inventory subject to any License Agreement or other agreement that
limits, conditions or restricts such Borrower’s or Agent’s right to sell or
otherwise dispose of such Inventory unless the Licensor has entered into a
Licensor/Lender Agreement

-13-



--------------------------------------------------------------------------------



 



with Agent, except that notwithstanding that Agent shall not have received such
a Licensor/Lender Agreement for a particular License Agreement, Agent may
consider Inventory subject to such License Agreement which would otherwise be
Eligible Inventory to be Eligible Inventory and in such event, Agent may at any
time establish such Reserves as Agent may determine in respect of amounts at any
time payable by such Borrower to the Licensor of such Inventory, without
limiting any other rights and remedies of Agent under this Agreement or under
the other Financing Agreements with respect to the establishment of Reserves or
otherwise; or (p) Inventory that is the subject of an Intellectual Property
Claim. General criteria for Eligible Inventory may be established and revised
from time to time by Agent in good faith based on an event, condition or other
circumstance arising after the date hereof, or existing on the date hereof to
the extent Agent has no written notice thereof from a Borrower, which adversely
affects or could reasonably be expected to adversely affect the Inventory in the
good faith determination of Agent. Any Inventory which is not Eligible Inventory
shall nevertheless be part of the Collateral.
     “Eligible In-Transit Inventory” shall mean Inventory of a Borrower that
would constitute Eligible Inventory but for the fact that it is in transit to
the premises of a Borrower or a Customs Broker located within the United States,
and which is acceptable to Agent based on the criteria set forth below. In
general, inventory in transit shall only be deemed Eligible In-Transit Inventory
if: (a) it is in the United States in transit to the premises of a Borrower in
the United States and the requirements of clauses (i) through (v) below are
satisfied in form and substance satisfactory to Agent, or (b) it is outside of
the United States in transit to either the premises of a Customs Broker or the
premises of a Borrower in the United States and the requirements of clauses
(i) through (vii) below are satisfied in form and substance satisfactory to
Agent: (i) as to premises which are not owned and controlled by a Borrower (and
in the case of inventory in transit from a location outside of the United
States, the premises of a Customs Broker), either (A) Agent has received a
Collateral Access Agreement duly authorized, executed and delivered by the
owner, lessor and operator of such other premises (or by the Customs Broker) to
which the inventory is in transit, as the case may be, or (B), in Agent’s
discretion, Agent shall have established such Reserves as Agent may determine in
respect of amounts at any time payable by such Borrower to such owner, lessor
and operator of such other premises (or to the Customs Broker); (ii) title and
risk of loss to the inventory shall have passed to such Borrower; (iii) the
seller of such inventory (A) has no right, to reclaim, divert the shipment of,
reroute, repossess, stop delivery or otherwise assert any Lien rights or title
retention with respect to such inventory and (B) has entered into an agreement
with Agent waiving its Lien rights and any retention of title in respect of such
inventory and such agreement is in full force and effect; (iv) such inventory is
insured against types of loss, damage, hazards, and risks, and in amounts,
satisfactory to Agent; (v) such inventory is not subject to any letter of credit
(including any Letter of Credit issued hereunder); (vi) such inventory is
subject to a tangible, negotiable bill of lading that: (A) was issued by the
carrier or, if a NVOCC is engaged by a Borrower, by the NVOCC, (B) is endorsed
to the order of Agent, (C) bears a notation on its face that such bill of lading
is subject to the security interest of Agent, and (D) is in the United States in
the possession of Agent or the Customs Broker dealing with such inventory and
from whom Agent has received a Collateral Access Agreement, duly authorized,
executed and delivered by such Person, and such agreement is in full force and
effect, binding upon such Person and such Person has complied with the terms
thereof; and (vii) Agent has received (A) a copy of the certificate of marine
cargo insurance in connection therewith in which Agent has been named as an
additional insured and lender’s loss payee in a manner acceptable to Agent,
(B) a certificate duly executed by an officer of such Borrower that such
Inventory satisfies all criteria to be otherwise deemed Eligible Inventory
hereunder, and (C) if requested by Agent, a copy of the invoice, packing slip
and manifest with respect thereto.
     “Eligible Real Property” shall mean Real Property of Borrowers located in
Cumberland County, North Carolina, and Anderson County, Tennessee, owned in fee
simple and subject to a Mortgage in favor of Agent; provided, however, that
Eligible Real Property shall not include (a) Real Property subject

-14-



--------------------------------------------------------------------------------



 



to pending or threatened (in writing to a Borrower) condemnation by any
Governmental Authority or any pending or threatened (in writing to a Borrower)
enforcement action by any Governmental Authority with respect to the
environmental condition of such Real Property; (b) Real Property subject to a
security interest or other Lien in favor of any Person other than Agent except
those permitted in this Agreement (but without limiting the right of Agent to
establish any Reserves with respect to amounts secured by such security interest
or other Lien in favor of any Person even if permitted herein); (c) Real
Property which is not subject to the first priority, valid and perfected
security interest or Lien of Agent; (d) Real Property with respect to which
improvements thereon are uninsured; or (e) Real Property with respect to which
Agent has not received an appraisal pursuant to Section 7.4(a) hereof. The
criteria for Eligible Real Property set forth above may only be changed and any
new criteria for Eligible Real Property may only be established by Agent in good
faith based on either (i) an event, condition or other circumstance arising
after the date hereof; or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Real Property in the good faith determination of Agent. Any Real Property
which is not Eligible Real Property shall nevertheless be part of the
Collateral.
     “Eligible Trademark” shall mean any federally registered trademark of
Borrowers used in the ordinary course of Borrowers’ business which is acceptable
to Agent based on the criteria set forth below. In general, Eligible Trademarks
shall not include (a) any trademark subject to an Intellectual Property Claim,
any trademark securing Permitted Trademark Financing Debt, or any trademark
otherwise subject to a security interest or other Lien in favor of any Person
other than Agent except those permitted in this Agreement (but without limiting
the right of Agent to establish any Reserves with respect to amounts secured by
such security interest or other Lien in favor of any Person even if permitted
herein); (b) any trademark which is not subject to the first priority, valid and
perfected security interest or Lien of Agent; (c) any trademark registered
exclusively outside the United States of America; or (d) any trademark with
respect to which Agent has not received an appraisal in form, scope and
methodology acceptable to Agent and by an appraiser acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely. General criteria for Eligible Trademarks may be established
and revised from time to time by Agent in good faith based on an event,
condition or other circumstance arising after the date hereof, or existing on
the date hereof to the extent Agent has no written notice thereof from a
Borrower, which adversely affects or could reasonably be expected to adversely
affect the trademark in the good faith determination of Agent. Any trademark
which is not an Eligible Trademark shall nevertheless be part of the Collateral.
     “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty (50%)
percent owned by such Lender or its parent company; (c) any Person (whether a
corporation, partnership, trust or otherwise) that is engaged in the business of
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an institutional Affiliate of such
investment advisor, and in each case is approved by Agent and after the initial
syndication of the Credit Facility by Wells Fargo or its Affiliates, unless a
Default or Event of Default exists, Borrowers; and (d) any other commercial
bank, financial institution or institutional “accredited investor” (as defined
in Regulation D under the Securities Act of 1993) approved by Agent; provided,
that, neither any Borrower nor any Guarantor nor any Affiliate of any Borrower
or Guarantor shall qualify as an Eligible Transferee and (ii) no Person to whom
any Indebtedness which is in any way subordinated in right of payment to any
other Indebtedness of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except as Agent may otherwise specifically agree.

-15-



--------------------------------------------------------------------------------



 



     “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower and any Governmental
Authority, (a) relating to pollution and the protection, preservation or
restoration of the environment (including air, water vapor, surface water,
ground water, drinking water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or to human health
or safety, (b) relating to the exposure to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
Hazardous Materials, or (c) relating to all laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials. The term “Environmental Laws” includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws, and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.
     “Equipment” shall mean, as to each Borrower, all of such Borrower’s now
owned and hereafter acquired equipment, wherever located, including machinery,
data processing and computer equipment and computer hardware and software
(whether owned or licensed, and including embedded software), vehicles, tools,
furniture, fixtures, all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.
     “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, together with all rules, regulations and interpretations thereunder
or related thereto.
     “ERISA Affiliate” shall mean any Person required to be aggregated with any
Borrower or any Subsidiaries of such Borrower under Sections 414(b), 414(c),
414(m) or 414(o) of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the occurrence of a “prohibited
transaction” with respect to which any Borrower or any Subsidiaries of such
Borrower is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which any Borrower or any Subsidiaries of such Borrower
could otherwise be liable; (f) a complete or partial withdrawal by any Borrower
or any ERISA Affiliate from a Multiemployer Plan or a cessation of operations
which is treated as such a withdrawal or notification that a Multiemployer Plan
is in reorganization; (g) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the Pension Benefit Guaranty
Corporation to terminate a Plan or Multiemployer Plan; (h) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan; (i) the imposition of any liability under Title IV
of ERISA, other than the Pension Benefit Guaranty Corporation premiums due but
not delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate; and (j) any other event or condition with respect to a Plan or

-16-



--------------------------------------------------------------------------------



 



Multiemployer Plan or any Plan subject to Title IV of ERISA maintained, or
contributed to, by any ERISA Affiliate that could reasonably be expected to
result in liability of any Borrower.
     “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.
     “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any time, equal to: (a) the lesser of (i) the Borrowing Base and
(ii) the Maximum Credit, minus (b) the amount of all then outstanding and unpaid
Obligations.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.
     “Executive Order 13224” shall mean Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).
     “Existing Financing Agreements” shall mean the “Financing Agreements” as
defined in the Existing Loan Agreement.
     “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of any Borrower pursuant to the Existing Loan
Agreement or for which any Borrower is otherwise liable.
     “Existing Loan Agreement” shall have the meaning set forth in the recitals
to this Agreement.
     “Existing Loans” shall mean the “Loans” under (and as defined in) the
Existing Loan Agreement.
     “Existing Obligations” shall mean the “Obligations” under (and as defined
in) the Existing Loan Agreement.
     “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean collectively, the letter agreement dated April 1,
2011, by and among Borrowers and Agent, setting forth certain fees payable by
Borrowers to Agent for its benefit and for the benefit of Lenders.
     “Financial Covenant Testing Period” shall mean the period beginning on the
date of a Financial Covenant Trigger Event, and ending on the day on which Agent
has determined that (a) no Event of Default exists or has existed for sixty
(60) consecutive days, and (b) Borrowers have maintained Alternate Excess
Availability in an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (i) the Borrowing Base and (ii) the Maximum Credit, for
a period of sixty (60) consecutive days.
     “Financial Covenant Trigger Event” shall mean (a) the occurrence of an
Event of Default or (b) Agent’s reasonable determination in its discretion that
Alternate Excess Availability is less than an amount equal to twelve and
one-half percent (12.5%) of the lesser of (i) the Borrowing Base and (ii) the
Maximum Credit.

-17-



--------------------------------------------------------------------------------



 



     “Financing Agreements” shall mean, collectively, this Agreement, the Art
Gun Subordination Agreement, the Pledge Agreement, the Guarantees, the Mortgages
and all notes, guarantees, security agreements and other agreements, documents
and instruments now or at any time hereafter executed and/or delivered by any
Borrower or Obligor in connection with this Agreement.
     “Fixed Charge Coverage Ratio” shall mean, with respect to Borrowers and
their Subsidiaries, on a consolidated basis, for any period of determination,
the ratio of (a) EBITDA of Borrowers during such period minus the amount of any
taxes paid in cash, cash dividends to the equity holders of such Person, other
distributions to equity holders of such Person, and redemptions with respect to
the Capital Stock of such Person (including, but not limited to stock
repurchases) during the period in question minus all Unfinanced Capital
Expenditures made during such period minus all regularly scheduled (as
determined at the beginning of the respective period) principal payments of
Indebtedness for borrowed money and Indebtedness with respect to the Capital
Leases made during such period to (b) Fixed Charges of Borrowers and their
Subsidiaries for the same period.
     “Fixed Charges” for any Person during any period shall mean the sum of,
without duplication, (a) Interest Expense (including the interest component with
respect to Indebtedness under Capital Leases) paid in cash during such period,
and (b) an amount equal to the sum of (i) the product of: (A) $213,056.45 (which
represents the aggregate monthly reduction of the Eligible Real Property and
Eligible Equipment components of the Borrowing Base in effect under this
Agreement) multiplied by (B) the cumulative number of months that elapsed during
such period since the Closing Date plus (ii) the product of: (A) $194,445 (which
represents the aggregate monthly reduction of the Eligible Real Property and
Eligible Equipment components of the Borrowing Base in effect under the Existing
Loan Agreement) multiplied by (B) the difference of twelve (12) minus the
cumulative number of calendar months that have elapsed during such period since
the Closing Date.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Subsidiary” shall mean a Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in material tax liability to Borrowers.
     “Funded Debt” shall mean collectively, (a) the aggregate principal amount
of Indebtedness for borrowed money which would, in accordance with GAAP, be
classified as long-term Indebtedness, together with the current maturities
thereof and the face amount of all outstanding letters of credit; (b) all
Indebtedness outstanding under any revolving credit, line of credit or renewals
thereof, notwithstanding that any such Indebtedness is created within one year
of the expiration of such agreement; and (c) all Indebtedness with respect to
Capital Leases.
     “Funding Bank” shall have the meaning set forth in Section 3.3(a) hereof.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.22 hereof and for purposes of calculating “Net Income” as defined
in this Agreement, until such time as Administrative Borrower notifies Agent of
a change in GAAP that would have a material effect on the calculation of Net
Income or

-18-



--------------------------------------------------------------------------------



 



the covenant set forth in Section 9.22 and Borrowers and Agent mutually agree on
the treatment of such change or the recalculation of such covenant, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered to Agent prior to the date hereof.
     “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Guarantee” shall mean, individually, any guarantee executed by a
Guarantor, in form and substance satisfactory to Agent, and “Guarantees” shall
collectively refer to all such guarantees.
     “Guarantors” shall mean any Person that at any time after the date hereof
becomes party to a guarantee in favor of Agent or any Lender or otherwise liable
on or with respect to the Obligations or who is the owner of any property which
is security for the Obligations (other than Borrowers); each sometimes being
referred to herein individually as a “Guarantor”.
     “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
     “Hedge Obligations” shall mean any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Borrower or its Subsidiaries arising under, owing pursuant to,
or existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
     “Hedge Provider” shall mean any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Hedge Provider unless and until Agent shall have received a Bank
Product Provider Letter Agreement from such Person and with respect to the
applicable Hedge Agreement within ten (10) days after the execution and delivery
of such Hedge Agreement with any Borrower or its Subsidiaries; provided further,
however, that if, at any time, a Lender ceases to be a Lender under this
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Hedge
Providers and the obligations with respect to Hedge Agreements entered into with
such former Lender or any of its Affiliates shall no longer constitute Hedge
Obligations.
     “Hedge Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, forward contract, currency swap agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.
     “Holdout Lender” shall have the meaning set forth in Section 11.3(f)
hereof.
     “Honduras JV” shall mean Green Valley Industrial Park, S.A.

-19-



--------------------------------------------------------------------------------



 



     “Honduras Subsidiary” shall mean each of Delta Apparel Honduras, S.A., a
Honduran sociedad anónima, Delta Cortes, S.A., a Honduran sociedad anónima,
Atled Holding Company Honduras, S de RL, a Honduran company, La Paz Honduras, S
de RL, a Honduran company, and Ceiba Textiles, S de RL, a Honduran company.
     “Hostile Acquisition” shall mean any investment in a Person, resulting in
control of such Person, involving a tender offer or proxy contest that has not
been recommended or approved by the board of directors or similar body of such
Person that is the subject of the investment prior to the first public
announcement or disclosure relating to such investment.
     “Immaterial Subsidiary” shall mean any Subsidiary of a Borrower which
accounted for less than (a) two percent (2%) of the consolidated assets of the
Borrowers and their Subsidiaries, on a consolidated basis, as of the end of the
Borrowers’ most recent fiscal year and (b) two percent (2%) of the consolidated
revenues of the Borrowers and their Subsidiaries, on a consolidated basis, for
the four fiscal quarters ending as of the Borrowers’ most recent fiscal year.
     “Increase Effective Date” shall have the meaning set forth in
Section 2.5(b) hereof.
     “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing, the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in, the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person; (f) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of credit, banker’s acceptances or similar documents or instruments
issued for such Person’s account; (g) all indebtedness of such Person in respect
of indebtedness of another Person for borrowed money or indebtedness of another
Person otherwise described in this definition which is secured by any consensual
Lien, security interest, collateral assignment, conditional sale, mortgage, deed
of trust, or other encumbrance on any asset of such Person, whether or not such
obligations, liabilities or indebtedness are assumed by or are a personal
liability of such Person, all as of such time; (h) Banking Relationship Debt;
(i) all obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency or commodity values; (j) all
obligations owed by such Person under License Agreements with respect to
non-refundable, advance or minimum guarantee royalty payments; (k) indebtedness
of any partnership or joint venture in which such Person is a general partner or
a joint venturer to the extent such Person is liable therefor as a result of
such Person’s ownership interest in such entity, except to the extent that the
terms of such indebtedness expressly provide that such Person is not liable
therefor or such Person has no liability therefor as a matter of law and (l) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease or similar off-balance sheet financing where such
transaction is

-20-



--------------------------------------------------------------------------------



 



considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP.
     “Indemnified Liabilities” shall have the meaning set forth in Section 11.5
hereof.
     “Indemnitee” shall have the meaning set forth in Section 11.5 hereof.
     “Information Certificate” shall mean that certain Information Certificate
dated May 27, 2011, containing material information with respect to Borrowers
and their respective businesses and assets, executed and delivered by Borrowers
to Agent in connection with the preparation of this Agreement and the other
Financing Agreements and the financing arrangements provided for herein.
     “Intellectual Property” shall mean, as to each Borrower, such Borrower’s
now owned and hereafter arising or acquired: patents, patent rights, patent
applications, copyrights, works which are the subject matter of copyrights,
copyright applications, copyright registrations, trademarks, servicemarks, trade
names, trade styles, trademark and service mark applications, and licenses and
rights to use any of the foregoing and all applications, registrations and
recordings relating to any of the foregoing as may be filed in the United States
Copyright Office, the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, any political
subdivision thereof or in any other country or jurisdiction, together with all
rights and privileges arising under applicable law with respect to any
Borrower’s use of any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.
     “Intellectual Property Claim” shall mean the assertion by any Person of a
claim (whether asserted in writing, by action, suit or proceeding or otherwise)
that any Borrower’s ownership, use, marketing, sale or distribution of any
Inventory, Equipment, Intellectual Property or other property is violative of
any ownership or right to use any Intellectual Property of such Person. Without
limiting the generality of the foregoing, an Intellectual Property Claim shall
include any claim by an purchaser of Intellectual Property from a Borrower or
other Person, and any claim by a secured party holding a Lien on Intellectual
Property pursuant to any Permitted Trademark Financing Debt or otherwise.
     “Interest Expense” shall mean, for any period, as to any Person, all of the
following as determined on a consolidated basis in accordance with GAAP:
(a) total interest expense, whether paid or accrued during such period
(including the interest component of Capital Leases for such period), including
all bank fees, commissions, discounts and other fees and charges owed with
respect to letters of credit (but excluding amortization of discount and
amortization of deferred financing fees paid in cash in connection with the
transactions contemplated hereby, interest paid in property other than cash and
any other interest expense not payable in cash), minus (b) any net payments
received during such period as interest income received in respect of its
investments in cash.
     “Interest Period” shall mean, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one (1), two (2), or three (3) months thereafter;
provided, however, that (a) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any

-21-



--------------------------------------------------------------------------------



 



Interest Period expires, (b) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (c) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is one (1), two (2), or three (3) months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
     “Interest Rate” shall mean:
          (a) Subject to clauses (b) and (c) of this definition below: as to
Base Rate Loans, the Base Rate plus three-quarters of one percent (0.75%) and,
as to LIBOR Rate Loans, a rate of one and three-quarters percent (1.75%) per
annum in excess of the LIBOR Rate (based on the LIBOR Rate applicable for the
Interest Period selected by Borrowers (or Administrative Borrower on behalf of
Borrowers) as in effect two (2) Business Days after the date of receipt by Agent
of the request of Borrowers (or Administrative Borrower on behalf of Borrowers)
for such LIBOR Rate Loans in accordance with the terms hereof, whether such rate
is higher or lower than any rate previously quoted to any Borrower);
          (b) Subject to clause (c) below, effective as and when set forth in
Exhibit B hereto, and each fiscal quarter ending thereafter, the Interest Rate
payable by Borrowers shall be increased or decreased, as the case may be, to the
rate equal to the applicable margin set forth in Exhibit B hereto, on a per
annum basis, in excess of the Base Rate as to Base Rate Loans, and in excess of
the LIBOR Rate as to LIBOR Rate Loans, in each case, based on the quarterly
average of the Alternate Excess Availability of Borrowers for the immediately
preceding three (3) calendar months, as calculated by Agent in good faith.
          (c) Notwithstanding anything to the contrary contained in clauses
(a) and (b) above, the applicable margin otherwise used to calculate the
Interest Rate shall be the highest percentage set forth on Exhibit B hereto for
each category of Loans (without regard to the amount of Alternate Excess
Availability) plus two (2%) percent per annum, at Agent’s option, without
notice, (i) either (A) for the period on and after the date of termination
hereof until such time as all Obligations are indefeasibly paid and satisfied in
full, or (B) for the period from and after the date of the occurrence of any
Event of Default, and for so long as such Event of Default is continuing as
determined by Agent and (ii) on the Loans at any time outstanding in excess of
the amounts available to Borrowers under Section 2 (whether or not such
excesses) arise or are made with or without Agent’s knowledge or consent and
whether made before or after an Event of Default.
     “Inventory” shall mean, as to each Borrower, all of such Borrower’s now
owned and hereafter existing or acquired goods, wherever located, which (a) are
held by such Borrower for sale or lease or to be furnished under a contract of
service; (b) are furnished by such Borrower under a contract of service; or
(c) consist of raw materials, work in process, finished goods or materials used
or consumed in its business.
     “Inventory Loan Limit” shall mean $87,000,000.
     “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Agent, by and among Agent, any Borrower
and any securities intermediary, commodity intermediary or other Person who has
custody, control or possession of any investment property of such Borrower
acknowledging that such securities intermediary, commodity intermediary or other
Person has custody, control or possession of such investment property on behalf
of Agent, that it

-22-



--------------------------------------------------------------------------------



 



will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, or (as the case may be)
apply any value distributed on account of any commodity contract as directed by
Agent, in each case, without the further consent of such Borrower and including
such other terms and conditions as Agent may require.
     “Issuing Bank” shall mean Wells Fargo or any Lender that is approved by
Agent that shall issue a Letter of Credit for the account of a Borrower and have
agreed in a manner satisfactory to Agent to be subject to the terms hereof as an
Issuing Bank.
     “Lender Group” shall mean each Lender (including the Issuing Bank) and
Agent, or any one or more of them.
     “Lender Group Expenses” shall mean all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrowers or their
Subsidiaries under any of the Financing Agreements that are paid, advanced, or
incurred by Lender Group, (b) out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with any Borrower or
its Subsidiaries under any of the Financing Agreements, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax Lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained herein or the Fee Letter), real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of any
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith,
(d) out-of-pocket charges paid or incurred by Agent resulting from the dishonor
of checks payable by or to any Obligor, (e) reasonable out-of-pocket costs and
expenses paid or incurred by the Lender Group during the continuance of an Event
of Default to correct any Default or an Event of Default or to enforce any
provision of the Financing Agreements, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained herein or the Fee Letter, (g) reasonable
out-of-pocket costs and expenses of third party claims or any other third party
suit paid or incurred by the Lender Group in enforcing or defending the
Financing Agreements or in connection with the transactions contemplated by the
Financing Agreements or the Lender Group’s relationship with Borrowers or any of
their Subsidiaries, (h) Agent’s reasonable costs and expenses (including
reasonable attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating, or
amending the Financing Agreements, (i) Agent’s and each Lender’s reasonable
costs and expenses (including reasonable attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or a
bankruptcy or other insolvency proceeding concerning any Borrower or any of its
Subsidiaries or in exercising rights or remedies under the Financing
Agreements), or defending the Financing Agreements, irrespective of whether suit
is brought, or in taking any remedial action taken regarding any Hazardous
Material or as required by any Environmental Laws, and (j) usage charges,
charges, fees, costs and expenses for amendments, renewals, extensions,
transfers, or drawings from time to time imposed by the Issuing Bank in respect
of Letters of Credit and out-of-pocket charges, fees, costs and expenses paid or
incurred by the Issuing Bank in connection with the issuance, amendment,
renewal, extension, or transfer of, or drawing under, any Letter of Credit or
any demand for payment thereunder.

-23-



--------------------------------------------------------------------------------



 



     “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders and other Persons made a party to this Agreement as a Lender in
accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.
     “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.

    “Letter of Credit Limit” shall mean $25,000,000.

     “Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, plus
(b) the aggregate amount of all drawings under Letters of Credit for which
Issuing Bank has not at such time been reimbursed, plus (c) without duplication,
the aggregate amount of all payments made by each Lender to Issuing Bank with
respect to such Lender’s participation in Letters of Credit as provided in
Section 2.2 for which Borrowers have not at such time reimbursed the Lenders,
whether by way of a Loan or otherwise.
     “Letters of Credit” shall mean all letters of credit (whether documentary
or stand-by and whether for the purchase of Inventory, Equipment or otherwise)
issued by an Issuing Bank for the account of any Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements thereof and
including the Existing Letters of Credit.
     “LIBOR Rate” shall mean the rate per annum rate appearing on Bloomberg
L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) two (2) Business Days prior to the commencement of
the requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with this Agreement, which determination shall be conclusive in the absence of
manifest error.
     “LIBOR Rate Loan” shall mean any Loans or portion thereof that bears
interest at a rate determined by reference to the LIBOR Rate.
     “License Agreement” shall mean any agreement between a Borrower and a
Licensor pursuant to which such Borrower is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Borrower.
     “Licensor” shall mean any Person from whom a Borrower obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory.
     “Licensor/Lender Agreement” shall mean an agreement between Agent and a
Licensor by which Agent is given the unqualified right, vis-à-vis such Licensor,
to enforce Agent’s security interests and Liens with respect to and to dispose
of a Borrower’s Inventory with the benefit of any Intellectual Property
applicable thereto, irrespective of such Borrower’s default under any License
Agreement with such Licensor and which is otherwise in form and substance
reasonably satisfactory to Agent.

-24-



--------------------------------------------------------------------------------



 



     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, Lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
     “Loans” shall mean the loans now or hereafter made by or on behalf of any
Lender or by Agent for the benefit of any Borrower on a revolving basis
(involving advances, repayments and readvances) as set forth in Section 2.1
hereof.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers, taken as
a whole; (b) the legality, validity or enforceability of this Agreement or any
of the other Financing Agreements; (c) the legality, validity, enforceability,
perfection or priority of the security interests and Liens of Agent upon the
Collateral; (d) the Collateral or its value; (e) the ability of any Borrower to
repay the Obligations or of any Borrower to perform its obligations under this
Agreement or any of the other Financing Agreements as and when to be performed;
or (f) the ability of Agent or any Lender to enforce the Obligations or realize
upon the Collateral or otherwise with respect to the rights and remedies of
Agent and Lenders under this Agreement or any of the other Financing Agreements.
     “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements), written or oral, of any Borrower involving
monetary liability of or to any Person in an amount in excess of $2,500,000 in
any fiscal year and (b) any other contract or other agreement (other than the
Financing Agreements), whether written or oral, to which any Borrower is a party
as to which the breach, nonperformance, cancellation or failure to renew by any
party thereto would have a Material Adverse Effect.
     “Maturity Date” shall have the meaning set forth in Section 13.1 hereof.
     “Maximum Credit” shall mean the amount of $145,000,000, subject to increase
from time to time pursuant to Section 2.5.
     “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the indebtedness of Borrowers to Agent and Lenders, or to the extent that at any
time such applicable law may thereafter permit a higher maximum non-usurious
rate of interest, then such higher rate. Notwithstanding any other provision
hereof, the Maximum Interest Rate shall be calculated on a daily basis (computed
on the actual number of days elapsed over a year of three hundred sixty-five
(365) or three hundred sixty-six (366) days, as the case may be).
     “Mexican Subsidiary” shall mean Delta Campeche, S.A. de C.V., a company
organized under the laws of Mexico.
     “Mortgages” shall mean, individually and collectively, each of the
following, as each may be amended, modified, supplemented, extended or restated
from time to time: (a) that certain Amended and Restated Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated
October 3, 2003, by Delta in favor of Agent with respect to the Real Property
and related assets of Delta located in Catawba County, North Carolina; (b) that
certain Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated November 1, 2004, by Delta in favor of Agent with respect
to the Real Property and related assets of Delta located in Anderson County,
Tennessee; (c) that

-25-



--------------------------------------------------------------------------------



 



certain First Deed of Trust, Assignment of Rents and Leases, Security Agreement
and Fixture Filing, dated as of October 3, 2003, by Soffe in favor of Agent with
respect to the Real Property and related assets of Soffe located in Cumberland
County, North Carolina; and (d) that certain First Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Fixture Filing, dated as of October 3,
2003, by Soffe in favor of Agent with respect to the Real Property and related
assets of Soffe located in Robeson County, North Carolina.
     “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower or
ERISA Affiliate, or with respect to which any Borrower, Guarantor or any ERISA
Affiliate may incur any liability.
     “Net Amount of Eligible Accounts” shall mean the gross amount of Eligible
Accounts less (a) sales, excise or similar taxes included in the amount thereof
and (b) returns, discounts, claims, credits and allowances of any nature at any
time issued, owing, granted, outstanding, available or claimed with respect
thereto.
     “Net Income” shall mean, with respect to any Person, for any period, the
aggregate of the net income (loss) of such Person and its Subsidiaries, on a
consolidated basis, for such period (excluding to the extent included therein
any extraordinary, one-time or nonrecurring gains) after deducting all charges
which should be deducted before arriving at the net income (loss) for such
period and after deducting the Provision for Taxes for such period, all as
determined in accordance with GAAP; provided, that, (a) the net income of any
Person that is not a wholly-owned Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid or payable to such Person or a wholly-owned
Subsidiary of such Person; and (b) the net income (if positive) of any
wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to such
Person or to any other wholly-owned subsidiary of such Person is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such wholly-owned Subsidiary shall be excluded. For the purpose of this
definition, net income excludes any gain (but not loss) together with any
related Provision for Taxes for such gain (but not loss) realized upon the sale
or other disposition of any assets that are not sold in the ordinary course of
business (including, without limitation, dispositions pursuant to sale and
leaseback transactions) or of any Capital Stock of such Person or a Subsidiary
of such Person and any net income realized as a result of changes in accounting
principles or the application thereof to such Person; provided, the Honduras
Subsidiaries and the Mexican Subsidiary shall be considered to be wholly-owned
Subsidiaries of Delta for purposes of the calculation of Net Income hereunder so
long as Delta owns at least 97% of the Capital Stock of each such Subsidiaries.
     “Net Orderly Liquidation Value” shall mean with respect to a Borrower’s
Equipment, Inventory and trademarks, the value that is estimated to be
recoverable in an orderly liquidation of such Equipment, Inventory or trademarks
net of estimated liquidation expenses as determined from time to time by an
appraisal of such Equipment, Inventory or trademarks in form and containing
assumptions and appraisal methods satisfactory to Agent that is performed by a
qualified appraisal company selected by or acceptable to Agent; provided, that,
with respect to any Eligible Trademark registered both in and outside the United
States of America, only the appraised value of such Eligible Trademark in the
United States shall be included in the Net Orderly Liquidation Value therefor.
     “Net Proceeds” shall mean the aggregate cash proceeds received by any
Borrower, or any Subsidiaries of a Borrower, in respect of any asset sale
permitted under Section 9.7 hereof, net of the direct costs relating to such
asset sale (including, without limitation, legal, accounting and investment

-26-



--------------------------------------------------------------------------------



 



banking fees, and sales commissions) and any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), amounts applied to the repayment of indebtedness secured by a
Lien on the asset or assets that are the subject of such asset sale and any
other indebtedness required to be repaid in connection with such transaction and
any reserve for adjustment in respect of the sale price of such asset or assets.
Net Proceeds shall exclude any non-cash proceeds received from any asset sale,
but shall include such proceeds when and as converted by any Borrower or any
Subsidiary of a Borrower to cash.

    “NVOCC” shall mean a non-vessel operating common carrier.

     “Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of the Borrowers to Agent or
any Lender or any of their Affiliates or Issuing Bank, including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether arising under this
Agreement or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to any or all of
the Borrowers under the Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by Agent
or Lenders and (b) for purposes only of Sections 5 and 6.4 hereof, any and all
Banking Relationship Debt. From and after the Closing Date, all Existing
Obligations outstanding on the Closing Date shall be deemed to be outstanding,
and to constitute Obligations, under this Agreement, and shall be subject to all
of the terms and conditions hereof.
     “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
Person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations (including Guarantors), other
than a Borrower.
     “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 13.7 of this Agreement
governing participations.
     “Permits” shall have the meaning set forth in Section 8.7(b) hereof.
     “Permitted Acquisition” shall mean any Acquisition Transaction, provided
that:
     (a) the Acquisition Target’s business is in a Permitted Business Field;
     (b) Agent shall have received copies of (i) the definitive Acquisition
Documents and related due diligence documents (including lien search reports,
title insurance commitments and environmental assessments), (ii) historical
financial statements or other financial information of the Acquisition Target in
form and substance reasonably acceptable to Agent and (iii) all other financial
information, and such other documents and information, of the Acquisition Target
as Agent may reasonably request, all of which shall be reasonably acceptable to
Agent;
     (c) if the acquired assets are to be included in the Borrowing Base
simultaneously with the consummation of the Permitted Acquisition, Agent’s
examiners shall have completed a field exam and audit of the Acquisition Target
and, if Agent in its discretion elects, an appraisal of any acquired assets
consisting of Inventory, each in scope and with results reasonably acceptable to
Agent, or if such field

-27-



--------------------------------------------------------------------------------



 



exam and audit (and appraisal, if Agent so elects) are not conducted, then the
assets of such Acquisition Target shall not be included in the Borrowing Base
and shall be ineligible for borrowing purposes until such exam and audit (and
appraisal, if Agent so elects) are conducted in scope and with results
reasonably acceptable to Agent;
     (d) the aggregate Acquisition Consideration for all Acquisition
Transactions during any fiscal year shall not exceed the lesser of (i) the sum
of (a) $30,000,000 plus (b) the Permitted Acquisition Carryover Amount for such
fiscal year, and (ii) $45,000,000;
     (e) no Default or Event of Default shall exist at the time of the
Acquisition Transaction or after giving effect thereto;
     (f) Borrowers shall have delivered to Agent a certificate executed by the
chief financial officer of Borrowers which demonstrates to the reasonable
satisfaction of Agent that:
     (i) at the time of such Acquisition Transaction, Borrowers shall have
average Excess Availability for the thirty (30) day period immediately preceding
the date of such Acquisition Transaction (calculated based on the amount of the
Excess Availability on each date during such period) of not less than (A) if the
Acquisition Consideration for such Acquisition Transaction is less than
$10,000,000, an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (1) the Borrowing Base or (2) the Maximum Credit, or
(B) if the Acquisition Consideration for such Acquisition Transaction is equal
to or greater than $10,000,000, an amount equal to or greater than seventeen and
one-half percent (17.5%) of the lesser of (1) the Borrowing Base or (2) the
Maximum Credit;
     (ii) at the time of and after giving pro forma effect to such Acquisition
Transaction, Borrowers shall have Excess Availability of not less than (A) if
the Acquisition Consideration for such Acquisition Transaction is less than
$10,000,000, an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (1) the Borrowing Base or (2) the Maximum Credit, or
(B) if the Acquisition Consideration for such Acquisition Transaction is equal
to or greater than $10,000,000, an amount equal to or greater than seventeen and
one-half percent (17.5%) of the lesser of (1) the Borrowing Base or (2) the
Maximum Credit; and
     (iii) at the time of and after giving pro forma effect to such Acquisition
Transaction (as if such Acquisition Transaction occurred on the first day of the
twelve (12) fiscal month period that includes the most recent fiscal month for
which Borrowers have delivered financial statements to Agent pursuant to
Section 9.6), Borrowers shall demonstrate a Fixed Charge Coverage Ratio of at
least 1.10 to 1.00 for the twelve (12) fiscal month period ending on the last
day of such fiscal month, provided, however, that Borrowers’ satisfaction of
such ratio need not be demonstrated if, at the time of and after giving pro
forma effect to such Acquisition Transaction, Excess Availability is equal to or
greater than twenty-five (25%) of the lesser of (A) the Borrowing Base or
(B) the Maximum Credit;
     (g) any Indebtedness incurred to any or all of the sellers in connection
with any such Acquisition Transaction shall be subordinated to the prior payment
and performance of the Obligations pursuant to a debt subordination agreement
that is in all respects acceptable to Agent;
     (h) the Acquisition Transaction is not a Hostile Acquisition;

-28-



--------------------------------------------------------------------------------



 



     (i) Borrowers shall have notified Agent in writing of the Acquisition
Transaction (and provided to Agent and each Lender a complete information
package with respect to the Acquisition Transaction) at least fourteen (14) days
prior to the scheduled closing date of the Acquisition Transaction;
     (j) the structure of the Acquisition Transaction shall be reasonably
acceptable to Agent in all material respects, including the requirement that,
after giving effect to the Acquisition Transaction, all of the Capital Stock of
the Acquisition Target and/or Acquisition Subsidiary, as appropriate, shall be
directly or indirectly owned (legally and beneficially) by a Borrower and a
Borrower shall control all Voting Stock of any such Acquisition Target or
Acquisition Subsidiary; and
     (k) Agent contemporaneously with the closing of such Acquisition
Transaction shall have received (i) such documents and instruments as may be
necessary to grant or confirm to Agent a first priority perfected Lien on and
security interest in all of the assets (including Capital Stock) of the
Acquisition Target and/or Acquisition Subsidiary, as appropriate, so acquired,
and (ii) if the Acquisition Target and/or Acquisition Subsidiary, as
appropriate, acquired is not merged into a Borrower or an Acquisition Subsidiary
that already is a “Borrower” hereunder, a Joinder Agreement executed by such
Acquisition Target and/or Acquisition Subsidiary, as appropriate, together with
such other collateral documents and opinions of counsel as may be requested by
Agent, each in form and substance satisfactory to Agent.
     “Permitted Acquisition Carryover Amount” shall mean, for any fiscal year,
an amount equal to $30,000,000 minus the aggregate Acquisition Consideration
paid in connection with all Acquisition Transactions in the immediately
preceding fiscal year; provided that the calculation of “Permitted Acquisition
Carryover Amount” hereunder, for any fiscal year, shall not exceed $15,000,000.
     “Permitted Business Field” shall mean the business engaged in by Borrowers
on the Closing Date or a business substantially similar to the business engaged
in by Borrowers on the Closing Date.
     “Permitted Central American Debt” shall mean Indebtedness incurred by the
Honduras Subsidiaries in the month of March 2011 and owing to Banco Ficohsa, a
Honduran bank, subject to a seven percent (7%) fixed interest rate, and incurred
for the purpose of refinancing certain existing Indebtedness owed by the
Honduras Subsidiaries to such bank.
     “Permitted Foreign Debt” shall mean Indebtedness incurred by a Foreign
Subsidiary, which is formed by Borrowers or their Subsidiaries in compliance
with this Agreement, with respect to one or more working capital credit
facilities for use in the operations of such Foreign Subsidiary at any time
after the Closing Date with respect to a credit facility in an aggregate
principal amount acceptable to Agent; provided that (a) such Indebtedness is not
secured by any stock or assets of any Borrower or Obligor, and any Lien upon the
assets of such Foreign Subsidiary to secure such Indebtedness (including
Inventory of such Foreign Subsidiary) shall not extend or continue following the
sale of any such assets to a Borrower, and the secured party holding any such
Lien (and its successors and assigns), if required by Agent, is a party with
Agent to an intercreditor agreement that is in all respects acceptable to Agent,
(b) such Indebtedness (except in the case of the Permitted Central American
Debt) matures on a date not earlier than six (6) months after the last day of
the Credit Facility and includes amortization payments (if any) in any calendar
year in an amount not greater than fifteen percent (15%) of the principal amount
of such Indebtedness, (c) such Indebtedness accrues interest at a rate
determined in good faith by the Board of Directors (or applicable governing
authority) of such Foreign Subsidiary to be a market rate of interest for such
Indebtedness at the time of issuance thereof, (d) at the time of the incurrence
of such Indebtedness, such Indebtedness is permitted under the Material
Contracts as in effect on the date hereof without the need to obtain any waivers
thereunder, and (e) such Indebtedness is otherwise on terms and conditions

-29-



--------------------------------------------------------------------------------



 



satisfactory to Agent, acting reasonably. For the avoidance of doubt, the
Permitted Central American Debt constitutes Permitted Foreign Debt hereunder.
     “Permitted Holders” shall mean the Persons listed on Schedule 1.89 hereto
and their respective successors and assigns.
     “Permitted Indebtedness” shall have the meaning set forth in Section 9.9
hereof.
     “Permitted Liens” shall have the meaning set forth in Section 9.8 hereof.
     “Permitted Trademark Financing Debt” shall mean Indebtedness incurred by
one or more Borrowers at any time after the Closing Date with respect to a
credit facility in an aggregate principal amount acceptable to Agent; provided
that (a) such Indebtedness is unsecured by any stock or assets of any Borrower
or Obligor other than certain or all of the trademarks of Borrowers, (b) the
secured party holding any Lien securing such Indebtedness (and its successors
and assigns), if required by Agent, is a party with Agent to an intercreditor
agreement that is in all respects acceptable to Agent, and specifically in which
Agent is given the unqualified right, vis-à-vis such secured party (and its
successors and assigns), to enforce Agent’s security interests and Liens with
respect to and to dispose of a Borrower’s Inventory with the benefit of any
trademarks applicable thereto, irrespective of such Borrower’s default under any
financing agreements or other documents with such secured party, (c) any
subsequent purchaser or licensor of the trademarks (from either a Borrower or
any other Person), if required by Agent, is a party to an intercreditor
agreement or other agreement that is in all respects acceptable to Agent, and
specifically in which Agent is given the unqualified right, vis-à-vis such
purchaser or licensor (and its successors and assigns), to enforce Agent’s
security interests and Liens with respect to and to dispose of a Borrower’s
Inventory with the benefit of any trademarks applicable thereto, irrespective of
such Borrower’s default under any agreements or other documents with such
purchaser or licensor, (d) such Indebtedness matures on a date not earlier than
six (6) months after the last day of the Credit Facility and does not include
any amortization payments, (e) such Indebtedness accrues interest at a rate
determined in good faith by the Board of Directors (or applicable governing
authority) of the applicable Borrower to be a market rate of interest for such
Indebtedness at the time of issuance thereof, (f) at the time of the incurrence
of such Indebtedness, such Indebtedness is permitted under the Material
Contracts as in effect on the date hereof without the need to obtain any waivers
thereunder, (g) if such Indebtedness is to be secured by a trademark of any
Borrower that was included as an Eligible Trademark on the most recent report
detailing the calculation of the Borrowing Base delivered prior to the
incurrence of such Indebtedness, Agent shall have received an updated report
that excludes such trademark from Eligible Trademarks, (h) at the time of and
after giving pro forma effect to the incurrence of such Indebtedness, no Event
of Default exists, and (i) such Indebtedness is otherwise on terms and
conditions satisfactory to Agent, acting reasonably.
     “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a Multiemployer Plan
has made contributions at any time during the immediately preceding six (6) plan
years.

-30-



--------------------------------------------------------------------------------



 



     “Pledge Agreement” shall mean that certain Amended and Restated Stock
Pledge Agreement by Borrowers in favor of Agent dated the date hereof.
     “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letters of Credit and the denominator shall be the aggregate amount of
all unpaid Loans and Letters of Credit.
     “Provision for Taxes” shall mean an amount equal to all taxes imposed on or
measured by net income, whether Federal, State, Provincial, municipal or local,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.
     “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located, including the
real property and related assets more particularly described in the Mortgages.
     “Receivables” shall mean, as to each Borrower, all of the following now
owned or hereafter arising or acquired property of such Borrower: (a) all
Accounts; (b) all amounts at any time payable to such Borrower in respect of the
sale or other disposition by such Borrower of any Account or other obligation
for the payment of money; (c) all interest, fees, late charges, penalties,
collection fees and other amounts due or to become due or otherwise payable in
connection with any Account; (d) all payment intangibles of such Borrower,
letters of credit, indemnities, guarantees, security or other deposits and
proceeds thereof issued payable to such Borrower or otherwise in favor of or
delivered to such Borrower in connection with any Account; or (e) all other
accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to such Borrower, whether from
the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by such Borrower or to or for the benefit of
any third Person (including loans or advances to any Affiliates or Subsidiaries
of such Borrower) or otherwise associated with any Accounts, Inventory or
general intangibles of such Borrower (including choses in action, causes of
action, tax refunds, tax refund claims, any funds which may become payable to
such Borrower in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to such Borrower from any Plan or
other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which such Borrower is a
beneficiary).
     “Records” shall mean, as to each Borrower, all of such Borrower’s present
and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of such
Borrower with respect to the foregoing maintained with or by any other Person).
     “Replacement Lender” shall have the meaning set forth in Section 3.3(e)
hereof.
     “Reference Bank” shall mean Wells Fargo Bank, National Association, or such
other bank as Agent may from time to time designate.

-31-



--------------------------------------------------------------------------------



 



     “Register” shall have the meaning set forth in Section 13.7(b) hereof.
     “Report” shall have the meaning set forth in Section 12.16 hereof.
     “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of the
aggregate of the Commitments of all Lenders, or if the Commitments shall have
been terminated, Lenders to whom at least sixty-six and two-thirds (66 2/3%)
percent of the then outstanding Obligations are owing.
     “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith reducing the
amount of Loans and Letters of Credit which would otherwise be available to
Borrowers under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks arising after the date of this
Agreement or of which Agent had no actual knowledge as of such date, which, as
determined by Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value, including any
Dilution Reserve, (ii) the assets, business or financial condition of any
Borrower or Obligor or (iii) the security interests and other rights of Agent or
any Lender in the Collateral (including the enforceability, perfection and
priority thereof); or (b) to reflect Agent’s good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Obligor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) to reflect outstanding Letters of
Credit as provided in Section 2.2 hereof; or (d) in the amount of any Bank
Product Reserve Amount; or (e) in respect of any state of facts which Agent
determines in good faith constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default. To the extent Agent may
revise the lending formulas used to determine the Borrowing Base or establish
new criteria or revise existing criteria for Eligible Accounts or Eligible
Inventory so as to address any circumstances, condition, event or contingency in
an manner satisfactory to Agent, Agent shall not establish a Reserve for the
same purpose. The amount of any Reserve established by Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Agent in good faith.
     “Secured Parties” shall mean Agent, Lenders, Issuing Bank, and Wells Fargo
or any other Lender or Affiliate as the obligee with respect to any Banking
Relationship Debt, and each counterparty to any Hedge Agreement that is (or at
the time such Hedge Agreement was entered into, was) a Lender or an Affiliate of
a Lender.
     “Settlement Period” shall have the meaning set forth in Section 6.9(b)
hereof.
     “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such Person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
     “Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

-32-



--------------------------------------------------------------------------------



 



     “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling Persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.
     “Taxes” shall mean any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies hereunder or any
other Financing Agreement); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 6.13(c) or (d),
and (iii) any United States federal withholding taxes that would be imposed on
amounts payable to a Foreign Lender based upon the applicable withholding rate
in effect at the time such Foreign Lender becomes a party hereto (or designates
a new lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 6.13(a), if any, with respect to such withholding tax at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party hereto (or designates
a new lending office), as a result of a change in law, rule, regulation, order
or other decision with respect to any of the foregoing by any Governmental
Authority.
     “Tax Lender” shall have the meaning set forth in Section 11.3(f) hereof.
     “Trading with the Enemy Act” shall have the meaning set forth in
Section 9.18 hereof.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Georgia, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Georgia on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).
     “Unfinanced Capital Expenditures” shall mean Capital Expenditures made that
are not financed with the proceeds of money borrowed. For the avoidance of
doubt, Capital Expenditures that are financed with Loans constitute Unfinanced
Capital Expenditures.
     “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001 (Public Law 107-56), as in effect from time to time.

-33-



--------------------------------------------------------------------------------



 



     “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in, first-out basis in
accordance with GAAP or (b) market value; provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower or (B) write-ups or
write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any.
     “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.
     “Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
bank, in its individual capacity, and its successors and assigns.
SECTION 2. CREDIT FACILITIES
     2.1 Loans.
          (a) Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Loans to Borrowers from time to time in amounts requested by Borrowers up to the
amount outstanding at any time equal to the lesser of: (i) the Borrowing Base or
(ii) the Maximum Credit at such time. Except as otherwise provided herein or
permitted hereunder, (y) the aggregate principal amount of the sum of the Loans
and Letter of Credit Obligations outstanding at any time to Borrowers shall not
exceed the lesser of the Borrowing Base or the Maximum Credit, and (z) the
aggregate principal amount of the Loans outstanding at any time to Borrowers
based on the Eligible Inventory of Borrowers shall not exceed the Inventory Loan
Limit. If Agent shall determine, in its sole discretion, that a material adverse
change in the financial condition of any Borrower has occurred, or if a Default
or Event of Default exists, then Agent shall have the right (exercisable at such
time or times as Agent deems appropriate) to require that separate Borrowing
Base calculations be made for each Borrower, as well as the right to limit the
use of proceeds of the Loans by each Borrower to an amount equal to such
Borrower’s Borrowing Base.
          (b) Agent may, in its discretion, from time to time, upon not less
than five (5) days’ prior notice to Borrowers, (i) reduce the lending formula
with respect to Eligible Accounts to the extent that Agent determines in good
faith that (A) the dilution with respect to the Accounts for any period (based
on the ratio of (1) the aggregate amount of reductions in Accounts other than as
a result of payments in cash to (2) the aggregate amount of total sales) has
increased in any material respect or may be reasonably anticipated to increase
in any material respect above historical levels, or (B) the general
creditworthiness of account debtors has materially declined or (ii) reduce the
lending formula(s) with respect to Eligible Inventory to the extent that Agent
determines that: (A) the number of days of the turnover of the Inventory for any
period has changed or (B) the liquidation value of the Eligible Inventory, or
any category thereof, has decreased, or (C) the nature, quality or mix of the
Inventory has materially deteriorated. The amount of any decrease in the lending
formulas shall have a reasonable relationship to the event, condition or
circumstance which is the basis for such decrease as determined by Agent in good
faith. In determining whether to reduce the lending formula(s), Agent may
consider

-34-



--------------------------------------------------------------------------------



 



events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing Reserves.
          (c) Notwithstanding anything to the contrary contained herein, (i) the
aggregate amount of Loans and Letter of Credit Obligations based on Eligible
Inventory consisting of yarn classified as work-in-process outstanding at any
time shall not exceed $2,500,000 at any time, and (ii) the portion of the
Borrowing Base on any date calculated with reference to Eligible Real Property,
Eligible Equipment, and Eligible Trademarks, collectively, shall not exceed
twenty percent (20%) of the Maximum Credit. In the event that the outstanding
amount of any component of the Loans, or the aggregate amount of the outstanding
Loans and Letter of Credit Obligations, exceed the amounts available under the
lending formulas, the Letter of Credit Limit, the Inventory Loan Limit or the
Maximum Credit, as applicable, such event shall not limit, waive or otherwise
affect any rights of Agent or Lenders in that circumstance or on any future
occasions and Borrowers shall, upon demand by Agent, which may be made at any
time or from time to time, immediately repay to Agent the entire amount of any
such excess(es) for which payment is demanded.
          (d) From and after the Closing Date, all Existing Loans outstanding on
the Closing Date shall be deemed to be made and outstanding, and to constitute
Loans, under this Agreement, and shall be subject to all of the terms and
conditions hereof.
     2.2 Letters of Credit.
          (a) Subject to and upon the terms and conditions contained herein and
in the Letter of Credit Documents, at the request of a Borrower (or
Administrative Borrower on behalf of such Borrower), Agent agrees to cause
Issuing Bank to issue, and Issuing Bank agrees to issue, for the account of such
Borrower one or more Letters of Credit, for the ratable risk of each Lender
according to its Pro Rata Share, containing terms and conditions acceptable to
Agent and Issuing Bank. From and after the Closing Date, all Existing Letters of
Credit outstanding on the Closing Date shall be deemed to be issued and
outstanding, and to constitute Letters of Credit, under this Agreement and all
Letter of Credit Obligations (as defined in the Existing Loan Agreement)
outstanding on the Closing Date shall be deemed to be and constitute Letter of
Credit Obligations under this Agreement, and shall be subject to all of the
terms and conditions hereof. Notwithstanding anything contained herein to the
contrary, the Issuing Bank may, but shall not be obligated to, issue a Letter of
Credit at any time or times one or more Lenders is a Defaulting Lender unless
Issuing Bank is satisfied that Borrowers have adequately cash collateralized
such Defaulting Lender’s Pro Rata Share of its participation in such Letter of
Credit.
          (b) The Borrower requesting such Letter of Credit (or Administrative
Borrower on behalf of such Borrower) shall give Agent and Issuing Bank two
(2) Business Days’ prior written notice of such Borrower’s request for the
issuance of a Letter of Credit. Such notice shall be irrevocable and shall
specify the original face amount of the Letter of Credit requested, the
effective date (which date shall be a Business Day and in no event shall be a
date less than ten (10) days prior to the end of the then current term of this
Agreement) of issuance of such requested Letter of Credit, whether such Letter
of Credit may be drawn in a single or in partial draws, the date on which such
requested Letter of Credit is to expire (which date shall be a Business Day and
shall not be more than one year from the date of issuance), the purpose for
which such Letter of Credit is to be issued, and the beneficiary of the
requested Letter of Credit. The Borrower requesting the Letter of Credit (or
Administrative Borrower on behalf of such Borrower) shall attach to such notice
the proposed terms of the Letter of Credit. The renewal or extension of any
Letter of Credit shall, for purposes hereof be treated in all respects the same
as the issuance of a new Letter of Credit hereunder.

-35-



--------------------------------------------------------------------------------



 



          (c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Agent: (i) the Borrower requesting such Letter of Credit (or
Administrative Borrower on behalf of such Borrower) shall have delivered to
Issuing Bank at such times and in such manner as Issuing Bank may require, an
application, in form and substance satisfactory to Issuing Bank and Agent, for
the issuance of the Letter of Credit and such other Letter of Credit Documents
as may be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to Agent and Issuing Bank,
(ii) as of the date of issuance, no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
Issuing Bank refrain from, the issuance of letters of credit generally or the
issuance of such Letter of Credit, (iii) after giving effect to the issuance of
such Letter of Credit, the Letter of Credit Obligations shall not exceed the
Letter of Credit Limit, and (iv) the Excess Availability, prior to giving effect
to any Reserves with respect to such Letter of Credit, on the date of the
proposed issuance of any Letter of Credit shall be equal to or greater than:
(A) if the proposed Letter of Credit is for the purpose of purchasing Inventory
that would constitute Eligible Inventory but for the fact that it is or will be
in transit to the premises of a Borrower located within the United States, and
the documents of title with respect thereto are consigned and delivered to
Issuing Bank at a location in the United States, the sum of (1) the percentage
equal to one hundred percent (100%) minus the then applicable percentage with
respect to Eligible Inventory set forth in the definition of the term Borrowing
Base multiplied by the Value of such Eligible Inventory, plus (2) freight,
taxes, duty and other amounts which Agent estimates must be paid in connection
with such Inventory upon arrival and for delivery to one of such Borrower’s
locations for Eligible Inventory within the United States of America and (B) if
the proposed Letter of Credit is for any other purpose or the documents of title
are not consigned and delivered to Issuing Bank at a location in the United
States in connection with a Letter of Credit for the purpose of purchasing
Inventory, an amount equal to one hundred (100%) percent of the Letter of Credit
Obligations with respect thereto. Effective on the issuance of each Letter of
Credit, a Reserve shall be established in the applicable amount set forth in
Section 2.2(c)(iv)(A) or Section 2.2(c)(iv)(B).
          (d) Except in Agent’s discretion, with the consent of the Required
Lenders, the amount of all outstanding Letter of Credit Obligations shall not at
any time exceed the Letter of Credit Limit.
          (e) Each Borrower shall reimburse immediately Issuing Bank for any
draw under any Letter of Credit issued for the account of such Borrower and pay
Issuing Bank the amount of all other charges and fees payable to Issuing Bank in
connection with any Letter of Credit issued for the account of such Borrower
immediately when due, irrespective of any claim, setoff, defense or other right
which such Borrower may have at any time against Issuing Bank or any other
Person. Each drawing under any Letter of Credit or other amount payable in
connection therewith when due shall constitute a request by the Borrower for
whose account such Letter of Credit was issued to Agent for a Base Rate Loan in
the amount of such drawing or other amount then due, and shall be made by Agent
on behalf of Lenders as a Loan (or Special Agent Advance, as the case may be).
The date of such Loan shall be the date of the drawing or as to other amounts,
the due date therefor. Any payments made by or on behalf of Agent or any Lender
to Issuing Bank and/or related parties in connection with any Letter of Credit
shall constitute additional Loans to such Borrower pursuant to this Section 2
(or Special Agent Advances as the case may be).

-36-



--------------------------------------------------------------------------------



 



          (f) Borrowers and Guarantors shall indemnify and hold Agent, Issuing
Bank, and Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent, Issuing Bank or any Lender may
suffer or incur in connection with any Letter of Credit and any documents,
drafts or acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by Issuing Bank or
correspondent with respect to any Letter of Credit, except for such losses,
claims, damages, liabilities, costs or expenses that are a direct result of the
gross negligence or willful misconduct of such Person as determined pursuant to
a final non-appealable order of a court of competent jurisdiction. Each Borrower
and Guarantor assumes all risks with respect to the acts or omissions of the
drawer under or beneficiary of any Letter of Credit and for such purposes the
drawer or beneficiary shall be deemed such Borrower’s agent. Each Borrower and
Guarantor assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credit or any documents, drafts or acceptances thereunder. Each Borrower and
Guarantor hereby releases and holds Agent, Issuing Bank and Lenders harmless
from and against any acts, waivers, errors, delays or omissions with respect to
or relating to any Letter of Credit, except for the gross negligence or willful
misconduct of such Person as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction. The provisions of this
Section 2.2(f) shall survive the payment of Obligations and the termination of
this Agreement.
          (g) In connection with Inventory purchased pursuant to any Letter of
Credit, Borrowers and Guarantors shall, at Agent’s request, instruct all
suppliers, carriers, forwarders, Customs Brokers, warehouses or others receiving
or holding cash, checks, Inventory, documents or instruments in which Agent
holds a security interest that upon Agent’s request, such items are to be
delivered to Agent and/or subject to Agent’s order, and if they shall come into
such Borrower’s or Guarantor’s possession, to deliver them, upon Agent’s
request, to Agent in their original form. Except as otherwise provided herein,
Agent shall not exercise such right to request such items so long as no Default
or Event of Default shall exist or have occurred and be continuing. Except as
Agent may otherwise specify, Borrowers and Guarantors shall designate Issuing
Bank as the consignee on all bills of lading and other negotiable and
non-negotiable documents.
          (h) Each Borrower and Guarantor hereby irrevocably authorizes and
directs Issuing Bank to name such Borrower or Guarantor as the account party
therein and to deliver to Agent all instruments, documents and other writings
and property received by Issuing Bank pursuant to the Letter of Credit and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the Letter of Credit
Documents with respect thereto. Nothing contained herein shall be deemed or
construed to grant any Borrower or Guarantor any right or authority to pledge
the credit of Agent or any Lender in any manner. Borrowers and Guarantors shall
be bound by any reasonable interpretation made in good faith by Agent, or
Issuing Bank under or in connection with any Letter of Credit or any documents,
drafts or acceptances thereunder, notwithstanding that such interpretation may
be inconsistent with any instructions of any Borrower or Guarantor.
          (i) Immediately upon the issuance or amendment of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of the liability
with respect to such Letter of Credit and the obligations of Borrowers with
respect thereto (including all Letter of Credit Obligations with respect
thereto). Each Lender shall absolutely, unconditionally and irrevocably assume,
as primary obligor and not as surety, and be obligated to pay to Issuing Bank
therefor and discharge when due, its Pro Rata Share of all of such obligations
arising under such Letter of Credit. Without limiting the scope and nature of
each Lender’s participation in any Letter of Credit, to the extent that Issuing
Bank has not been reimbursed or otherwise paid as required hereunder or under
any such Letter of Credit, each such Lender shall pay to Issuing Bank its Pro
Rata Share of such unreimbursed drawing or other amounts then due to Issuing
Bank in connection therewith.

-37-



--------------------------------------------------------------------------------



 



          (j) The obligations of Borrowers to pay each Letter of Credit
Obligations and the obligations of Lenders to make payments to Agent for the
account of Issuing Bank with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances, whatsoever,
notwithstanding the occurrence or continuance of any Default, Event of Default,
the failure to satisfy any other condition set forth in Section 4 or any other
event or circumstance. If such amount is not made available by a Lender when
due, such Lender shall be deemed to be a Defaulting Lender and Agent (for the
account of the Issuing Bank) shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate
until paid in full. Any such reimbursement shall not relieve or otherwise impair
the obligation of Borrowers to reimburse Issuing Bank under any Letter of Credit
or make any other payment in connection therewith.
     2.3 [Intentionally Omitted.]
     2.4 Commitments. The aggregate amount of each Lender’s Pro Rata Share of
the Loans and Letter of Credit Obligations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.
     2.5 Voluntary Increase in Commitments.
          (a) Upon the terms and subject to the conditions set forth herein, on
any Business Day during the period from the Closing Date through the ninetieth
(90th) day immediately prior to the last calendar day of the term of this
Agreement, and so long as no Default or Event of Default exists or has occurred
and is continuing, Borrowers may request on no more than three (3) occasions
during the term of this Agreement that the Commitments be increased and, upon
such request, Agent shall use reasonable efforts in light of then-current market
conditions to solicit additional Eligible Transferees to become Lenders for the
purposes of this Agreement, or to encourage any Lender to increase its
Commitment; provided, that, (i) the amount of such increase be in a minimum
amount of $10,000,000, (ii) each Lender that is a party to this Agreement
immediately prior to such increase shall have the first option, and may elect,
to fund its Pro Rata Share of the amount of the increase in the Commitment (or
any such greater amount in the event that one or more Lenders does not elect to
fund its respective Pro Rata Share of the amount of the increase in the
Commitment), thereby increasing its Commitment hereunder, but no Lender shall
have any obligation to do so, (iii) in the event that it becomes necessary to
include a new Eligible Transferee to fund the amount of the requested increase
in the Commitment, each such Eligible Transferee shall become a Lender hereunder
and agree to become party to, and shall assume and agree to be bound by, this
Agreement, subject to all terms and conditions hereof; (iv) no Lender shall have
an obligation to Borrowers, Agent or any other Lender to increase its Commitment
or its Pro Rata Share of the Commitments, which decision shall be made in the
sole discretion of each Lender; and (v) in no event shall the addition of any
Lender or Lenders or the increase in the Commitment of any Lender under this
Section 2.5 increase the Commitments to an aggregate amount greater than
$200,000,000. Upon the addition of any Lender, or the increase in the Commitment
of any Lender, the dollar amount of the Commitment set forth opposite each
Lender’s name on Schedule 1.21 to this Agreement shall be amended by Agent and
Borrowers to reflect such addition or such increase, and Agent shall deliver to
Lenders and Borrowers a copy of such amendment. Lenders shall be entitled to
receive and Borrowers shall be obligated to pay a mutually agreeable amendment
fee to Agent for the pro rata benefit of those Lenders who increase their
Commitment and any new Lenders, such fee to be based upon the increase in their
Commitments only and not on their aggregate Commitments after giving effect to
such increase.
          (b) If any requested increase in the Commitments is agreed to in
accordance with subsection (a) above, Agent and Borrowers shall determine the
effective date of such increase (the “Increase Effective Date”). Agent, with the
consent and approval of Borrowers, shall promptly confirm in

-38-



--------------------------------------------------------------------------------



 



writing to Lenders the final allocation of such increase as of the Increase
Effective Date, and each new Lender and each existing Lender that has increased
its Commitment shall purchase Loans and Letter of Credit Obligations from each
other Lender in an amount such that, after such purchase or purchases, the
amount of outstanding Loans and Letter of Credit Obligations from each Lender
shall equal such Lender’s respective Pro Rata Share of the Commitments, as
modified to give effect to such increase, multiplied by the aggregate amount of
Loans outstanding and Letter of Credit Obligations from all Lenders. As
condition precedents to the effectiveness of such increase, Borrowers shall
deliver to Agent (i) a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by the Chief Financial Officer of
Borrowers, including a compliance certificate demonstrating compliance with the
terms of this Agreement and certification that, both before and after giving
effect to such increase, each representation and warranty contained in Section 8
is true and correct in all material respects on and as of the Increase Effective
Date (except to the extent that any such representation or warranty is stated to
relate solely to an earlier date), that the requested increase is permitted
under all Material Contracts, and that no Default or Event of Default exists or
has occurred and is continuing, and (ii) legal opinions from counsel to
Borrowers in form and substance acceptable to Agent that, among other things,
the requested increase in the Commitments provided for herein does not violate
any Material Contract. Upon the request of any Lender, Borrowers shall deliver
one or more promissory notes reflecting the new or increased Commitment of each
such Lender as of the Increase Effective Date.
     SECTION 3. INTEREST AND FEES
     3.1 Interest.
          (a) Borrowers shall pay to Agent, for the benefit of Lenders, interest
on the outstanding principal amount of the Loans at the Interest Rate. All
interest accruing hereunder on and after the date of any Event of Default or
termination hereof or on the principal amount of the Loans at any time
outstanding in excess of the amounts available to Borrowers under Section 2
(whether or not such excess(es), arise or are made with or without Agent’s
knowledge or consent and whether made before or after an Event of Default) shall
be payable ON DEMAND.
          (b) Borrowers (or Administrative Borrower on behalf of Borrowers) may
from time to time request LIBOR Rate Loans or that Base Rate Loans be converted
to LIBOR Rate Loans or that any existing LIBOR Rate Loans continue for an
additional Interest Period. Such request from Borrowers (or Administrative
Borrower on behalf of Borrowers) shall specify the amount of the LIBOR Rate Loan
or the amount of the Base Rate Loans to be converted to LIBOR Rate Loans or the
amount of the LIBOR Rate Loan to be continued (subject to the limits set forth
below) and the Interest Period to be applicable to such LIBOR Rate Loans.
Subject to the terms and conditions contained herein, two (2) Business Days
after receipt by Agent of such a request from Borrowers (or Administrative
Borrower on behalf of Borrowers), such Base Rate Loans shall be converted to
LIBOR Rate Loans or such LIBOR Rate Loans shall continue, as the case may be,
provided, that, (i) no Event of Default, or act, condition or event which with
notice or passage of time or both would constitute an Event of Default shall
exist or have occurred and be continuing, (ii) no party hereto shall have sent
any notice of termination of this Agreement, (iii) Borrowers (or Administrative
Borrower on behalf of Borrowers) shall have complied with such customary
procedures as are established by Agent and specified by Agent to Borrowers from
time to time for requests by Borrowers for LIBOR Rate Loans, (iv) no more than
six (6) Interest Periods may be in effect at any one time, (v) the aggregate
amount of the LIBOR Rate Loans must be in an amount not less than $3,000,000 or
an integral multiple of $1,000,000 in excess thereof, and (vi) Agent and each
Lender shall have determined that the Interest Period or LIBOR Rate is available
to Agent and such Lender and can be readily determined as of the date of the
request for such LIBOR Rate Loan by Borrowers (or Administrative Borrower on
behalf of Borrowers). Any request by Borrowers (or Administrative Borrower on
behalf of Borrowers) for a LIBOR Rate Loan or to convert Base Rate Loans to
LIBOR Rate

-39-



--------------------------------------------------------------------------------



 



Loans or to continue any existing LIBOR Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.
          (c) Any LIBOR Rate Loans shall automatically convert to Base Rate
Loans upon the last day of the applicable Interest Period, unless Agent has
received and approved a request to continue such LIBOR Rate Loan at least two
(2) Business Days prior to such last day in accordance with the terms hereof.
Any LIBOR Rate Loans shall, at Agent’s option, upon notice by Agent to convert
to Base Rate Loans in the event that this Agreement shall terminate or not be
renewed. Borrowers shall pay to Agent, for the benefit of Lenders, upon demand
by Agent (or Agent may, at its option, charge any loan account of Borrowers) any
amounts required to compensate any Lender or participant with Lender for any
loss (including loss of anticipated profits), cost or expense incurred by such
Person, as a result of the conversion of LIBOR Rate Loans to Base Rate Loans
pursuant to any of the foregoing.
          (d) Interest shall be payable by Borrowers to Agent, for the account
of Agent and Lenders, as applicable, monthly in arrears not later than the first
day of each calendar month and shall be calculated on the basis of a three
hundred sixty (360) day year and actual days elapsed. Interest shall also be
payable with respect to any LIBOR Rate Loans on the last day of each applicable
Interest Period with respect to such Loans. On the last day of the Interest
Period applicable to each LIBOR Rate Loan, unless Borrowers have continued such
LIBOR Rate Loan in accordance with this Section 3.1, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans. Borrowers acknowledge and
understand that the calculation of interest on the basis of the actual days
elapsed over the period of a three hundred sixty (360) day year as opposed to a
year of three hundred sixty-five (365) or three hundred sixty-six (366) days
results in a higher effective rate of interest. In the event the Base Rate is
changed from time to time hereafter, the interest rate on non-contingent
Obligations (other than LIBOR Rate Loans) shall automatically and immediately be
increased or decreased by an amount equal to such change in the Base Rate. In no
event shall charges constituting interest payable by Borrowers to Agent and
Lenders exceed the maximum amount or the rate permitted under any applicable law
or regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.
     3.2 Fees.
     Borrowers agree to pay to Agent the following non-refundable fees as
follows:
          (a) the fees set forth in the Fee Letter; and
          (b) for the benefit of Lenders, on the first day of each month in
arrears while this Agreement is in effect and for so long thereafter as any of
the Obligations are outstanding, an unused line fee at a rate equal to: (i) for
the period beginning on the Closing Date through and including September 30,
2011, 0.25% per annum calculated upon the amount by which the Maximum Credit
exceeds the average daily principal balance of the outstanding Loans and Letter
of Credit Obligations during the immediately preceding fiscal quarter (or part
thereof), (ii) at all other times, (A) if the average Excess Availability for
the most recently completed fiscal quarter is less than an amount equal to fifty
percent (50%) of the Maximum Credit, 0.25% per annum calculated upon the amount
by which the Maximum Credit exceeds the average daily principal balance of the
outstanding Loans and Letter of Credit Obligations during the immediately
preceding fiscal quarter (or part thereof) (the “Average Daily Balance”), and
(B) if the average Excess Availability for the most recently completed fiscal
quarter is greater than or equal to an amount equal to fifty percent (50%) of
the Maximum Credit, 0.375% per

-40-



--------------------------------------------------------------------------------



 



annum calculated upon the Average Daily Balance, which fee shall in each case be
payable on the first day of each month in arrears and shall be fully earned when
due. Any adjustment to the unused line fee rate pursuant to the immediately
preceding sentence shall take effect on the first day of the fiscal quarter
immediately following the fiscal quarter with respect to which such rate is
determined; and
          (c) (i) for the benefit of Issuing Bank, in addition to any charges,
fees or expenses charged by Issuing Bank in connection with the Letters of
Credit, a fronting fee equal to 0.125% of the stated amount of each Letter of
Credit, which fee shall be payable upon issuance of the Letter of Credit and on
each anniversary date of such issuance, and shall be payable on any increase in
stated amount made between any such dates, and (ii) for the benefit of Lenders,
a letter of credit fee at a rate equal to the applicable margin set forth in
Exhibit B hereto, on a per annum basis, in excess of the LIBOR Rate as to LIBOR
Rate Loans, on the daily outstanding balance of the Letter of Credit Obligations
for the immediately preceding month (or part thereof), payable in arrears as of
the first day of each succeeding month, except that Agent may, and upon the
written direction of Required Lenders shall, require Borrowers to pay to Agent
for the ratable benefit of Lenders such letter of credit fee, at a rate equal to
the Default Rate per annum on such daily outstanding balance for: (x) the period
from and after the date of termination hereof until Agent and Lenders have
received full and final payment of all Obligations (notwithstanding entry of a
judgment against Borrowers) and (y) the period from and after the date of the
occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Agent. Such letter of credit fee shall be calculated
on the basis of a three hundred sixty (360) day year and actual days elapsed and
the obligation of Borrowers to pay such fee shall survive the termination of
this Agreement.
     3.3 Changes in Laws and Increased Costs of Loans.
          (a) The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable law (other than changes in
laws relative to Taxes, which shall be governed by Section 6.13) occurring
subsequent to the Closing Date, including changes in tax laws (except changes of
general applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers (or Administrative Borrower on behalf of Borrowers) may, by notice to
such affected Lender (i) require such Lender to furnish to Borrowers a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (ii) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 3.3(c)).
          (b) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful for such Lender to fund or
maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrowers and Agent promptly
shall transmit the notice to each other Lender and (i) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate

-41-



--------------------------------------------------------------------------------



 



Loans, and (ii) Borrowers shall not be entitled to request LIBOR Rate Loans
until such Lender determines that it would no longer be unlawful to do so.
          (c) In connection with each LIBOR Rate Loan, Borrowers shall
indemnify, defend, and hold Agent and Lenders harmless against any loss, cost,
or expense actually incurred by Agent or any Lender as a result of (i) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (ii) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (iii) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
request delivered pursuant hereto (such losses, costs, or expenses, “Funding
Losses”). A certificate of Agent or a Lender delivered to Borrowers setting
forth in reasonable detail any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 3.3 shall be conclusive absent
manifest error. Borrowers shall pay such amount to Agent or the Lender, as
applicable, within thirty (30) days of the date of its receipt of such
certificate.
          (d) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitment, Loans or Letter of Credit Obligations hereunder to a level
below that which such Lender or such holding company could have achieved but for
such adoption, change, or compliance (taking into consideration such Lender’s or
such holding company’s then existing policies with respect to capital adequacy
and assuming the full utilization of such entity’s capital) by any amount deemed
by such Lender to be material, then such Lender may notify Borrowers and Agent
thereof. Following receipt of such notice, Borrowers agree to pay such Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within thirty (30) days after presentation by
such Lender of a statement in the amount and setting forth in reasonable detail
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than one hundred eighty (180) days prior to
the date that such Lender notifies Borrowers of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.
          (e) If any Lender requests additional or increased costs referred to
in Section 3.3(a) or amounts under Section 3.3(d) or sends a notice under
Section 3.2(d) relative to changed circumstances (any such Lender, an “Affected
Lender”), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 3.3(a) or
Section 3.3(d), as applicable, or would eliminate the illegality of funding or
maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially

-42-



--------------------------------------------------------------------------------



 



disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to
Section 3.3(a) or Section 3.3(d), as applicable, or to enable Borrowers to
obtain LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then
due to such Affected Lender under Section 3.3(a) or Section 3.3(d), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 3.3(a) or Section 3.3(d), as applicable, or indicates that it is no
longer unlawful to fund or maintain LIBOR Rate Loans, may seek a substitute
Lender reasonably acceptable to Agent to purchase the Obligations owed to such
Affected Lender and such Affected Lender’s Commitment hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and Commitment,
pursuant to an Assignment and Acceptance, and upon such purchase by the
Replacement Lender, such Replacement Lender shall be deemed to be a “Lender” for
purposes of this Agreement and such Affected Lender shall cease to be a “Lender”
for purposes of this Agreement.
          (f) Notwithstanding anything herein to the contrary and for the
avoidance of doubt, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all rules, regulations, orders, requests, guidelines and directives in
connection therewith, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in law covered by this Section 3.3 regardless
of the date enacted, adopted, issued or implemented.
     3.4 Maximum Interest.
          (a) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Financing Agreements, in no event whatsoever shall
the aggregate of all amounts that are contracted for, charged or received by
Lenders pursuant to the terms of this Agreement or any of the other Financing
Agreements and that are deemed interest under applicable law exceed the Maximum
Interest Rate (including, to the extent applicable, the provisions of
Section 5197 of the Revised Statutes of the United States of America as amended,
12 U.S.C. Section 85, as amended). No agreements, conditions, provisions or
stipulations contained in this Agreement or any of the other Financing
Agreements, or any Event of Default, or the exercise by Lenders of the right to
accelerate the payment or the maturity of all or any portion of the Obligations,
or the exercise of any option whatsoever contained in this Agreement or any of
the other Financing Agreements, or the prepayment by Borrowers of any of the
Obligations, or the occurrence of any event or contingency whatsoever shall
entitle Agent or Lenders to contract for, charge or receive in any event,
interest or any charges, amounts, premiums or fees deemed interest by applicable
law in excess of the Maximum Interest Rate. In no event shall Borrowers be
obligated to pay interest or such amounts as may be deemed interest under
applicable law in amounts which exceed the Maximum Interest Rate. All
agreements, conditions or stipulations, if any, which may in any event or
contingency whatsoever operate to bind, obligate or compel Borrowers to pay
interest or such amounts which are deemed to constitute interest in amounts
which exceed the Maximum Interest Rate shall be without binding force or effect,
at law or in equity, to the extent of the excess of interest or such amounts
which are deemed to constitute interest over such Maximum Interest Rate.
          (b) In the event any Interest is charged or received in excess of the
Maximum Interest Rate (“Excess”), each Borrower acknowledges and stipulates that
any such charge or receipt shall be the result of an accident and bona fide
error, and that any Excess received by Agent and Lenders shall be applied first,
to the payment of the then outstanding and unpaid principal hereunder; second to
the

-43-



--------------------------------------------------------------------------------



 



payment of the other Obligations then outstanding and unpaid; and third,
returned to Borrowers, it being the intent of the parties hereto not to enter
into a usurious or otherwise illegal relationship. The right to accelerate the
maturity of any of the Obligations does not include the right to accelerate any
interest that has not otherwise accrued on the date of such acceleration, and
Agent and Lenders does not intend to collect any unearned interest in the event
of any such acceleration. Each Borrower recognizes that, with fluctuations in
the rates of interest set forth in Section 3.1 of this Agreement and the Maximum
Interest Rate, such an unintentional result could inadvertently occur. All
monies paid to Agent or Lenders hereunder or under any of the other Financing
Agreements, whether at maturity or by prepayment, shall be subject to any rebate
of unearned interest as and to the extent required by applicable law.
          (c) By the execution of this Agreement, each Borrower agrees that
(i) the credit or return of any Excess shall constitute the acceptance by
Borrowers of such Excess, and (ii) no Borrower shall seek or pursue any other
remedy, legal or equitable, against Agent and Lenders, based in whole or in part
upon contracting for, charging or receiving any interest or such amounts which
are deemed to constitute interest in excess of the Maximum Interest Rate. For
the purpose of determining whether or not any Excess has been contracted for,
charged or received by Agent and Lenders, all interest at any time contracted
for, charged or received from Borrowers in connection with this Agreement or any
of the other Financing Agreements shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread during the entire term of this
Agreement in accordance with the amounts outstanding from time to time hereunder
and the Maximum Interest Rate from time to time in effect in order to lawfully
charge the maximum amount of interest permitted under applicable laws.
          (d) Borrowers, Agent and Lenders shall, to the maximum extent
permitted under applicable law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest and (ii) exclude voluntary
prepayments and the effects thereof.
          (e) The provisions of this Section 3.4 shall be deemed to be
incorporated into each of the other Financing Agreements (whether or not any
provision of this Section is referred to therein). Each of the Financing
Agreements and communications relating to any interest owed by Borrowers and all
figures set forth therein shall, for the sole purpose of computing the extent of
the Obligations, be automatically recomputed by Borrowers, and by any court
considering the same, to give effect to the adjustments or credits required by
this Section.
     SECTION 4. CONDITIONS PRECEDENT
     4.1 Conditions Precedent to Initial Loans and Letters of Credit. Each of
the following is a condition precedent to Agent and Lenders making the initial
Loans and providing the initial Letters of Credit hereunder:
          (a) all requisite corporate action and proceedings in connection with
the transactions contemplated by this Agreement and the other Financing
Agreements shall be satisfactory in form and substance to Agent, and Agent shall
have received all information and copies of all documents, including records of
requisite corporate action and proceedings which Agent may have requested in
connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate corporate officers or Governmental Authorities;
          (b) all financial information, projections, budgets, business plans,
cash flows and such other information as Agent shall request from time to time,
in each case in form and substance acceptable to Agent, including (i) projected
quarterly balance sheets, income statements and Excess Availability of Borrowers
and Guarantors for the period through the last day of Borrowers’ 2012 fiscal
year, (ii) projected annual balance sheets, income statements and Excess
Availability of Borrowers and

-44-



--------------------------------------------------------------------------------



 



Guarantors for the period through the last day of Borrowers’ 2016 fiscal year,
and (iii) any updates or modifications to the projected financial statements of
Borrowers and Guarantors described hereinabove heretofore received by Agent,
together with supporting documentation;
          (c) no material adverse change shall have occurred in the assets,
business or financial condition of Borrowers and their Subsidiaries, taken as a
whole, since the date of Agent’s latest field examination and no change or event
shall have occurred which would impair the ability of Borrowers or any Obligor
to perform their obligations hereunder or under any of the other Financing
Agreements to which it is a party or of Agent to enforce the Obligations or
realize upon the Collateral;
          (d) Agent shall have completed its business and legal due diligence,
with results satisfactory to Agent, including (i) receipt and review of third
party appraisals, in form and containing assumptions and appraisal methods
satisfactory to Agent by an appraiser acceptable to Agent on which Agent and
Lenders are permitted to rely, (ii) field examinations of the business and
Collateral of Borrowers in accordance with Agent’s customary procedures and
practices and as otherwise required by the nature and circumstances of the
businesses of Borrowers, and (iii) environmental assessments of the Real
Property of Borrowers conducted by an independent environmental engineering firm
acceptable to Agent and in form, scope and methodology acceptable to Agent;
          (e) Agent shall have received, in form and substance satisfactory to
Agent, all consents, waivers, acknowledgments and other agreements from third
Persons which Agent may deem necessary or desirable in order to permit, protect
and perfect its security interests in and Liens upon the Collateral or to
effectuate the provisions or purposes of this Agreement and the other Financing
Agreements, including Collateral Access Agreements by owners and lessors of
leased premises of each Borrower and by warehouses at which Collateral is
located;
          (f) the Excess Availability as determined by Agent, as of the date
hereof, shall be not less than $10,000,000 after giving effect to the initial
Loans made or to be made and Letters of Credit issued or to be issued in
connection with the initial transactions contemplated hereunder;
          (g) Reserved.
          (h) Agent shall have received evidence, in form and substance
satisfactory to Agent, that Agent has a valid perfected first priority security
interest and Lien in all of the Collateral;
          (i) Agent shall have received and reviewed UCC search results for all
jurisdictions in the United States and Canada which assets of each Borrower and
Guarantor are located, which search results shall be in form and substance
satisfactory to Agent;
          (j) Agent shall have received, in form and substance satisfactory to
Agent, a Uniform Commercial Code financing statements on Form UCC-1 or Form
UCC-3, as applicable, duly filed in such office or offices as may be necessary
or, in the opinion of Agent, desirable to perfect Agent’s Liens in and to the
collateral of Borrowers and their domestic Subsidiaries, and Agent shall have
received confirmation of the filing of all such financing statements;
          (k) Agent shall have received, at least five (5) Business Days prior
to the Closing Date, a certificate reasonably satisfactory to Agent, for benefit
of itself and the Lenders, provided by Borrowers that sets forth information
required by the USA PATRIOT Act including, without limitation, the identity of
the Obligors, the name and address of the Obligors and other information that
will allow the Administrative Agent or any Lender, as applicable, to identify
the Obligors in accordance with the USA PATRIOT Act;

-45-



--------------------------------------------------------------------------------



 



          (l) Agent shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance satisfactory to Agent, and certificates of insurance policies
and/or endorsements naming Agent as loss payee;
          (m) Agent shall have received, in form and substance satisfactory to
Agent, such opinion letters of counsel to Borrowers and Guarantors with respect
to the Financing Agreements and such other matters as Agent may request;
          (n) the other Financing Agreements and all instruments and documents
hereunder, including amendments to the Mortgages, shall have been duly executed
and delivered to Agent, in form and substance satisfactory to Agent; and
          (o) Agent shall have received, reviewed and found acceptable fully
paid endorsements to Agent’s mortgagee title insurance policies (or binding
commitments to issue endorsements to Agent’s mortgagee title insurance policies,
marked to Agent’s satisfaction to evidence the form of such endorsements to be
delivered after the Closing Date) with respect to the title insurance policies
that insure the Mortgages to create a valid Lien on all Real Property subject
thereto, which endorsements (and commitments therefor) shall give effect to the
transactions contemplated by this Agreement, shall “down-date” the effective
date of the title insurance policy (or policies) to which they relate and shall
not have a specific survey exception.
     4.2 Conditions Precedent to All Loans and Letters of Credit. Each of the
following is an additional condition precedent to Agent and Lenders making Loans
and/or providing Letters of Credit to Borrowers, including the initial Loans and
Letters of Credit and any future Loans and Letters of Credit:
          (a) all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit, and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date);
          (b) no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letters of Credit,
or (B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or could reasonably be
expected to have a Material Adverse Effect; and
          (c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.
     SECTION 5. GRANT OF SECURITY INTEREST
     5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, (i) each Borrower hereby confirms the pledge and assignment to
Agent, for itself and the benefit of Secured Parties, of the Collateral under
(and as defined in) the Existing Loan Agreement and the other Existing Financing
Agreements, and the creation in favor of Agent, for the benefit of the Secured
Parties, under the Existing Loan Agreement and such other Existing Financing
Agreements of a continuing security interest in and Lien upon such Collateral,
all as security for the Obligations, and (ii) each Borrower hereby grants

-46-



--------------------------------------------------------------------------------



 



to Agent, for itself and the benefit of Secured Parties, a continuing security
interest in, a Lien upon, and a right of set off against, and hereby assigns to
Agent, for itself and the benefit of Lenders, as security, all personal and real
property and fixtures, and interests in property and fixtures, of each Borrower,
whether now owned or hereafter acquired or existing, and wherever located
(together with all other collateral security for the Obligations at any time
granted to or held or acquired by Agent or any Lender, collectively, the
“Collateral”), including:
          (a) all Accounts;
          (b) all general intangibles, including, without limitation, all
Intellectual Property;
          (c) all goods, including, without limitation, Inventory and Equipment;
          (d) all Real Property and fixtures;
          (e) all chattel paper including, without limitation, all tangible and
electronic chattel paper;
          (f) all instruments including, without limitation, all promissory
notes;
          (g) all documents;
          (h) all deposit accounts;
          (i) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
          (j) all supporting obligations and all present and future Liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other Persons securing the obligations of account debtors;
          (k) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of such Borrower now or hereafter held or received
by or in transit to Agent, any Lender or its Affiliates or at any other
depository or other institution from or for the account of such Borrower,
whether for safekeeping, pledge, custody, transmission, collection or otherwise;
          (l) all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
          (m) to the extent not otherwise described above, all Receivables;
          (n) all Records; and

-47-



--------------------------------------------------------------------------------



 



          (o) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
     Subject to the restrictions on the incurrence of purchase money
Indebtedness in Section 9.9(b) hereof but notwithstanding anything to the
contrary contained in clause (c) above, the types or items of Collateral
described in such clause shall not include any Equipment purchased with the
proceeds of such purchase money Indebtedness which is, or at the time of any
Borrower’s acquisition thereof shall be, subject to a purchase money lien or
security interest (including capitalized or finance leases) permitted under
Section 9.8 hereof if: (a) the valid grant of a security interest or Lien to
Agent, for itself and the ratable benefit of Lenders, in such item of Equipment
is prohibited by the terms of the agreement between such Borrower and the holder
of such purchase money lien or security interest and the consent of such holder
to Agent’s Lien has not been or is not waived, or the consent of such holder has
not been or is not otherwise obtained, or under applicable law such prohibition
cannot be waived and (b) the purchase money lien on such item of Equipment is or
shall become and remain valid and perfected.
     5.2 Perfection of Security Interests.
          (a) Each Borrower irrevocably and unconditionally authorizes Agent (or
its agent) to file at any time and from time to time such financing statements
with respect to the Collateral naming Agent or its designee as the secured party
and such Borrower as debtor, as Agent may require, and including any other
information with respect to such Borrower or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Agent may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof. Each Borrower hereby ratifies and approves all
financing statements naming Agent or its designee as secured party and such
Borrower as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of Agent prior to
the date hereof and ratifies and confirms the authorization of Agent to file
such financing statements (and amendments, if any). Each Borrower hereby
authorizes Agent to adopt on behalf of such Borrower any symbol required for
authenticating any electronic filing. In the event that the description of the
collateral in any financing statement naming Agent or its designee as the
secured party and any Borrower as debtor includes assets and properties of such
Borrower that do not at any time constitute Collateral, whether hereunder, under
any of the other Financing Agreements or otherwise, the filing of such financing
statement shall nonetheless be deemed authorized by such Borrower to the extent
of the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral. In no event
shall any Borrower at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Agent or
its designee as secured party and such Borrower as debtor.
          (b) No Borrower has any chattel paper (whether tangible or electronic)
or instruments as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower shall be entitled to or shall
receive any chattel paper or instrument after the date hereof, such Borrower
shall promptly notify Agent thereof in writing. Promptly upon the receipt
thereof by or on behalf of any Borrower (including by any agent or
representative), such Borrower shall deliver, or cause to be delivered to Agent,
all tangible chattel paper and instruments that such Borrower has or may at any
time acquire, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time specify, in each case except as
Agent may otherwise agree. At Agent’s option, each Borrower shall, or Agent may
at any time on behalf of such Borrower, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner
acceptable to Agent with the following legend referring to chattel paper or
instruments as applicable: “This [chattel

-48-



--------------------------------------------------------------------------------



 



paper][instrument] is subject to the security interest of Wells Fargo Bank,
National Association, as Agent, and any sale, transfer, assignment or
encumbrance of this [chattel paper][instrument] violates the rights of such
secured party.”
          (c) In the event that any Borrower shall at any time hold or acquire
an interest in any electronic chattel paper or any “transferable record” (as
such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request, each
Borrower shall take, or cause to be taken, such actions as Agent may request to
give Agent control of such electronic chattel paper under Section 9-105 of the
UCC and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.
          (d) No Borrower has any deposit accounts as of the date hereof, except
as set forth in the Information Certificate. No Borrower shall, directly or
indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Agent shall
have received not less than five (5) Business Days prior written notice of the
intention of such Borrower to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the bank at which
such account is to be opened or established, the individual at such bank with
whom such Borrower is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be acceptable to Agent, and
(iii) on or before the opening of such deposit account, such Borrower shall as
Agent may specify either (A) deliver to Agent a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by such Borrower and the bank at which such deposit account is opened
and maintained or (B) arrange for Agent to become the customer of the bank with
respect to the deposit account on terms and conditions acceptable to Agent. The
terms of this subsection (d) shall not apply to deposit accounts specifically
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any Borrower’s salaried employees.
          (e) No Borrower owns or holds, directly or indirectly, beneficially or
as record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.
          (f) In the event that any Borrower shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated securities, such
Borrower shall promptly endorse, assign and deliver the same to Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as Agent may from time to time specify. If any securities, now or hereafter
acquired by any Borrower are uncertificated and are issued to such Borrower its
nominee directly by the issuer thereof, such Borrower shall immediately notify
Agent thereof and shall as Agent may specify, either (i) cause the issuer to
agree to comply with instructions from Agent as to such securities, without
further consent of such Borrower or such nominee, or (ii) arrange for Agent to
become the registered owner of the securities.
          (g) No Borrower shall, directly or indirectly, after the date hereof
open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
five (5) Business Days

-49-



--------------------------------------------------------------------------------



 



prior written notice of the intention of such Borrower to open or establish such
account which notice shall specify in reasonable detail and specificity
reasonably acceptable to Agent the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower is dealing and the
purpose of the account, (ii) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be acceptable to Agent, and (iii) on or before the opening of such
investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, or on such later date as
Agent may request, such Borrower shall, as Agent may specify, either (A) execute
and deliver, and cause to be executed and delivered to Agent, an Investment
Property Control Agreement with respect thereto duly authorized, executed and
delivered by such Borrower and such securities intermediary or commodity
intermediary or (B) arrange for Agent to become the entitlement holder with
respect to such investment property on terms and conditions acceptable to Agent.
          (h) No Borrower is the beneficiary or otherwise entitled to any right
to payment under any letter of credit, banker’s acceptance or similar instrument
as of the date hereof, except as set forth in the Information Certificate. In
the event that any Borrower shall be entitled to or shall receive any right to
payment under any letter of credit, banker’s acceptance or any similar
instrument, whether as beneficiary thereof or otherwise after the date hereof,
such Borrower shall promptly notify Agent thereof in writing. Each Borrower
shall immediately, as Agent may specify, either (i) deliver, or cause to be
delivered to Agent, with respect to any such letter of credit, banker’s
acceptance or similar instrument, the written agreement of the issuer and any
other nominated Person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance
satisfactory to Agent, consenting to the assignment of the proceeds of the
letter of credit to Agent by such Borrower and agreeing to make all payments
thereon directly to Agent or as Agent may otherwise direct or (ii) cause Agent
to become, at Borrowers’ expense, the transferee beneficiary of the letter of
credit, banker’s acceptance or similar instrument (as the case may be).
          (i) No Borrower has any commercial tort claims as of the date hereof,
except as set forth in the Information Certificate. In the event that any
Borrower shall at any time after the date hereof have any commercial tort
claims, such Borrower shall promptly notify Agent thereof in writing, which
notice shall (i) set forth in reasonable detail the basis for and nature of such
commercial tort claim and (ii) include the express grant by such Borrower to
Agent of a security interest in such commercial tort claim (and the proceeds
thereof). In the event that such notice does not include such grant of a
security interest, the sending thereof by such Borrower to Agent shall be deemed
to constitute such grant to Agent. Upon the sending of such notice, any
commercial tort claim described therein shall constitute part of the Collateral
and shall be deemed included therein. Without limiting the authorization of
Agent provided in Section 5.2(a) hereof or otherwise arising by the execution by
such Borrower of this Agreement or any of the other Financing Agreements, Agent
is hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Agent or its designee as secured party and such
Borrower as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, each Borrower shall
promptly upon Agent’s request, execute and deliver, or cause to be executed and
delivered, to Agent such other agreements, documents and instruments as Agent
may require in connection with such commercial tort claim.
          (j) No Borrower has any goods, documents of title or other Collateral
in the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods located
in the United States in transit to a location of such Borrower permitted herein
in the ordinary course of business of such Borrower in the possession of the
carrier transporting such goods. In the event that any goods, documents of title
or other Collateral are at any time after the date hereof in the custody,
control or possession of any other Person not referred to in the

-50-



--------------------------------------------------------------------------------



 



Information Certificate or such carriers, Borrowers shall promptly notify Agent
thereof in writing. Promptly upon Agent’s request, each Borrower shall deliver
to Agent a Collateral Access Agreement duly authorized, executed and delivered
by such Person and the Borrower that is the owner of such Collateral.
          (k) Each Borrower shall take any other actions reasonably requested by
Agent from time to time to cause the attachment, perfection and first priority
of, and the ability of Agent to enforce, the security interest of Agent in any
and all of the Collateral, including, (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC or other applicable law, to the extent, if any, that such Borrower’s
signature thereon is required therefor, (ii) causing Agent’s name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of Agent to
enforce, the security interest of Agent in such Collateral, (iii) complying with
any provision of any statute, regulation or treaty of the United States as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other Person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.
     SECTION 6. COLLECTION AND ADMINISTRATION
     6.1 Borrowers’ Loan Account. Agent shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letters of
Credit and other Obligations and the Collateral, (b) all payments made by or on
behalf of Borrowers and (c) all other appropriate debits and credits as provided
in this Agreement, including fees, charges, costs, expenses and interest. All
entries in the loan account(s) shall be made in accordance with Agent’s
customary practices as in effect from time to time.
     6.2 Statements. Agent shall make available electronically to Administrative
Borrower each month a statement setting forth the balance in Borrowers’ loan
account(s) maintained by Agent for Borrowers pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrowers and conclusively binding upon Borrowers as an account stated except to
the extent that Agent receives a written notice from Administrative Borrower of
any specific exceptions of Administrative Borrower thereto within thirty
(30) days after the date such statement has been made available electronically
to Administative Borrower by Agent. Until such time as Agent shall have make
available electronically to Administrative Borrower a written statement as
provided above, the balance in Borrowers’ loan account(s) shall be presumptive
evidence of the amounts due and owing to Agent and Lenders by Borrowers.
     6.3 Collection of Accounts.
          (a) Borrowers shall establish and maintain, at their expense, blocked
accounts or lockboxes and related blocked accounts (in either case, “Blocked
Accounts”), as Agent may specify, with such banks as are acceptable to Agent
into which Borrowers shall promptly deposit and direct their account debtors to
directly remit all payments on Receivables and all payments constituting
proceeds of Inventory or other Collateral in the identical form in which such
payments are made, whether by cash, check or other manner. Borrowers shall
deliver, or cause to be delivered to Agent a Deposit Account Control Agreement
in form and substance satisfactory to Agent, duly authorized, executed and
delivered by each bank where a Blocked Account is maintained as provided in
Section 5.2 hereof or at any time and from time to time Agent may become the
bank’s customer with respect to any of the Blocked Accounts and promptly upon
Agent’s request, Borrowers shall execute and deliver such agreements and
documents

-51-



--------------------------------------------------------------------------------



 



as Agent may require in connection therewith. During each Cash Dominion Period,
(i) each Borrower and Guarantor agrees that all payments made to such Blocked
Accounts or other funds received and collected by Agent or any Lender, whether
in respect of the Receivables, as proceeds of Inventory or other Collateral, or
otherwise, shall be treated as payments to Agent and Lenders in respect of the
Obligations and shall constitute the property of Agent and Lenders to the extent
of the then outstanding Obligations, and (ii) Agent may disregard Borrowers’
instructions with respect to the Blocked Accounts, exercise exclusive dominion
and control over the Blocked Accounts, and apply funds deposited therein as
provided herein. Other than during a Cash Dominion Period, Borrowers shall be
permitted to transfer cash from the Blocked Accounts and to use the funds
therein for working capital and general corporate purposes to the extent
permitted herein.
          (b) Each Borrower and all of such Borrower’s shareholders, directors,
employees, agents, Subsidiaries or other Affiliates shall, acting as trustee for
Agent, receive, as the property of Agent, any monies, checks, notes, drafts or
any other payment relating to and/or proceeds of Accounts or other Collateral
which come into their possession or under their control and immediately upon
receipt thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to Agent.
In no event shall the same be commingled with any Borrower’s own funds.
Borrowers agree to reimburse Agent on demand for any amounts owed or paid to any
bank at which a Blocked Account is established or any other bank or Person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Agent’s payments to or indemnification of such bank or Person. The obligation of
Borrowers to reimburse Agent for such amounts pursuant to this Section 6.3 shall
survive the payment of the Obligations and termination of this Agreement.
     6.4 Payments.
          (a) So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account or for the separate account of the Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the Commitment
or Obligation to which a particular fee or expense relates. All payments to be
made hereunder by Borrowers shall be remitted to the Agent Payment Account as
provided in Section 6.3 or such other place as Agent may designate from time to
time, and all such payments, and all proceeds of Collateral received by Agent,
shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.
          (b) At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:
              (i) first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Financing
Agreements, until paid in full,
              (ii) second, to pay any fees or premiums then due to Agent under
the Financing Agreements until paid in full,
              (iii) third, to pay interest due in respect of all Special Agent
Advances until paid in full,

-52-



--------------------------------------------------------------------------------



 



          (iv) fourth, to pay the principal of all Special Agent Advances until
paid in full,
          (v) fifth, ratably, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to any of the Lenders under
the Financing Agreements, until paid in full,
          (vi) sixth, ratably, to pay any fees or premiums then due to any of
the Lenders under the Financing Agreements until paid in full,
          (vii) seventh, to pay interest accrued in respect of all Loans made by
Agent on behalf of Lenders pursuant to Section 6.9(b) until paid in full,
          (viii) eighth, to pay the principal of all Loans made by Agent on
behalf of Lenders pursuant to Section 6.9(b) until paid in full,
          (ix) ninth, ratably, to pay interest accrued in respect of the Loans
(other than Special Agent Advances),
          (x) tenth, ratably (A) to pay the principal of all Loans until paid in
full, (B) to Agent, to be held by Agent, for the benefit of Issuing Bank (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Bank, a share of each payment made by
Issuing Bank pursuant to a Letter of Credit), as cash collateral in an amount up
to one hundred five percent (105%) of the Letter of Credit Obligations (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any payment made by Issuing Bank pursuant to a Letter of Credit
as and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 6.4(b), beginning with tier (i) hereof), and (C) ratably, to the Bank
Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Hedge Obligations
as to which a Reserve has been established for the Current Hedge Exposure
applicable thereto,
          (xi) eleventh, to pay any other Obligations other than Obligations
owed to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Banking
Relationship Debt (including all Hedge Obligations for which no Reserve has been
established for the Current Hedge Exposure applicable thereto and the portion of
any Hedge Obligations in excess of the Reserve created therefor)), with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Banking Relationship Debt owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Banking Relationship Debt is paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Banking
Relationship Debt shall be reapplied pursuant to this Section 6.4(b), beginning
with tier (i) hereof),
          (xii) twelfth, ratably to pay any Obligations owed to Defaulting
Lenders; and

-53-



--------------------------------------------------------------------------------



 



     (xiii) thirteenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.
          (c) Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a delay due to the timing of
Settlement Periods as provided in Section 6.9(b).
          (d) In each instance, so long as no Application Event has occurred and
is continuing, Section 6.4 shall not apply to any payment made by Borrowers to
Agent and specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Financing Agreement.
          (e) For purposes of Section 6.4(b), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any bankruptcy or other insolvency proceeding, default
interest, interest on interest, and expense (including all Lender Group
Expenses) reimbursements, irrespective of whether any of the foregoing would be
or is allowed or disallowed in whole or in part in any bankruptcy or other
insolvency proceeding.
          (f) Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by Administrative Borrower, or unless an Event of
Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any LIBOR Rate Loans, except (i) on the
expiration date of the Interest Period applicable to any such LIBOR Rate Loans,
or (ii) in the event that there are no outstanding Base Rate Loans. Unless
payment is otherwise timely made by Borrowers, the becoming due of any
Obligations, whether principal, interest, fees, costs or expenses payable
hereunder or under any of the other Financing Agreements or Bank Product
Agreement, including, Letter of Credit Fees, Lender Group Expenses, and any
amounts due and payable to the Bank Product Providers in respect of Bank
Products, shall be deemed to be a request for Loans on the applicable due date
thereof, in the amount of such Obligations, and shall initially accrue interest
at the rate then applicable to Loans that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).
The proceeds of such Loans shall be disbursed as direct payment of the relevant
Obligations. Borrowers shall make all payments to Agent and Lenders on the
Obligations free and clear of, and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, withholding, restrictions or conditions of any kind. If after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
any of the Obligations, Agent or any Lender is required to surrender or return
such payment or proceeds to any Person for any reason, then the Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Agent or such Lender. Borrowers
shall be liable to pay to Agent, and do hereby indemnify and hold Agent and
Lenders harmless for the amount of any payments or proceeds surrendered or
returned. This Section 6.4(f) shall remain effective notwithstanding any
contrary action which may be taken by Agent or any Lender in reliance upon such
payment or proceeds. This Section 6.4(f) shall survive the payment of the
Obligations and the termination of this Agreement.
          (g) In the event of a direct conflict between the priority provisions
of this Section 6.4 and any other provision contained in this Agreement or any
other Financing Agreement, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 6.9(e) and this Section 6.4, then the provisions of Section 6.9(e)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 6.4, shall control and govern.

-54-



--------------------------------------------------------------------------------



 



     6.5 Authorization to Make Loans. Agent is authorized to make the Loans and
provide Letters of Credit based upon telephonic or other instructions received
from anyone purporting to be an officer of any Borrower or other authorized
Person or, at the discretion of Agent, if such Loans are necessary to satisfy
any Obligations. All requests for Loans or Letters of Credit hereunder shall
specify the date on which the requested advance is to be made or Letters of
Credit established (which day shall be a Business Day) and the amount of the
requested Loan. Requests received after 11:00 a.m. (Atlanta, Georgia) time on
any day shall be deemed to have been made as of the opening of business on the
immediately following Business Day. All Loans and Letters of Credit under this
Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, Borrowers when deposited to the credit of
Borrowers or otherwise disbursed or established in accordance with the
instructions of Borrowers or in accordance with the terms and conditions of this
Agreement.
     6.6 Use of Proceeds. All Loans made or Letters of Credit provided by Agent
or Lenders to Borrowers pursuant to the provisions hereof shall be used by
Borrowers only for: (a) payments to each of the Persons listed in the
disbursement direction letter furnished by Borrowers to Agent on the Closing
Date; (b) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Financing
Agreements; (c) for Permitted Acquisitions, and (d) general operating, working
capital and other proper corporate purposes of Borrowers not otherwise
prohibited by the terms hereof. None of the proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended.
     6.7 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Loans shall be made among the
Lenders based on their respective Pro Rata Shares as to the Loans and (b) each
payment on account of any Obligations to or for the account of one or more of
Lenders in respect of any Obligations due on a particular day shall be allocated
among the Lenders entitled to such payments based on their respective Pro Rata
Shares and shall be distributed accordingly.
     6.8 Sharing of Payments, Etc.
          (a) Borrowers agree that, in addition to (and without limitation of)
any right of setoff, banker’s lien or counterclaim Agent or any Lender may
otherwise have, each Lender shall be entitled, at its option (but subject, as
among Agent and Lenders, to the provisions of Section 12.12(a) hereof), to
offset balances held by it for the account of any Borrower at any of its
offices, in dollars or in any other currency, against any principal of or
interest on any Loans owed to such Lender or any other amount payable to such
Lender hereunder, that is not paid when due (regardless of whether such balances
are then due to such Borrower), in which case it shall promptly notify Borrowers
and Agent thereof; provided, that, such Lender’s failure to give such notice
shall not affect the validity thereof.
          (b) If any Lender (including Agent) shall obtain from any Borrower
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such payment, such Lender shall have received more than its Pro Rata
Share of the principal of the Loans or more than its share of such other amounts
then due hereunder or thereunder by Borrowers to such Lender than the percentage
thereof received by any other Lender, it shall promptly pay to Agent, for the
benefit of Lenders, the amount of such excess and simultaneously purchase from
such other Lenders a participation in the Loans or such other amounts,
respectively, owing to such other Lenders (or such

-55-



--------------------------------------------------------------------------------



 



interest due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all Lenders
shall share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) in
accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.
          (c) Borrowers agree that any Lender purchasing a participation (or
direct interest) as provided in this Section may exercise, in a manner
consistent with this Section, all rights of setoff, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.
          (d) Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of any Borrower.
If, under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, assign such rights to Agent for the
benefit of Lenders and, in any event, exercise its rights in respect of such
secured claim in a manner consistent with the rights of Lenders entitled under
this Section to share in the benefits of any recovery on such secured claim.

6.9   Settlement Procedures.

          (a) In order to administer the Credit Facility in an efficient manner
and to minimize the transfer of funds between Agent and Lenders, Agent may, at
its option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to Borrowers’ loan
account(s) or otherwise to be advanced by Lenders pursuant to the terms hereof,
without requirement of prior notice to Lenders of the proposed Loans.
          (b) With respect to all Loans made by Agent on behalf of Lenders as
provided in this Section, the amount of each Lender’s Pro Rata Share of the
outstanding Loans shall be computed weekly, and shall be adjusted upward or
downward on the basis of the amount of the outstanding Loans as of 5:00 p.m.
(Atlanta, Georgia time) on the Business Day immediately preceding the date of
each settlement computation; provided, that, Agent retains the absolute right at
any time or from time to time to make the above described adjustments at
intervals more frequent than weekly, but in no event more than twice in any
week. Agent shall deliver to each of the Lenders after the end of each week, or
at such lesser period or periods as Agent shall determine, a summary statement
of the amount of outstanding Loans for such period (such week or lesser period
or periods being hereinafter referred to as a “Settlement Period”). If the
summary statement is sent by Agent and received by a Lender prior to 12:00 p.m.
(Atlanta, Georgia time), then such Lender shall make the settlement transfer
described in this Section by no later than 3:00 p.m. (Atlanta, Georgia time) on
the same Business Day and if received by a Lender after such time, then such
Lender shall make the settlement transfer by no later than 3:00 p.m. (Atlanta,
Georgia time) on the next Business Day following the date of receipt. If, as of
the end of any Settlement Period, the amount of a Lender’s Pro Rata Share of the
outstanding Loans is more than such Lender’s Pro Rata Share of the outstanding
Loans as of the end of the previous Settlement Period, then such Lender shall
forthwith (but in no event later than the time set forth in the preceding
sentence) transfer to Agent by wire transfer in immediately available funds the
amount of the increase. Alternatively, if the amount of a Lender’s Pro Rata
Share of the outstanding Loans in any Settlement Period is less than the amount
of such Lender’s Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease. The
obligation

-56-



--------------------------------------------------------------------------------



 



of each of the Lenders to transfer such funds and effect such settlement shall
be irrevocable and unconditional and without recourse to or warranty by Agent.
Agent and each Lender agrees to mark its books and records at the end of each
Settlement Period to show at all times the dollar amount of its Pro Rata Share
of the outstanding Loans and Letters of Credit. Each Lender shall only be
entitled to receive interest on its Pro Rata Share of the Loans to the extent
such Loans have been funded by such Lender. Because Agent on behalf of Lenders
may be advancing and/or may be repaid Loans prior to the time when Lenders will
actually advance and/or be repaid such Loans, interest with respect to Loans
shall be allocated by Agent in accordance with the amount of Loans actually
advanced by and repaid to each Lender and Agent and shall accrue from and
including the date such Loans are so advanced to but excluding the date such
Loans are either repaid by Borrowers or actually settled with the applicable
Lender as described in this Section.
          (c) To the extent that Agent has made any such amounts available and
the settlement described above shall not yet have occurred, upon repayment of
any Loans by Borrowers, Agent may apply such amounts repaid directly to any
amounts made available by Agent pursuant to this Section. In lieu of weekly or
more frequent settlements, Agent may, at its option, at any time require each
Lender to provide Agent with immediately available funds representing its Pro
Rata Share of each Loan, prior to Agent’s disbursement of such Loan to
Borrowers. In such event, all Loans under this Agreement shall be made by the
Lenders simultaneously and proportionately to their Pro Rata Shares. No Lender
shall be responsible for any default by any other Lender in the other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in the other Lender’s obligation to make a Loan hereunder.
          (d) Unless Agent receives notice from a Lender prior to 12:00 p.m.
(Atlanta, Georgia time) on the date of any Loan, that such Lender will not make
available as and when required hereunder to Agent for the account of a Borrower
(or Administrative Borrower for the benefit of such Borrower) the amount of that
Lender’s Pro Rata Share of the Loan or other advance, Agent may assume that each
Lender has made or will make such amount available to Agent in immediately
available funds on the date of such Loan or advance and Agent may (but shall not
be so required), in reliance upon such assumption, make available to Borrowers
on such date a corresponding amount. If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 6.9(b) shall be conclusive, absent manifest error. If
such amount is so made available, such payment to Agent shall constitute such
Lender’s payment of its Pro Rata Share of such Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the date of such Loan or advance, Agent will notify Administrative
Borrower of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such Loan, at a rate per annum equal to the
interest rate applicable at the time to the advances composing such Loan.
          (e) Notwithstanding anything to the contrary in this Section 6.9, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in this
Section 6.9(e). Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by a Borrower to Agent (including any principal, interest or
fees) for the Defaulting Lender’s benefit or any collections or proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments, first, to Agent to the extent of any Loans that were
made by Agent and that were required to be, but were not, paid by the Defaulting
Lender; second, to the Issuing Bank, to the extent of the portion of a payment

-57-



--------------------------------------------------------------------------------



 



made by Issuing Bank pursuant to a Letter of Credit that was required to be, but
was not, paid by the Defaulting Lender; third, to each non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of a Loan (or other funding
obligation) was funded by such other non-Defaulting Lender); fourth, to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers as if such Defaulting Lender had made its portion of Loans (or other
funding obligations) hereunder; and fifth, from and after the date on which all
other Obligations have been paid in full, to such Defaulting Lender in
accordance with the twelfth clause of Section 6.4(b). Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Financing Agreements
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 3.2(b), such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero. The provisions of this Section 6.9(e) shall remain
effective with respect to such Defaulting Lender until the earlier of (y) the
date on which all of the non-Defaulting Lenders, Agent, Issuing Lender, and
Borrowers shall have waived, in writing, the application of this Section 6.9(e)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder. The
operation of this Section 6.9(e) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by any Borrower of its duties
and obligations hereunder to Agent, Issuing Bank, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Banking Relationship debt, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any Lenders’ or any Borrower’s
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 6.9(e) and any other provision contained in
this Agreement or any other Financing Agreement, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 6.9(e) shall control and govern.
     6.10 Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.12
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it

-58-



--------------------------------------------------------------------------------



 



shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.
     6.11 Appointment of Administrative Borrower as Agent for Requesting Loans
and Receipts of Loans and Statements.
          (a) Each Borrower hereby irrevocably appoints and constitutes
Administrative Borrower as its agent and attorney-in-fact to request and receive
Loans and Letters of Credit pursuant to this Agreement and the other Financing
Agreements from Agent or any Lender in the name or on behalf of such Borrower.
Agent and Lenders may disburse the Loans to such bank account of Administrative
Borrower or a Borrower or otherwise make such Loans to a Borrower and provide
such Letters of Credit to a Borrower as Administrative Borrower may designate or
direct, without notice to any other Borrower or Guarantor. Notwithstanding
anything to the contrary contained herein, Agent may at any time and from time
to time require that Loans to or for the account of any Borrower be disbursed
directly to an operating account of such Borrower.
          (b) Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 6.11. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of
Administrative Borrower, or the issuance of any Letter of Credit for a Borrower
hereunder, shall be paid to or for the account of such Borrower.
          (c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.
          (d) Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower or Guarantor.
          (e) No purported termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10) days’
prior written notice to Agent.
     6.12 Nature and Extent of Each Borrower’s Liability.
          (a) Each Borrower shall be liable for, on a joint and several basis,
and hereby guarantees the timely payment by all other Borrowers of, all of the
Loans and other Obligations, regardless of which Borrower actually may have
received the proceeds of any Loans or other extensions of credit hereunder or
the amount of such Loans received or the manner in which Agent or any Lender
accounts for such Loans or other extensions of credit on its books and records,
it being acknowledged and agreed that Loans to any Borrower inure to the mutual
benefit of all Borrowers and that Agent and Lenders are relying on the joint and
several liability of Borrowers in extending the Loans and other financial
accommodations hereunder. Each Borrower hereby unconditionally and irrevocably
agrees that upon default in the payment when due (whether at stated maturity, by
acceleration or otherwise) of any principal of, or interest owed on, any of the
Loans or other Obligations, such Borrower shall forthwith pay the same, without
notice or demand.

-59-



--------------------------------------------------------------------------------



 



          (b) Each Borrower’s joint and several liability hereunder with respect
to, and guaranty of, the Loans and other Obligations shall, to the fullest
extent permitted by applicable law, be unconditional irrespective of (i) the
validity, enforceability, avoidance or subordination of any of the Obligations
or of any promissory note or other document evidencing all or any part of the
Obligations, (ii) the absence of any attempt to collect any of the Obligations
from any other Borrower or any Guarantor or any Collateral or other security
therefor, or the absence of any other action to enforce the same, (iii) the
waiver, consent, extension, forbearance or granting of any indulgence by Agent
or any Lender with respect to any provision of any instrument evidencing or
securing the payment of any of the Obligations, or any other agreement now or
hereafter executed by any other Borrower and delivered to Agent or any Lender,
(iv) the failure by Agent to take any steps to perfect or maintain the perfected
status of its security interest in or Lien upon, or to preserve its rights to,
any of the Collateral or other security for the payment or performance of any of
the Obligations or Agent’s release of any Collateral or of its security
interests or Liens upon any Collateral, (v) Agent’s or Lenders’ election, in any
proceeding instituted under the Bankruptcy Code, for the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the release or compromise, in whole or
in part, of the liability of any Borrower or Guarantor for the payment of any of
the Obligations, (viii) any amendment or modification of any of the Financing
Agreements or any waiver of a Default or Event of Default, (ix) any increase in
the amount of the Obligations beyond any limits imposed herein or in the amount
of any interest, fees or other charges payable in connection therewith, or any
decrease in the same, (x) the disallowance of all or any portion of Agent’s or
any Lender’s claims against any other Borrower or Guarantor for the repayment of
any of the Obligations under Section 502 of the Bankruptcy Code, or (xi) any
other circumstance that might constitute a legal or equitable discharge or
defense of any Borrower. After the occurrence and during the continuance of any
Event of Default, Agent may proceed directly and at once, without notice to any
Borrower or Guarantor, against any or all of Borrowers to collect and recover
all or any part of the Obligations, without first proceeding against any other
Borrower or Guarantor or against any Collateral or other security for the
payment or performance of any of the Obligations, and each Borrower waives any
provision under applicable law that might otherwise require Agent to pursue or
exhaust its remedies against any Collateral or any Borrower or Guarantor before
pursuing another Borrower or Guarantor. Each Borrower consents and agrees that
Agent shall be under no obligation to marshal any assets in favor of any
Borrower or Guarantor or against or in payment of any or all of the Obligations.
          (c) No payment or payments made by a Borrower or Guarantor or received
or collected by Agent from a Borrower or any other Person by virtue of any
action or proceeding or any setoff or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Borrower under this Agreement, each of whom shall remain jointly and severally
liable for the payment and performance of all Loans and other Obligations until
full payment of the Obligations.
          (d) Each Borrower is unconditionally obligated to repay the
Obligations as a joint and several obligor under this Agreement. If, as of any
date, the aggregate amount of payments made by a Borrower on account of the
Obligations and proceeds of such Borrower’s Collateral that are applied to the
Obligations exceeds the aggregate amount of Loan proceeds actually used by such
Borrower in its business (such excess amount being referred to as an
“Accommodation Payment”), then each of the other Borrowers (each such Borrower
being referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to (i)
the product derived by multiplying the sum of each Accommodation Payment of each
Borrower by the Allocable Percentage of the Borrower from whom contribution is
sought less (ii) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore

-60-



--------------------------------------------------------------------------------



 



received by such Contributing Borrower by way of contribution hereunder);
provided, however, that a Paying Borrower’s recovery of contribution hereunder
from the other Borrowers shall be limited to that amount paid by the Paying
Borrower in excess of its Allocable Percentage of all Accommodation Payments
then outstanding of all Borrowers. As used herein, the term “Allocable
Percentage” shall mean, on any date of determination thereof, a fraction the
denominator of which shall be equal to the number of Borrowers who are parties
to this Agreement on such date and the numerator of which shall be 1; provided,
however, that such percentages shall be modified in the event that contribution
from a Borrower is not possible by reason of insolvency, bankruptcy or otherwise
by reducing such Borrower’s Allocable Percentage equitably and by adjusting the
Allocable Percentage of the other Borrowers proportionately so that the
Allocable Percentages of all Borrowers at all times equals 100%.
          (e) Each Borrower hereby subordinates any claims, including any right
of payment, subrogation, contribution and indemnity, that it may have from or
against any other Borrower or any Guarantor, and any successor or assign of any
other Borrower or any Guarantor, including any trustee, receiver or
debtor-in-possession, howsoever arising, due or owing or whether heretofore, now
or hereafter existing, to the full payment of all of the Obligations.
     6.13 Taxes.
          (a) All payments made by Borrowers hereunder or under any note or
other Financing Agreements shall be made without setoff, counterclaim, or other
defense. In addition, all such payments shall be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, Borrowers shall comply
with the next sentence of this Section 6.13(a). If any Taxes are so levied or
imposed, Borrowers agree to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Financing Agreement, including any amount
paid pursuant to this Section 6.13(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrowers shall not be required to increase any such
amounts if the increase in such amount payable results from Agent’s or such
Lender’s own willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction). Borrowers shall furnish to Agent as promptly
as possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Borrowers.
          (b) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Financing Agreement.
          (c) If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
               (i) if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalty of
perjury, that it is not a (1) a “bank” as described in Section 881(c)(3)(A) of
the Code, (2) a ten percent (10%) shareholder of any Borrower (within the
meaning of Section 871(h)(3)(B) of the Code), or (3) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the Code, and (B) a properly completed and executed Internal Revenue Service
Form W-8BEN or Form W-8IMY (with proper attachments);

-61-



--------------------------------------------------------------------------------



 



               (ii) if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of Internal Revenue Service Form
W-8BEN;
               (iii) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of Internal Revenue Service
Form W-8ECI;
               (iv) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of Internal Revenue Service Form W-8IMY (with proper
attachments); or
               (v) a properly completed and executed copy of any other form or
forms, including Internal Revenue Service Form W-9, as may be required under the
Code or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
          (d) If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms;
provided, however, that nothing in this Section 6.13(d) shall require a Lender
or Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
          (e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 6.13(c) or 6.13(d) as no longer valid. With respect to such percentage
amount, such Participant or Assignee may provide new documentation, pursuant to
Section 6.13(c) or 6.13(d), if applicable. Each Borrower agrees that each
Participant shall be entitled to the benefits of this Section 6.13 with respect
to its participation in any portion of the Commitments and the Obligations so
long as such Participant complies with the obligations set forth in this Section
6.13 with respect thereto.

-62-



--------------------------------------------------------------------------------



 



          (f) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 6.13(c) or 6.13(d) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
          (g) If the Internal Revenue Service or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
(or, in the case of a Participant, to the Lender granting the participation) did
not properly withhold tax from amounts paid to or for the account of any Lender
or any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 6.13, together with all costs and expenses (including
attorneys fees and expenses). The obligation of the Lenders and the Participants
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.
          (h) If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 6.13, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 6.13 with respect to Taxes giving rise to such a refund), net of
all out-of-pocket expenses of Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such a refund); provided, that Borrowers, upon the request of Agent or such
Lender, agrees to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges, imposed by the relevant Governmental Authority, other
than such penalties, interest or other charges imposed as a result of the
willful misconduct or gross negligence of Agent hereunder) to Agent or such
Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 6.13 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to Borrowers or any other Person.
SECTION 7. COLLATERAL REPORTING AND COVENANTS
     Each Borrower hereby covenants and agrees, on behalf of itself and its
Subsidiaries, as applicable below, as follows:
     7.1 Collateral Reporting.
          (a) Borrowers shall provide Agent with the following documents in a
form satisfactory to Agent:

-63-



--------------------------------------------------------------------------------



 



               (i) on a monthly basis, or more frequently as Agent may request
(A) perpetual inventory reports, (B) inventory reports by location and category,
(C) agings of accounts payable, and (D) agings of accounts receivable (together
with a reconciliation to the previous month’s aging and general ledger);
               (ii) on a monthly basis, a report detailing the calculation of
the Borrowing Base certified by the chief financial officer of Delta or an
authorized designee thereof, in form and substance satisfactory to Agent;
provided, that, if Excess Availability at any time is less than an amount equal
to twelve and one-half percent (12.5%) of the Maximum Credit, in Agent’s
discretion and at Agent’s request, Borrowers shall deliver to Agent such
calculation of the Borrowing Base and certification on a weekly basis until such
time that Excess Availability is greater than or equal to twelve and one-half
percent (12.5%) of the Maximum Credit, for a period of sixty (60) consecutive
days, at which time the delivery requirements shall revert to a monthly basis;
               (iii) upon Agent’s request, (A) copies of customer statements and
credit memos, remittance advices and reports, and copies of deposit slips and
bank statements, (B) copies of shipping and delivery documents, and (C) copies
of purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by Borrowers;
               (iv) reports detailing any sales or transfers of Equipment or
Real Property during the prior month; and
               (v) such other reports as to the Collateral as Agent shall
request from time to time.
          (b) If any of Borrowers’ records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, Borrowers hereby irrevocably authorizes such service, contractor, shipper
or agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.
     7.2 Accounts Covenants.
          (a) Borrowers shall notify Agent promptly of: (i) any material delay
in any Borrower’s performance of any of its obligations to any account debtor
involving an Account exceeding $1,000,000 or the assertion of any claims,
offsets, defenses or counterclaims by any account debtor involving an amount
exceeding $1,000,000, or any disputes with account debtors, or any settlement,
adjustment or compromise thereof involving an amount exceeding $1,000,000,
(ii) all material adverse information relating to the financial condition of any
account debtor and (iii) any event or circumstance which, to any Borrower’s
knowledge would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Accounts. No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor
without Agent’s consent, except in the ordinary course of a Borrower’s business
in accordance with such Borrower’s historical practices and policies. So long as
no Event of Default exists or has occurred and is continuing, Borrowers shall
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
account debtor. At any time that an Event of Default exists or has occurred and
is continuing, Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances.
          (b) Without limiting the obligation of Borrowers to deliver any other
information to Agent, Borrowers shall promptly report to Agent any return of
Inventory by any one account debtor if (i)

-64-



--------------------------------------------------------------------------------



 



the Inventory so returned in such case has a value in excess of $1,000,000, and
(ii) the Account arising out of the sale of the Inventory so returned was not
already excluded from Eligible Accounts in whole or in part as a result of the
account debtor’s potential return rights with respect to such Inventory. At any
time that Inventory is returned, reclaimed or repossessed, the Account (or
portion thereof) which arose from the sale of such returned, reclaimed or
repossessed Inventory shall not be deemed an Eligible Account. In the event any
account debtor returns Inventory when an Event of Default exists or has occurred
and is continuing, Borrowers shall, upon Agent’s request, (i) hold the returned
Inventory in trust for Agent, (ii) segregate all returned Inventory from all of
its other property, (iii) dispose of the returned Inventory solely according to
Agent’s instructions, and (iv) not issue any credits, discounts or allowances
with respect thereto without Agent’s prior written consent.
          (c) With respect to each Account: (i) the amounts shown on any invoice
delivered to Agent or schedule thereof delivered to Agent shall be true and
complete, (ii) no payments shall be made thereon except payments immediately
delivered to Agent pursuant to the terms of this Agreement, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except as reported to Agent in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of each Borrower’s business in accordance with
practices and policies previously disclosed to Agent, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Agent in accordance with the
terms of this Agreement, (v) none of the transactions giving rise thereto will
violate any applicable State or Federal laws or regulations, all documentation
relating thereto will be legally sufficient under such laws and regulations and
all such documentation will be legally enforceable in accordance with its terms.
          (d) Agent shall have the right at any time or times, in Agent’s name
or in the name of a nominee of Agent, to verify the validity, amount or any
other matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
          (e) Borrowers shall deliver or cause to be delivered to Agent, with
appropriate endorsement and assignment, with full recourse to Borrowers, all
chattel paper and instruments which any Borrower now owns or may at any time
acquire immediately upon any Borrower’s receipt thereof, except as Agent may
otherwise agree.
     7.3 Inventory Covenants. With respect to the Inventory, (a) each Borrower
shall at all times maintain inventory records reasonably satisfactory to Agent,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory, such Borrower’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrowers shall conduct cycle
counts of the Inventory throughout each year, but shall conduct a physical count
of Inventory at any time or times as Agent may request on or after an Event of
Default, and promptly following such physical inventory shall supply Agent with
a report in the form and with such specificity as may be reasonably satisfactory
to Agent concerning such physical count; (c) Borrowers shall not remove any
Inventory from the locations set forth or permitted herein, without the prior
written consent of Agent, except for sales of Inventory in the ordinary course
of a Borrower’s business and except to move Inventory directly from one location
set forth or permitted herein to another such location and except for Inventory
shipped from the manufacturer thereof to such Borrower which is in transit to
the locations set forth or permitted herein; (d) each Borrower shall, at its
expense, at any time or times as Agent may request upon the occurrence or during
the existence of an Event of Default, deliver or cause to be delivered to Agent
written reports or appraisals as to the Inventory in form, scope and methodology
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and Lenders upon which Agent and Lenders are expressly permitted to rely;
(e) each Borrower shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in

-65-



--------------------------------------------------------------------------------



 



conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (f) each Borrower assumes all responsibility and liability
arising from or relating to the production, use, sale or other disposition of
the Inventory; (g) Borrowers shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate any Borrower to repurchase such Inventory except for the right of
return given to customers of such Borrower consistent with its current policies
as of the date hereof; (h) each Borrower shall keep the Inventory in good and
marketable condition; and (i) Borrowers shall not, without prior written notice
to Agent, acquire or accept any Inventory on consignment or approval.
     7.4 Equipment and Real Property Covenants. With respect to the Equipment
and Real Property: (a) each Borrower shall, at its expense, at any time or times
as Agent may request upon the occurrence or during the existence of an Event of
Default, deliver or cause to be delivered to Agent written reports or appraisals
as to the Equipment and/or the Real Property in form, scope and methodology
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and Lenders and upon which Agent and Lenders are expressly permitted to rely;
(b) Borrowers shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted); (c) Borrowers shall use
the Equipment and Real Property with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
applicable laws; (d) the Equipment is and shall be used in a Borrower’s business
and not for personal, family, household or farming use; (e) Borrowers shall not
remove any Equipment from the locations set forth or permitted herein, except to
the extent necessary to have any Equipment repaired or maintained in the
ordinary course of the business of a Borrower or to move Equipment directly from
one location set forth or permitted herein to another such location except for
the movement of motor vehicles used by or for the benefit of such Borrower in
the ordinary course of business and Borrowers shall not remove any Equipment
currently located in the United States to any location outside of the United
States; (f) the Equipment is now and shall remain personal property and
Borrowers shall not permit any of the Equipment to be or become a part of or
affixed to real property so as to become a fixture or an accession to real
property unless it is attached to the Real Property subject to the Mortgage; and
(g) each Borrower assumes all responsibility and liability arising from the use
of the Equipment and Real Property.
     7.5 Power of Attorney. Each Borrower hereby irrevocably designates and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney-in-fact, and authorizes Agent, in such Borrower’s or Agent’s
name, to: (a) at any time a Default or an Event of Default exists or has
occurred and is continuing, (i) demand payment on Receivables or other
Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of such Borrower’s rights and remedies to collect
any Receivable or other Collateral, (iv) sell or assign any Receivable upon such
terms, for such amount and at such time or times as Agent deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Receivable, (vii) prepare, file and sign such Borrower’s name on any
proof of claim in bankruptcy or other similar document against an account debtor
or other obligor in respect of any Receivables or other Collateral,
(viii) notify the post office authorities to change the address for delivery of
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral to an address designated by Agent, and open and
dispose of all mail addressed to such Borrower and handle and store all mail
relating to the Collateral; and (ix) do all acts and things which are necessary,
in Agent’s determination, to fulfill such Borrower’s obligations under this
Agreement and the other Financing Agreements and (b) at any time (i) during a
Cash Dominion Period, to take control in any manner of any item of payment in
respect of Receivables or constituting Collateral or otherwise received in or
for deposit in the Blocked Accounts or otherwise received by Agent or any
Lender, including pursuant to Section 6.3(a), (ii) during a Cash Dominon Period,
to have access to any lockbox or postal box into which remittances from account
debtors or other obligors in respect of Receivables or other proceeds of
Collateral are sent or received, (iii) to endorse such

-66-



--------------------------------------------------------------------------------



 



Borrower’s name upon any items of payment in respect of Receivables or
constituting Collateral or otherwise received by Agent and any Lender and
deposit the same in Agent’s account for application to the Obligations, (iv) to
endorse such Borrower’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Receivable or any
goods pertaining thereto or any other Collateral, including any warehouse or
other receipts, or bills of lading and other negotiable or non-negotiable
documents, (v) to clear Inventory the purchase of which was financed with a
Letter of Credit through U.S. Customs in such Borrower’s name, Agent’s name or
the name of Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Borrower’s name for such purpose, and to complete in
such Borrower’s or Agent’s name, any order, sale or transaction, obtain the
necessary documents in connection therewith and collect the proceeds thereof,
(vi) to sign such Borrower’s name on any verification of Receivables and notices
thereof to account debtors or other obligors in respect thereof and (vii) to
execute in such Borrower’s name and file any UCC financing statements or
amendments thereto. Each Borrower hereby releases Agent and Lenders and their
respective officers, employees and designees from any liabilities arising from
any act or acts under this power of attorney and in furtherance thereof, whether
of omission or commission, except as a result of Agent’s or any Lender’s own
gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
     7.6 Right to Cure. Agent may, at its option, (a) upon notice to
Administrative Borrower, cure any default by any Borrower under any material
agreement with a third party which affects the Collateral, its value or the
ability of Agent to collect, sell or otherwise dispose of the Collateral or the
rights and remedies of Agent therein or the ability of any Borrower to perform
its obligations hereunder or under the other Financing Agreements, (b) pay or
bond on appeal any judgment entered against any Borrower, (c) discharge taxes,
Liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which, in Agent’s judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto. Agent may add any amounts so
expended to the Obligations and charge Borrowers’ account therefor, such amounts
to be repayable by Borrowers on demand. Agent and Lenders shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of any Borrower. Any
payment made or other action taken by Agent or any Lender under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.
     7.7 Access to Premises. From time to time as requested by Agent, at the
cost and expense of Borrowers, (a) Agent or its designee shall have complete
access to all of each Borrower’s premises during normal business hours and after
notice to Administrative Borrower, or at any time and without notice to any
Borrower if an Event of Default exists or has occurred and is continuing, for
the purposes of inspecting, verifying and auditing the Collateral and all of
each Borrower’s books and records, including the Records, and (b) each Borrower
shall promptly furnish to Agent such copies of such books and records or
extracts therefrom as Agent may request, and (c) Agent or any Lender or Agent’s
designee may use during normal business hours such of any Borrower’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing (provided, that, such Borrower shall make such personnel, equipment,
supplies and premises available to Agent or its designee in such manner so as to
minimize any interference with the operations of such Borrower and so as to
enable Agent or its designee to comply with applicable health and safety
procedures and regulations) and if an Event of Default exists or has occurred
and is continuing for the collection of Accounts and realization of other
Collateral.
     7.8 Appraisals. Agent shall be entitled to conduct, and Borrowers shall be
obligated to reimburse Agent for:
     (a) (i) one (1) Inventory appraisal per calendar year so long as Excess
Availability is

-67-



--------------------------------------------------------------------------------



 



equal to or greater than $15,000,000 (such amount to be increased pro rata with
the amount of any increase in the Maximum Credit pursuant to Section 2.5), and
(ii) at Agent’s discretion, two (2) Inventory appraisals per calendar year so
long as Excess Availability is less than $15,000,000 (such amount to be
increased pro rata with the amount of any increase in the Maximum Credit
pursuant to Section 2.5); provided, however, that there shall be no limit on the
number of Inventory appraisals that Agent may conduct or request or for which
Borrowers are obligated to reimburse Agent at any time Default or Event of
Default exists or has occurred and is continuing;
     (b) one (1) trademark/Intellectual Property appraisal per calendar year;
     (c) at Agent’s discretion, one (1) Real Property appraisal for each parcel
of Real Property constituting Eligible Real Property per calendar year, so long
as Excess Availability is less than $20,000,000 (such amount to be increased pro
rata with the amount of any increase in the Maximum Credit pursuant to
Section 2.5); provided, however, that there shall be no limit on the number of
Real Property appraisals for each parcel of Real Property constituting Eligible
Real Property that Agent may conduct or request or for which Borrowers are
obligated to reimburse Agent at any time a Default or Event of Default exists or
has occurred and is continuing; and
     (d) at Agent’s discretion, one (1) Equipment appraisal per calendar year so
long as Excess Availability is less than $20,000,000 (such amount to be
increased pro rata with the amount of any increase in the Maximum Credit
pursuant to Section 2.5; provided, however, that there shall be no limit on the
number of Equipment appraisals that Agent may conduct or request or for which
Borrowers are obligated to reimburse Agent at any time a Default or Event of
Default exists or has occurred and is continuing.
SECTION 8. REPRESENTATIONS AND WARRANTIES
     Each Borrower hereby represents and warrants to Agent, Lenders and Issuing
Bank the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans and providing Letters of Credit to Borrowers:
     8.1 Corporate Existence, Power and Authority; Subsidiaries. Each Borrower
is a corporation or limited liability company duly organized and in good
standing under the laws of its state of incorporation or organization and is
duly qualified as a foreign entity and in good standing, in all states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a material
adverse effect on the financial condition, results of operation or business of
such Borrower and its Subsidiaries, taken as whole, or the rights of Agent in or
to any of the Collateral. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder are all within each Borrower’s corporate powers, have
been duly authorized, are not in contravention of law or the terms of any
Borrower’s certificate of incorporation, by-laws, or other organizational
documentation, or any indenture, agreement or undertaking to which any Borrower
is a party or by which any Borrower or its property are bound, and will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any Lien upon any property of any Borrower except as
otherwise expressly permitted pursuant to Section 9.8 of this Agreement. This
Agreement and the other Financing Agreements constitute legal, valid and binding
obligations of each Borrower enforceable in accordance with their respective
terms.

-68-



--------------------------------------------------------------------------------



 



     8.2 Name; State of Organization; Chief Executive Office; Collateral
Locations.
          (a) The exact legal name of each Borrower is as set forth on the
signature page of this Agreement and in the Information Certificate. No Borrower
has, during the five years prior to the date of this Agreement, been known by or
used any other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in the Information Certificate.
          (b) Each Borrower is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower or accurately states that such Borrower has none and accurately
sets forth the federal employer identification number of each Borrower.
          (c) The chief executive office and mailing address of each Borrower
and each Borrower’s Records concerning Accounts are located only at the address
identified as such in Schedule 8.2 and its only other places of business and the
only other locations of Collateral, if any, are the addresses set forth in
Schedule 8.2, subject to the rights of any Borrower to establish new locations
in accordance with Section 9.2 below. The Information Certificate correctly
identifies any of such locations which are not owned by a Borrower and sets
forth the owners and/or operators thereof.
     8.3 Financial Statements; No Material Adverse Change.
          (a) All financial statements relating to any Borrower which have been
or may hereafter be delivered by any Borrower to Agent and Lenders have been
prepared in accordance with GAAP and fairly present the financial condition and
the results of operation of such Borrower as at the dates and for the periods
set forth therein. Except as disclosed in any interim financial statements
furnished by Borrowers to Agent prior to the date of this Agreement, there has
been no act, condition or event which has had or is reasonably likely to have a
Material Adverse Effect since the date of the most recent audited financial
statements furnished by Borrowers to Agent prior to the date of this Agreement.
          (b) The pro forma balance sheets and future cash flow projections for
Borrowers and their Subsidiaries (together with the summaries of assumptions and
projected assumptions, based on historical performance with respect thereto)
furnished by Borrowers to Agent prior to the date of this Agreement represent
the reasonable, good faith opinion of Borrowers and their management as to the
subject matter thereof.
     8.4 Priority of Liens, Title to Properties. The Liens granted to Agent
under this Agreement and the other Financing Agreements constitute valid and
perfected first priority Liens and security interests in and upon the Collateral
subject only to the Liens indicated on Schedule 8.4 hereto and the other Liens
permitted under Section 9.8 hereof other than Collateral located in a Borrower’s
locations outside of the United States as set forth in item 9 of the Information
Certificate. Each Borrower has good and marketable title to all of its
properties and assets subject to no Liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Agent
and such others as are specifically listed on Schedule 8.4 hereto or permitted
under Section 9.8 hereof.
     8.5 Tax Returns. Each Borrower has filed, or caused to be filed, in a
timely manner all tax returns, reports and declarations which are required to be
filed by it. All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Each Borrower has paid or caused
to be paid all taxes due and payable or claimed due and payable in any
assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently

-69-



--------------------------------------------------------------------------------



 



pursued and available to such Borrower and with respect to which adequate
reserves have been set aside on its books. Adequate provision has been made for
the payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.
     8.6 Litigation. Except as set forth on the Information Certificate, there
is no present investigation by any Governmental Authority pending, or to the
best of each Borrower’s knowledge threatened, against or affecting any Borrower,
its assets or business and there is no action, suit, proceeding or claim by any
Person pending, or to the best of each Borrower’s knowledge threatened, against
any Borrower or its assets or goodwill, or against or affecting any transactions
contemplated by this Agreement, which if adversely determined against any
Borrower could reasonably be expected to have a Material Adverse Effect.
     8.7 Compliance with Other Agreements and Applicable Laws.
          (a) Borrowers are not in default in any material respect under, or in
violation in any material respect of any of the terms of, any material
agreement, contract, instrument, lease or other commitment to which it is a
party or by which it or any of its assets are bound. Borrowers are in compliance
in all material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority relating to its business,
including those set forth in or promulgated pursuant to the Occupational Safety
and Health Act of 1970, as amended, the Fair Labor Standards Act of 1938, as
amended, ERISA, the Code, as amended, and the rules and regulations thereunder,
all Federal, State and local statutes, regulations, rules and orders relating to
consumer credit (including, as each has been amended, the Truth-in-Lending Act,
the Fair Credit Billing Act, the Equal Credit Opportunity Act and the Fair
Credit Reporting Act, and regulations, rules and orders promulgated thereunder),
all Federal, State and local states, regulations, rules and orders pertaining to
sales of consumer goods (including, without limitation, the Consumer Products
Safety Act of 1972, as amended, and the Federal Trade Commission Act of 1914, as
amended, and all regulations, piles and orders promulgated thereunder).
          (b) Each Borrower has obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any governmental
agency required for the lawful conduct of its business. Schedule 8.7 hereto sets
forth all material permits, licenses, approvals, consents, certificates, orders
or authorizations (the “Permits”) issued to or held by each Borrower as of the
date hereof by any federal, state, or local governmental agency and any
applications pending by each Borrower with such federal, state, or local
governmental agency. The Permits constitute all permits, licenses, approvals,
consents, certificates, orders or authorizations necessary for each Borrower to
own and operate its business as presently conducted or proposed to be conducted
where the failure to have such Permits would have a material adverse effect on
the business, performance, operations or properties of such Borrower or the
legality, validity or enforceability of this Agreement or the other Financing
Agreements or the ability of Borrowers and their respective Subsidiaries, taken
as a whole, to perform its obligations hereunder or any of the other Financing
Agreements or the rights and remedies of Agent hereunder or any of the other
Financing Agreements. All of the Permits are valid and subsisting and in full
force and effect. There are no actions, claims or proceedings pending or, to the
knowledge of Borrowers, threatened that seek the revocation, cancellation,
suspension or modification of any of the Permits.
     8.8 Anti-Terrorism Laws.
          (a) General. None of the Obligors or their Affiliates is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any Anti-Terrorism Law.

-70-



--------------------------------------------------------------------------------



 



          (b) Executive Order No. 13224. None of the Credit Party or their
Affiliates is any of the following (each a “Blocked Person”):
               (i) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
               (ii) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;
               (iii) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224;
               (iv) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or
               (v) a Person or entity who is affiliated with a Person or entity
listed above.
          (c) None of the Obligors or their Affiliates (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.
     8.9 Environmental Compliance.
          (a) Except as set forth in the Information Certificate, Borrowers and
their Subsidiaries have not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law in any material respect or any
material license, permit, certificate, approval or similar authorization
thereunder and the operations of Borrowers and their Subsidiaries comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder.
          (b) Except as set forth in the Information Certificate, there has been
no investigation, proceeding, complaint, order, directive, claim, citation or
notice by any Governmental Authority or any other Person nor is any pending or
to the best of each Borrower’s knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Borrower or any Subsidiary of any Borrower or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which materially affects any Borrower or its business, operations or
assets or any properties at which any Borrower has transported, stored or
disposed of any Hazardous Materials.
          (c) Borrowers and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.
          (d) Borrowers and their Subsidiaries have all material licenses,
permits, certificates, approvals or similar authorizations required to be
obtained or filed in connection with the operations of

-71-



--------------------------------------------------------------------------------



 



Borrowers under any Environmental Law and all of such licenses, permits,
certificates, approvals or similar authorizations are valid and in full force
and effect.
     8.10 Employee Benefits.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan which is intended to qualify under Section 401 (a) of the Code has received
a favorable determination letter from the Internal Revenue Service and to the
best knowledge of each Borrower, nothing has occurred which would cause the loss
of such qualification. Each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or to the best knowledge of each Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has not been
fully cured by reversal of the transaction or otherwise, including payment in
full of any applicable fees or penalties.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) the current value of each Plan’s assets (determined in accordance
with the assumptions used for funding such Plan pursuant to Section 412 of the
Code) do not exceed such Plan’s liabilities under Section 4001(a)(16) of ERISA;
(iii) Borrowers and their ERISA Affiliates have not incurred and do not
reasonably expect to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) Borrowers and their ERISA Affiliates have not incurred and do not
reasonably expect to incur, any liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability), under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) Borrowers and their ERISA Affiliates have not engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
     8.11 Bank Accounts. All of the deposit accounts, investment accounts or
other accounts in the name of or used by any Borrower maintained at any bank or
other financial institution are set forth on Schedule 8.11 hereto, subject to
the right of each Borrower to establish new accounts in accordance with
Section 9.13 below.
     8.12 Intellectual Property. Each Borrower owns or licenses or otherwise has
the right to use all Intellectual Property necessary for the operation of its
business as presently conducted or proposed to be conducted. As of the date
hereof, Borrowers do not have any Intellectual Property registered, or subject
to pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.12 hereto and has not granted any material licenses with respect
thereto other than as set forth in Schedule 8.12 hereto. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights. To the best of the
knowledge of each Borrower, no slogan or other advertising device, product,
process, method, substance or other Intellectual Property or goods bearing or
using any Intellectual Property presently contemplated to be sold by or employed
by any Borrower infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting any Borrower contesting its right to sell or use any such Intellectual
Property. Schedule 8.12 hereto sets forth all of the material agreements or
other material arrangements of each Borrower pursuant to which such Borrower has
a license or other right to use any trademarks, logos, designs, representations
or other Intellectual Property

-72-



--------------------------------------------------------------------------------



 



owned by another Person with respect to Eligible Inventory of such Borrower as
in effect on the date hereof and the dates of the expiration of such agreements
or other arrangements of such Borrower as in effect on the date hereof. No
trademark, servicemark or other Intellectual Property at any time used by any
Borrower which is owned by another Person, or owned by such Borrower subject to
any Lien in favor of any Person other than Agent, is affixed to any Eligible
Inventory, unless, with respect solely to Inventory to which Intellectual
Property of another Person is subject, Agent has elected to include such
Inventory as Eligible Inventory, and Agent has established such Reserves as
Agent may determine in respect of any amounts at any time owing by such Borrower
to the licensor of such Intellectual Property, in each case in accordance with
the terms of this Agreement.
     8.13 Subsidiaries; Affiliates; Capitalization.
          (a) No Borrower has any direct or indirect Subsidiaries or Affiliates
nor is any Borrower engaged in any joint venture or partnership except as set
forth in the Information Certificate and except for Acquisition Subsidiaries
that are formed as permitted hereunder.
          (b) The issued and outstanding shares of Capital Stock of each
Borrower are directly and beneficially owned and held by the Persons indicated
in the Information Certificate, and in each case all of such shares have been
duly authorized and are fully paid and non-assessable, free and clear of all
Liens of any kind, except as disclosed in writing to Agent prior to the date
hereof.
     8.14 Solvency. Each Borrower is Solvent and will continue to be Solvent
after the creation of the Obligations, the security interests of Agent and the
other transactions contemplated hereunder.
     8.15 Labor Disputes.
          (a) Set forth on Schedule 8.15 hereto is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to any Borrower and any union, labor organization or other bargaining
agent in respect of the employees of any Borrower on the date hereof.
          (b) There is (i) no significant unfair labor practice complaint
pending against any Borrower or, to the best of the knowledge of each Borrower,
threatened against it, before the National Labor Relations Board, and no
significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or, to best of the knowledge of each Borrower, threatened against
it, and (ii) no significant strike, labor dispute, slowdown or stoppage is
pending against any Borrower or, to the best of the knowledge of each Borrower,
threatened against any Borrower.
     8.16 Restrictions on Subsidiaries. Except for restrictions contained in
this Agreement or any other agreement with respect to Indebtedness of Borrowers
permitted hereunder as in effect on the date hereof, there are no contractual or
consensual restrictions on any Borrower or any Subsidiaries of any Borrower
which prohibit or otherwise restrict (a) the transfer of cash or other assets
(i) between any Borrower and any of its Subsidiaries or (ii) between any
Subsidiaries of any Borrower or (b) the ability of any Borrower or any of its
Subsidiaries to incur Indebtedness or grant security interests to Agent or any
Lender in the Collateral.
     8.17 Material Contracts. Schedule 8.17 hereto sets forth all Material
Contracts to which each Borrower is a party or is bound as of the date hereof.
Borrowers have delivered true, correct and complete copies of such Material
Contracts to Agent on or before the date hereof. No Borrower is in breach of or
in default in any material respect under any Material Contract and has not
received any notice of the intention of any other party thereto to terminate any
Material Contract.

-73-



--------------------------------------------------------------------------------



 



     8.18 Payable Practices. Each Borrower and Guarantor have not made any
material change in the historical accounts payable practices from those in
effect immediately prior to the date hereof.
     8.19 Accuracy and Completeness of Information. All information furnished by
or on behalf of any Borrower in writing to Agent or any Lender in connection
with this Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Effect, which has not been fully and accurately disclosed to
Agent in writing.
     8.20 Survival of Warranties, Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional Loan,
advance or Letter of Credit hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower shall now or hereafter give, or
cause to be given, to Agent or any Lender.
     SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
     Each Borrower hereby covenants and agrees, on behalf of itself and its
Subsidiaries, as applicable below, as follows:
     9.1 Maintenance of Existence. Subject to Borrowers’ abilty to enter into
mergers pursuant to Section 9.7(a) hereof, each Borrower shall at all times
preserve, renew and keep in full, force and effect its corporate existence and
rights and franchises with respect thereto and maintain in full force and effect
all permits, licenses, trademarks, tradenames, approvals, authorizations, leases
and contracts necessary to carry on the business as presently or proposed to be
conducted. Borrowers shall give Agent thirty (30) days prior written notice of
any proposed change in any Borrower’s name, which notice shall set forth the new
name and Borrowers shall deliver to Agent a copy of the amendment to the
Certificate of Incorporation or Certificate of Organization (as applicable) of
such Borrower providing for the name change certified by the Secretary of State
of the jurisdiction of incorporation or organization of such Borrower as soon as
it is available. Each Borrower further agrees, on behalf of itself and its
Subsidaries, that nothing herein shall authorize any Borrower or any Subsidiary
of a Borrower to convert from a corporation to a limited liability company or
from a limited liability company to a corporation, as the case may be, unless,
in each such case, Borrowers shall have given at least ninety (90) days prior
written notice of such conversion to Agent, Agent shall have concluded that,
under Applicable Law, such conversion shall not (x) detrimentally affect the
enforceability of the Financing Agreements against the Borrower to be so
converted (the “Converting Borrower”) or the Liens in favor of Agent against the
Property of the Converting Borrower, or (y) affect in any way the Converting
Borrower’s Obligations that were incurred prior to giving effect to such
conversion, and Borrowers shall have taken all such actions as Agent may request
in its discretion to maintain the perfection and priority of any Liens of Agent
that would otherwise be affected thereby and to ensure the enforceability of the
Obligations against such Converting Borrower.
     9.2 New Collateral Locations. Each Borrower may open any new location
within the continental United States provided such Borrower (a) gives Agent
fifteen (15) days prior written notice of the intended opening of any such new
location and (b) executes and delivers, or causes to be executed and

-74-



--------------------------------------------------------------------------------



 



delivered, to Agent such agreements, documents, and instruments as Agent may
deem reasonably necessary or desirable to protect its interests in the
Collateral at such location.
     9.3 Compliance with Laws, Regulations, Etc.
          (a) Each Borrower shall, and shall cause any Subsidiary of such
Borrower to, at all times, comply in all material respects with all laws, rules,
regulations, licenses, permits, approvals and orders applicable to it and duly
observe all requirements of any Federal, State or local Governmental Authority,
including ERISA, the Code, the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, and all statutes,
rules, regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws.
          (b) At the reasonable request of Agent and in any event, to the extent
required by applicable law, each Borrower shall establish and maintain, at its
expense, a system to assure and monitor its continued compliance with all
Environmental Laws in all of its operations, which system shall include annual
reviews of such compliance by employees or agents of such Borrower who are
familiar with the requirements of the Environmental Laws. Copies of all
environmental surveys, audits, assessments, feasibility studies and results of
remedial investigations shall be promptly furnished, or caused to be furnished,
by each Borrower to Agent. Each Borrower shall take prompt and appropriate
action to respond to any non-compliance with any of the Environmental Laws and
shall regularly report to Agent on such response.
          (c) Each Borrower shall give both oral and written notice to Agent
immediately upon such Borrower’s receipt of any notice of, or such Borrower’s
otherwise obtaining knowledge of, (i) the occurrence of any event involving the
release, spill or discharge, threatened or actual, of any Hazardous Material or
(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by such Borrower or (B) the release, spill or discharge,
threatened or actual, of any Hazardous Material or (C) the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or (D) any other environmental, health or
safety matter, which affects such Borrower or its business, operations or assets
or any properties at which such Borrower transported, stored or disposed of any
Hazardous Materials.
          (d) Without limiting the generality of the foregoing, whenever Agent
reasonably determines that there is non-compliance, or any condition which
requires any action by or on behalf of any Borrower in order to avoid any
material non-compliance, with any Environmental Law, Borrowers shall, at Agent’s
request and Borrowers’ expense: (i) cause an independent environmental engineer
acceptable to Agent to conduct such tests of the site where such Borrower’s
non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or such Borrower’s response
thereto or the estimated costs thereof, shall change in any material respect.
          (e) Each Borrower shall indemnify and hold harmless Agent and Lenders
and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees actually incurred and legal expenses) directly or indirectly
arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair,

-75-



--------------------------------------------------------------------------------



 



cleanup or other remedial work with respect to any property of such Borrower and
the preparation and implementation of any closure, remedial or other required
plans. All representations, warranties, covenants and indemnifications in this
Section 9.3 shall survive the payment of the Obligations and the termination of
this Agreement.
     9.4 Payment of Taxes and Claims. Each Borrower shall, and shall cause any
Subsidiary to, duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower or such
Subsidiary, as the case may be, and with respect to which adequate reserves have
been set aside on its books.
     9.5 Insurance. Each Borrower shall, and shall cause any Subsidiary to, at
all times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated. Said policies of insurance shall be satisfactory to Agent as
to form, amount and insurer. Each Borrower shall furnish certificates, policies
or endorsements to Agent as Agent shall require as proof of such insurance, and,
if such Borrower fails to do so, Agent is authorized, but not required, to
obtain such insurance at the expense of Borrowers. All policies shall provide
for at least thirty (30) days’ prior written notice to Agent of any cancellation
or reduction of coverage (or ten (10) days’ prior written notice for
cancellation due to non-payment of premium) and that Agent may act as attorney
for each Borrower in obtaining, and at any time an Event of Default exists or
has occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Each Borrower shall cause Agent to be named as a lender’s loss payee
and an additional insured (but without any liability for any premiums) under
such insurance policies and each Borrower shall obtain non-contributory lender’s
loss payable endorsements to all insurance policies in form and substance
satisfactory to Agent. Such lender’s loss payable endorsements shall specify
that the proceeds of such insurance shall be payable to Agent as its interests
may appear and further specify that Agent and Lenders shall be paid regardless
of any act or omission by any Borrower or any of its Affiliates. Without
limiting any other rights of Agent or Lenders, at its option, Agent may apply
any insurance proceeds received by Agent at any time to the cost of repairs or
replacement of Collateral and/or to payment of the Obligations, whether or not
then due, in any order and in such manner as Agent may determine or hold such
proceeds as cash collateral for the Obligations.
     9.6 Financial Statements and Other Information.
          (a) Each Borrower shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower and its Subsidiaries in accordance with GAAP. Borrowers shall
promptly furnish to Agent and Lenders all such financial and other information
as Agent shall reasonably request relating to the Collateral and the assets,
business and operations of Borrowers, and to notify the auditors and accountants
of Borrowers that Agent is authorized to obtain such information directly from
them. Without limiting the foregoing, Borrowers shall furnish or cause to be
furnished to Agent, the following: (i) within thirty (30) days after the end of
each fiscal month (other than at the end of a fiscal quarter), monthly unaudited
consolidated financial statements (including in each case balance sheets, and
statements of income and loss, all in reasonable detail, fairly presenting the
financial position and the results of the operations of Borrowers and their
Subsidiaries as of the end of and through such fiscal month, certified to be
correct by the chief financial officer of Borrowers subject to normal year-end
adjustments, (ii) within forty-five (45) days after the end of each fiscal
quarter (other than at the end of the fiscal year), unaudited consolidated
financial statements (including in each case balance sheets, statements of
income and loss, and statements of cash flows), and (iii) within ninety
(90) days after the end of each fiscal year, audited consolidated financial
statements (including in each case balance sheets,

-76-



--------------------------------------------------------------------------------



 



statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and the results of the
operations of Borrowers and their Subsidiaries as of the end of and for such
fiscal year, together with the unqualified opinion of independent certified
public accountants, which accountants shall be an independent accounting firm
selected by Borrowers and reasonably acceptable to Agent, that such financial
statements have been prepared in accordance with GAAP, and present fairly the
results of operations and financial condition of Borrowers and their
Subsidiaries as of the end of and for the fiscal year then ended; and (iv) at
such time as available, but in no event later than thirty (30) days subsequent
to the end of each fiscal year (commencing with the fiscal year of Borrowers
ending June 30, 2012), projected consolidated financial statements (including in
each case, forecasted balance sheets and statements of income and loss,
statements of cash flow, and projected Excess Availability) of Borrowers for the
next fiscal year, all in reasonable detail, and in a format consistent with the
projections delivered by Borrowers to Agent prior to the date hereof, together
with such supporting information as Agent may reasonably request. Such projected
financial statements shall be prepared on a quarterly basis for the next
succeeding year. Such projections shall represent the reasonable best estimate
by Borrowers and Guarantors of the future financial performance of Borrowers for
the periods set forth therein and shall have been prepared on the basis of the
assumptions set forth therein which Borrowers and Guarantors believe are fair
and reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements). If
reasonably requested by Agent, each year Borrowers shall provide to Agent a
semi-annual update with respect to such projections or at any time a Default or
Event of Default exists or has occurred and is continuing, more frequently as
Agent may require.
          (b) Borrowers shall promptly notify Agent in writing of the details of
(i) any loss, damage, investigation, action, suit, proceeding or claim relating
to the Collateral or any other property which is security for the Obligations or
which would result in any material adverse change in the business, properties,
assets, goodwill or condition, financial or otherwise, of Borrowers and their
Subsidiaries taken as a whole, (ii) any Material Contract of any Borrower being
terminated or amended or any new Material Contract entered into (in which event
Borrowers shall provide Agent with a copy of such Material Contract), (iii) any
order, judgment or decree in excess of $2,500,000 shall have been entered
against any Borrower or any of its properties or assets, (iv) any notification
of violation of laws or regulations received by any Borrower, (v) any ERISA
Event, and (vi) the occurrence of any Default or Event of Default.
          (c) To the extent not already provided by Borrowers in a publicly
available format, or in any case, if requested by Agent, Borrowers shall
promptly furnish or cause to be furnished to Agent copies of all reports which
any Borrower sends to its stockholders generally and copies of all reports and
registration statements which any Borrower files with the Securities and
Exchange Commission, any national securities exchange or the National
Association of Securities Dealers, Inc. and such other reports as Agent may
hereafter specifically identify to Administrative Borrower that Agent will
require be provided to Agent, all press releases and all other statements
concerning material changes or developments in the business of a Borrower made
available by any Borrower to the public.
          (d) Borrowers shall furnish or cause to be furnished to Agent such
budgets, forecasts, projections and other information respecting the Collateral
and the business of Borrowers, as Agent may, from time to time, reasonably
request. Agent is hereby authorized to deliver a copy of any financial statement
or any other information relating to the business of Borrowers to any Court or
other Government Authority to the extent required by statute, rule, regulation,
subpoena or court order, or to any Affiliate of any Agent or Lender or to any
participant or assignee or prospective participant or assignee. Each Borrower
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Agent, at Borrowers’ expense, copies of the financial statements of Borrowers
and any reports or

-77-



--------------------------------------------------------------------------------



 



management letters prepared by such accountants or auditors on behalf of
Borrowers and to disclose to Agent and Lenders such information as they may have
regarding the business of Borrowers. Any documents, schedules, invoices or other
papers delivered to Agent or any Lender may be destroyed or otherwise disposed
of by Agent or such Lender one (1) year after the same are delivered to Agent or
such Lender, except as otherwise designated by Administrative Borrower to Agent
or such Lender in writing.
          (e) At any time or times that, pursuant to the terms of Section 9.22
hereof, the Fixed Charge Coverage Ratio is not in effect, Borrowers shall, for
informational purposes only, no later than thirty (30) days following the last
day of each month of Borrowers, report Borrowers’ calculation of the Fixed
Charge Coverage Ratio for the twelve (12) month period most recently ended.
     9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly,
          (a) merge into or with or consolidate with any other Person or permit
any other Person to merge into or with or consolidate with it, except for
(i) mergers of a Borrower into, or consolidations of a Borrower with, another
Borrower in which a Borrower is the surviving entity, and (ii) mergers of an
Acquisition Subsidiary into, or consolidations of an Acquisition Subsidiary
with, an Acquisition Target in connection with a Permitted Acquisition; or
          (b) sell, issue, assign, lease, license, transfer, abandon or
otherwise dispose of any Capital Stock or Indebtedness to any other Person or
any of its assets to any other Person, except for:
               (i) sales, issuances, assignments, leases, licenses, transfers,
abandonments, or other dispositions of any Capital Stock or Indebtedness of any
Borrower or any of its assets to any other Borrower;
               (ii) sales of Inventory in the ordinary course of business;
               (iii) the disposition of worn-out or obsolete Equipment so long
as (A) any proceeds are paid to Agent and (B) such sales do not involve
Equipment having an aggregate fair market value in excess of $5,000,000 for all
such Equipment disposed of in any fiscal year of Borrowers;
               (iv) the disposition of assets owned by Borrowers during the term
of this Agreement having a fair market value of not greater than $5,000,000,
provided that, (A) no Default or Event of Default shall exist at the time of and
after giving effect to such disposition, and (B) none of such assets shall have
been included in the calculation of the Borrowing Base in the Borrowing Base
Certificate submitted to Agent pursuant to Section 9.6 hereof immediately prior
to the consummation of the disposition of assets;
               (v) the issuance by an Acquisition Subsidiary of Capital Stock to
a Borrower in connection with a Permitted Acquisition;
               (vi) the issuance and sale by any Borrower of Capital Stock of
such Borrower after the date hereof; provided, that, (A) Agent shall have
received not less than ten (10) Business Days prior written notice of such
issuance and sale by such Borrower, which notice shall specify the parties to
whom such shares are to be sold, the terms of such sale, the total amount which
it is anticipated will be realized from the issuance and sale of such stock and
the net cash proceeds which it is anticipated will be received by such Borrower
from such sale, (B) such Borrower shall not be required to pay any cash
dividends or repurchase or redeem such Capital Stock or make any other payments
in respect thereof except as permitted in Section 9.11 hereof, (C) the terms of
such Capital Stock, and the terms and

-78-



--------------------------------------------------------------------------------



 



conditions of the purchase and sale thereof, shall not include any terms that
include any limitation on the right of any Borrower to request or receive Loans
or Letters of Credit or the right of any Borrower to amend or modify any of the
terms and conditions of this Agreement or any of the other Financing Agreements
or otherwise in any way relate to or affect the arrangements of Borrowers with
Agent or Lenders or are more restrictive or burdensome to any Borrower than the
terms of any Capital Stock in effect on the date hereof, and (D) as of the date
of such issuance and sale and after giving effect thereto, no Default or Event
of Default shall exist or have occurred;
               (vii) the issuance of Capital Stock of any Borrower consisting,
of common stock pursuant to a stock option plan, 401(k) plan, or incentive stock
award plan of such Borrower for the benefit of its employees, directors and
consultants, provided, that, in no event shall such Borrower be required to
issue, or shall such Borrower issue, Capital Stock pursuant to such stock option
plan, 401(k) plan, or incentive stock award plan which would result in an Event
of Default; or
               (viii) dispositions of investments permitted under
Section 9.10(b) to the extent the proceeds thereof are used to acquire
additional investments permitted under Section 9.10(b);
          (c) form or acquire any Subsidiaries other than those listed on the
Information Certificate, Acquisition Subsidiaries, and as permitted in
accordance with Section 9.10 hereof;
          (d) wind up, liquidate or dissolve, except for liquidations or
dissolutions of an Immaterial Subsidiary; or
          (e) agree to do any of the foregoing.
     9.8 Encumbrances. Each Borrower shall not, and shall permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien of any nature whatsoever
on any of its assets or properties, including the Collateral, except the
following (“Permitted Liens”):
          (a) the security interests and Liens of Agent for itself and the
benefit of Lenders;
          (b) Liens securing the payment of taxes, assessments or other
government charges or levies, either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower or such Subsidiary, as the case may be and with
respect to which adequate reserves have been set aside on its books;
          (c) non-consensual statutory Liens (other than Liens securing the
payment of taxes) arising in the ordinary course of such Borrower’s or such
Subsidiary’s business to the extent: (i) such Liens secure Indebtedness which is
not overdue or (ii) such Liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower or
such Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;
          (d) zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Real Property which do not interfere in any
material respect with the use of such Real Property or ordinary conduct of the
business of such Borrower or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;
          (e) purchase money security interests in Equipment (including Capital
Leases) to secure Indebtedness permitted under Section 9.9(b) hereof;

-79-



--------------------------------------------------------------------------------



 



          (f) Liens specified in any title insurance policy delivered to and
accepted by Agent in connection with any Mortgage;
          (g) Liens in the assets of the Honduras Subsidiaries to secure the
Permitted Central American Debt to the extent permitted under Section 9.9(g)
hereof and Liens in the assets of other Foreign Subsidiaries to secure Permitted
Foreign Debt to the extent permitted under Section 9.9(h) hereto;
          (h) Liens in the trademarks of Borrowers to secure Permitted Trademark
Financing Debt to the extent permitted under Section 9.9(i) hereof;
          (i) Liens set forth on Schedule 8.4 hereto.
     9.9 Indebtedness. Each Borrower shall not, and shall not permit any
Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, except the following
(“Permitted Indebtedness”):
          (a) (i) the Obligations; (ii) guarantees permitted by Section 9.10(d)
hereof; and (iii) Indebtedness permitted by Section 9.10(h) hereof;
          (b) purchase money Indebtedness (including Capital Leases) to the
extent secured by purchase money security interests in Equipment (including
Capital Leases) not to exceed $5,000,000 in the aggregate at any time
outstanding so long as such security interests do not apply to any property of
such Borrower other than the Equipment so acquired, and the Indebtedness secured
thereby does not exceed the cost of the Equipment so acquired;
          (c) Indebtedness of such Borrower under Hedge Agreements entered into
for the purpose of protecting a Person against fluctuations in interest rates;
provided, that, such arrangements are with banks or other financial institutions
that have combined capital and surplus and undivided profits of not less than
$100,000,000 and are not for speculative purposes and such indebtedness shall be
unsecured;
          (d) Banking Relationship Debt of Borrowers entered into by Borrowers
in the ordinary course of the businesses of Borrowers consistent with the
current practices of Borrowers as of the date hereof;
          (e) Indebtedness of such Borrower under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments,
entered into by such Borrower in the ordinary course of the businesses of such
Borrower consistent with the current practices of such Borrower as of the date
hereof;
          (f) the Indebtedness set forth on Schedule 9.9 hereto; provided, that,
(i) such Borrower may only make regularly scheduled payments of principal and
interest in respect of such Indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such Indebtedness as in
effect on the date hereof, (ii) such Borrower shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of such Indebtedness or any
agreement, document or instrument related thereto as in effect on the date
hereof except, that, such Borrower may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof, or defer the timing of any payments in respect thereof, or to forgive
or cancel any portion of such Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and
(iii) such Borrower shall furnish to Agent all notices or

-80-



--------------------------------------------------------------------------------



 



demands in connection with such Indebtedness either received by such Borrower or
on its behalf, promptly after the receipt thereof, or sent by such Borrower or
on its behalf, concurrently with the sending thereof, as the case may be;
          (g) Permitted Central American Debt, in an aggregate principal amount
not to exceed $11,000,000;
          (h) Permitted Foreign Debt, so long as the sum of the aggregate amount
of such Indebtedness does not exceed at any time an amount equal to $30,000,000;
          (i) Permitted Trademark Financing Debt;
          (j) Indebtedness of Delta and Art Gun consisting of Earnout Amounts
under (and as defined in) the Art Gun Purchase Agreement, provided that the Art
Gun Subordination Agreement is in full force and effect; and
          (k) Indebtedness that is not included in any of the preceding clauses
of this Section, and is not secured by a Lien, so long as the sum of the
aggregate amount of such Indebtedness does not exceed at any time, as to all
Borrowers and all of their Subsidiaries, an amount that is acceptable to Agent,
not to exceed $30,000,000.
     9.10 Loans, Investments, Guarantees, Etc. Each Borrower shall not, and
shall not permit any Subsidiary to, directly or indirectly, make any loans or
advance money or property to any Person, or invest in (by capital contribution,
dividend or otherwise) or purchase or repurchase the Capital Stock or
Indebtedness or all or a substantial part of the assets or property of any
Person, or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly) the Indebtedness, performance, obligations or dividends
of any Person, or form or acquire any Subsidiaries, or agree to do any of the
foregoing, except:
          (a) the endorsement of instruments for collection or deposit in the
ordinary course of business;
          (b) investments in cash or Cash Equivalents, provided, that, (i) no
Loans are then outstanding and (ii) as to any of the foregoing, unless waived in
writing by Agent, such Borrower shall take such actions as are deemed necessary
by Agent to perfect the security interest of Agent in such investments;
          (c) the existing equity investments of such Borrower as of the date
hereof in its Subsidiaries, provided, that, such Borrower shall have no
obligation to make any other investment in, or loans to, or other payments in
respect of, any such Subsidiaries;
          (d) guarantees by any Subsidiaries of any Borrower of the Obligations
in favor of Agent and Lenders;
          (e) stock or obligations issued to such Borrower by any Person (or the
representative of such Person) in respect of Indebtedness of such Person owing
to such Borrower in connection with the insolvency, bankruptcy, receivership or
reorganization of such Person or a composition or readjustment of the debts of
such Person; provided, that, the original of any such stock or instrument
evidencing such obligations shall be promptly delivered to Agent, upon Agent’s
request, together with such stock power, assignment or endorsement by such
Borrower as Agent may request;

-81-



--------------------------------------------------------------------------------



 



          (f) obligations of account debtors to such Borrower arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower; provided, that, promptly upon the receipt of
the original of any such promissory note by such Borrower, such promissory note
shall be endorsed to the order of Agent by such Borrower and promptly delivered
to Agent as so endorsed;
          (g) the loans, advances and guarantees set forth on Schedule 9.10
hereto; provided, that, (i) such Borrower may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) such Borrower shall not,
directly or indirectly, (A) amend, modify, alter or change the terms of such
Indebtedness or any agreement, document or instrument related thereto as in
effect on the date hereof except, that, such Borrower may, after prior written
notice to Agent, amend, modify, alter or change the terms thereof so as to
extend the maturity thereof, or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness (other than
pursuant to payments thereof), or to reduce the interest rate or any fees in
connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, and (iii) such Borrower shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by such Borrower or
on its behalf, promptly after the receipt thereof, or sent by such Borrower or
on its behalf, concurrently with the sending thereof, as the case may be;
          (h) loans by such Borrower to any other Borrower after the date
hereof;
          (i) Permitted Acquisitions and form Acquisition Subsidiaries in
connection therewith;
          (j) upfront advances by such Borrower for anticipated royalties under
License Agreements entered into by such Borrower in the ordinary course of
business of such Borrower consistent with the current practices of such Borrower
as of the date hereof; and
          (k) investments in the Honduras JV not to exceed an aggregate amount
outstanding at any time of $6,000,000 during the term of this Agreement.
     9.11 Dividends and Redemptions. Each Borrower shall, not, directly or
indirectly, declare or pay any dividends on account of any shares of class of
Capital Stock of such Borrower now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of Capital Stock
(or set aside or otherwise deposit or invest any sums for such purpose) for any
consideration other than common stock or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing except, that:
          (a) any Subsidiary of such Borrower may pay dividends to such
Borrower; and
          (b) such Borrower may pay cash dividends or distributions from funds
legally available therefor to its shareholders from time to time and may
repurchase its Capital Stock consisting of common stock, provided that, (i) as
of the date of any such payment or repurchase and after giving pro forma effect
thereto, Borrowers shall have Excess Availability on such date, and average
Excess Availability for the thirty (30) day period immediately preceding such
date, of not less than $15,000,000, (ii) the aggregate amount of such cash
dividends, distributions or repurchases after the date of this Agreement does
not exceed $19,000,000 plus fifty percent (50%) of such Borrower’s cumulative
Net Income for the period from the first day of Borrower’s 2012 fiscal year to
the date of determination;

-82-



--------------------------------------------------------------------------------



 



(iii) Agent shall have received at least ten (10) days prior to any payment or
repurchase, a certificate signed by such Borrower’s chief financial officer
(A) setting forth such Borrower’s Net Income for the applicable period, and
(B) certifying that such dividend, distribution or repurchase is not in
violation of applicable law or any other agreement to which such Borrower is a
party or by which such Borrower or its property is bound, and (iv) as of the
date of any such payment or repurchase and after giving pro forma effect
thereto, no Default or Event of Default shall exist.
     9.12 Transactions with Affiliates. Each Borrower shall not, and shall not
permit any Subsidiary to, directly or indirectly,
          (a) except as set forth in Schedule 9.12 hereto, purchase, acquire or
lease any property (or processing services) from, or sell, transfer or lease any
property to, any officer, director, agent or other Person affiliated with such
Borrower, except in the ordinary course of and pursuant to the reasonable
requirements of such Borrower’s business and upon fair and reasonable terms no
less favorable to such Borrower than Borrower would obtain in a comparable arm’s
length transaction with an unaffiliated Person; or
          (b) make any payments of management, consulting or other fees for
management or similar services, or of any Indebtedness owing to any officer,
employee, shareholder, director or other Affiliate of such Borrower, except,
               (i) reasonable compensation to officers, employees and directors
for services rendered to such Borrower in the ordinary course of business;
               (ii) dividends permitted under Section 9.11(b) above;
               (iii) payments by such Borrower to a Foreign Subsidiary for
(A) actual and necessary reasonable out-of-pocket administrative, operating and
capital expenditures of such Foreign Subsidiary for the business of such
Borrower as presently conducted in the ordinary course of business (including
lease payments, payroll, insurance, franchise taxes and similar items),
provided, that, the amount of all such payments permitted under this
Section 9.12(b)(iii)(A) in respect of capital expenditures shall not exceed
$10,000,000 in the aggregate in any fiscal year of such Borrower, and (B) actual
and necessary reasonable out-of-pocket legal, accounting, insurance (including
premiums for such insurance), marketing, payroll and similar types of services
paid for by such Foreign Subsidiary in the ordinary course of its business as
conducted as of the date hereof or as the same may be directly attributable to
such Borrower; provided, that, (1) such expenses are in the ordinary course of
and pursuant to the reasonable requirements of such Borrower’s business as
conducted on the date hereof, and (2) to the extent such expenses are payable to
such Foreign Subsidiary, such expenses shall be payable upon terms no less
favorable to such Borrower, than such Borrower, could obtain in a comparable
arm’s length transaction with a Person who is not an Affiliate;
               (iv) Indebtedness permitted under Section 9.10(h) above; and
               (v) investments in the Honduras JV permitted under
Section 9.10(k) above.
     9.13 Additional Bank Accounts. Each Borrower shall not, directly or
indirectly, open, establish or maintain any deposit account, investment account
or any other account with any bank or other financial institution, other than
the Blocked Accounts and the accounts set forth in Schedule 8.11 hereto, except:
(a) as to any new or additional Blocked Accounts and other such new or
additional accounts which contain any Collateral or proceeds thereof, with the
prior written consent of Agent and subject to

-83-



--------------------------------------------------------------------------------



 



such conditions thereto as Agent may establish and (b) as to any accounts used
by such Borrower to make payments of payroll, taxes or other obligations to
third parties, after prior written notice to Agent.
     9.14 Compliance with ERISA. Each Borrower shall and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
State law; (b) cause each Plan which is qualified under Section 401 (a) of the
Code to maintain such qualification; (c) not terminate any of such Plans so as
to incur any liability to the Pension Benefit Guaranty Corporation; (d) not
allow or suffer to exist any prohibited transaction involving any of such Plans
or any trust created thereunder which would subject such Borrower or such ERISA
Affiliate to a tax or penalty or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (e) make all required
contributions to any Plan which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Plan; or (g) allow or suffer to exist any occurrence of a
reportable event or any other event or condition which presents a material risk
of termination by the Pension Benefit Guaranty Corporation of any such Plan that
is a single employer plan, which termination could result in any liability to
the Pension Benefit Guaranty Corporation.
     9.15 End of Fiscal Years; Fiscal Quarters: Each Borrower shall, for
financial reporting purposes, cause its, and each of its Subsidiaries’
(a) fiscal years to end the Saturday closest to June 30 of each year and
(b) fiscal quarters to end on the last day of the thirteenth (13th) week
following the end of the immediately preceding fiscal quarter; provided, that,
the end of the fourth fiscal quarter shall be on the last day of the fourteenth
(14th) week following the end of the third fiscal quarter whenever necessary to
have the fourth fiscal quarter end on the Saturday closest to June 30.
     9.16 Change in Business. Each Borrower shall not engage in any business
other than the business of such Borrower on the date hereof and any business
reasonably related, ancillary or complimentary to the business in which such
Borrower is engaged on the date hereof.
     9.17 Limitation of Restrictions Affecting Subsidiaries. Each Borrower shall
not, directly, or indirectly, create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or limits the ability of any
Subsidiary of such Borrower to (a) pay dividends or make other distributions or
pay any Indebtedness owed to such Borrower or any Subsidiary of such Borrower;
(b) make loans or advances to such Borrower or any Subsidiary of such Borrower;
(c) transfer any of its properties or assets to any Borrower or any Subsidiary
of a Borrower; or (d) create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than encumbrances and restrictions arising under (i) applicable law,
(ii) this Agreement, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of such Borrower or any
of its Subsidiaries, (iv) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Borrower or
its Subsidiary, (v) any agreement relating to Permitted Indebtedness or
Permitted Liens incurred by a Subsidiary of such Borrower prior to the date on
which such Subsidiary was acquired by such Borrower and outstanding on such
acquisition date, and (vi) the extension or continuation of contractual
obligations in existence on the date hereof; provided, that, any such
encumbrances or restrictions contained in such extension or continuation are no
less favorable to Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued.
     9.18 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States

-84-



--------------------------------------------------------------------------------



 



Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (including, but not limited to (a) Executive Order 13224, and
(b) the USA PATRIOT Act. None of the Obligors shall, nor shall any of them
permit any of their respective Subsidiaries to, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or (iii) engage in on conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or the USA PATRIOT Act. Each of the Obligors shall deliver to Agent
and Lenders any certification or other evidence requested from time to time by
Agent or any Lender, in Agent’s sole discretion, confirming such Person’s
compliance with this Section.
     9.19 After Acquired Real Property.. If any Borrower hereafter acquires any
Real Property, fixtures or any other property that is of the kind or nature
described in the Mortgages and such Real Property, fixtures or other property at
any one location has a fair market value in an amount equal to or greater than
$2,500,000, or, with respect to all locations, having a fair market value in an
aggregate amount equal to $7,500,000 (or if a Default or Event of Default exists
or has occurred and is continuing, then regardless of the fair market value of
such assets), without limiting any other rights of Agent or any Lender, or
duties or obligations of such Borrower, upon Agent’s request, such Borrower
shall execute and deliver to Agent a mortgage, deed of trust or deed to secure
debt, as Agent may determine, in form and substance substantially similar to the
Mortgages and as to any provisions relating to specific state laws satisfactory
to Agent and in form appropriate for recording in the real estate records of the
jurisdiction in which such Real Property or other property is located granting
to Agent a first and only Lien and mortgage on and security interest in such
Real Property, fixtures or other property (except as such Borrower would
otherwise be permitted to incur hereunder or under the Mortgages or as otherwise
consented to in writing by Agent) and such other agreements, documents,.
instruments and information as Agent or any Lender may require in connection
therewith.
     9.20 Costs and Expenses. Borrowers shall pay to Agent and Lenders on demand
all costs, expenses, filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Agent’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including Uniform Commercial Code financing
statement filing taxes and fees, documentary taxes, intangibles taxes and
mortgage recording taxes and fees, if applicable); (b) costs and expenses and
fees for insurance premiums, environmental audits, surveys, assessments,
engineering reports and inspections, appraisal fees subject to Section 7.8 and
search fees, costs and expenses of remitting loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Blocked
Accounts, together with Agent’s customary charges and fees with respect thereto;
(c) charges, fees or expenses charged by any Issuing Bank in connection with any
Letter of Credit; (d) costs and expenses of preserving and protecting the
Collateral; (e) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and Liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Agent during the
course of periodic field examinations of the Collateral and Borrowers’
operations, plus Agent’s then standard per diem charge ($1,000 as of Closing
Date) per person per day for Agent’s examiners in the field and office; and
(g) the

-85-



--------------------------------------------------------------------------------



 



reasonable fees actually incurred and disbursements of counsel (including legal
assistants) to Agent in connection with any of the foregoing.
     9.21 Further Assurances. At the request of Agent at any time and from time
to time, each Borrower shall, at Borrowers’ expense, duly execute and deliver,
or cause to be duly executed and delivered, such further agreements, documents
and instruments, and do or cause to be done such further acts as may be
necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of any Borrower representing that all conditions precedent to
the making of Loans and providing Letters of Credit contained herein are
satisfied. In the event of such request by Agent, Agent and Lenders may, at
Agent’s option, cease to make any further Loans or provide any further Letters
of Credit until Agent has received such certificate and, in addition, Agent has
determined that such conditions are satisfied.
     9.22 Fixed Charge Coverage Ratio. During a Financial Covenant Testing
Period, Borrowers shall not permit the Fixed Charge Coverage Ratio, tested for
the twelve (12) month period ending on the last day of the most recently
concluded month, to be less than 1.10 to 1.00.
     9.23 Post-Closing Deliverables. On or before forty-five (45) days after the
Closing Date (or such later date to which Agent may agree in writing, which in
no event shall exceed ninety (90) days after the Closing Date), deliver to
Agent, in form and substance satisfactory to Agent, Deposit Account Control
Agreements by and among Agent, each Borrower and each bank where such Borrower
has a deposit account, in each case, duly authorized, executed and delivered by
such bank and such Borrower.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
     10.1 Events of Default. The occurrence or existence of any one or more of
the following events are referred to herein individually as an “Event of Default
and collectively as “Events of Default”:
          (a) (i) Borrowers fail to pay any of the Obligations when due or
(ii) Borrowers or any Obligor fails to perform any of the covenants contained in
Sections 9.3, 9.4, 9.6, 9.13, 9.14 or 9.16 of this Agreement and such failure
shall continue for ten (10) days; provided, that, such ten (10) day period shall
not apply in the case of (A) any failure to observe any such covenant which is
not capable of being cured at all or within such ten (10) day period or which
has been the subject of a prior failure within a six (6) month period or (B) an
intentional breach by any Borrower or Obligor of any such covenant,
(iii) Borrowers fails to perform any of the covenants contained in Section 9.22
of this Agreement, or (iv) any Borrower fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections 10.1(a)(i),
10.1(a)(ii) and 10.1(a)(iii) above;
          (b) any representation, warranty or statement of fact made by any
Borrower to Agent in this Agreement, the other Financing Agreements or any other
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;
          (c) any Obligor revokes, terminates or fails to perform any of the
terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such party in favor of Agent;
          (d) any judgment for the payment of money is rendered against any
Borrower or Obligor in excess of $2,500,000 in any one case or in excess of
$2,500,000 in the aggregate and shall

-86-



--------------------------------------------------------------------------------



 



remain undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or Obligor or any of their assets
having a value in excess of $2,500,000 in the aggregate;
          (e) any Obligor (being a natural person or a general partner of an
Obligor which is a partnership) dies or any Borrower or any Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;
          (f) any Borrower or Obligor becomes insolvent (however defined or
evidenced), makes an assignment for the benefit of creditors, makes or sends
notice of a bulk transfer or calls a meeting of its creditors or principal
creditors;
          (g) a case or proceeding under the Bankruptcy Code or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) is filed against any Borrower or Obligor or all or
any part of its properties and such petition or application is not dismissed
within forty-five (45) days after the date of its filing or such Borrower or
Obligor shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;
          (h) a case or proceeding under the Bankruptcy Code or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or equity) is filed by any Borrower or Obligor or for all or any
part of its property; or
          (i) any default by any Borrower or Obligor under any agreement,
document or instrument relating to any Indebtedness for borrowed money owing to
any Person other than a Lender, or any capitalized lease obligations, contingent
Indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any Person other than Agent, in any case
in an amount in excess of $2,500,000, which default continues for more than the
applicable cure period, if any, with respect thereto, or any material default
under any Material Contract to any Person other than Agent;
          (j) any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Agent) in accordance with its
terms, or any such party shall challenge the enforceability hereof or thereof,
or shall assert in writing, or take any action or fail to take any action based
on the assertion that any provision hereof or of any of the other Financing
Agreements has ceased to be or is otherwise not valid, binding or enforceable in
accordance with its terms, or any security interest provided for herein or in
any of the other Financing Agreements shall cease to be a valid and perfected
first priority security interest in any of the Collateral purported to be
subject thereto (except as otherwise permitted herein or therein);
          (k) an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of any Borrower in an aggregate amount in excess
of $2,500,000;
          (l) any Change of Control shall occur;
          (m) the indictment by any Governmental Authority, or as Agent may
reasonably and in good faith determine, the threatened indictment by any
Governmental Authority of any Borrower of which any Borrower or Agent receives
notice, in either case, as to which there is a reasonable possibility

-87-



--------------------------------------------------------------------------------



 



of an adverse determination, in the good faith determination of Agent, under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against such Borrower, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral with an aggregate value in excess of $2,500,000 or
more, or (ii) any other property of any Borrower which is necessary or material
to the conduct of its business;
          (n) there shall be a material adverse change in the business, assets
or prospects of Borrowers and their Subsidiaries, taken as a whole, after the
date hereof; or
          (o) there shall be an event of default under any of the other
Financing Agreements.
     10.2 Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower of this Agreement or any
of the other Financing Agreements. Subject to Section 12 hereof, Agent may, at
any time or times, proceed directly against any Borrower or Obligor to collect
the principal balance of the Obligations and all interest accrued thereon
without prior recourse to the Collateral.
          (b) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Agent may, in its discretion and
without limitation, (i) accelerate the payment of the principal balance of the
Obligations and all interest accrued thereon and demand immediate payment
thereof to Agent for itself and the ratable benefit of Lenders (provided, that,
upon the occurrence of any Event of Default described in Sections 10.1(g) or
10.1(h), the principal balance of the Obligations and all interest accrued
thereon shall automatically become immediately due and payable) and
(ii) terminate the Commitments and this Agreement (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(g) or 10.1(h), the
Commitments and any other obligation of Agent or a Lender hereunder shall
automatically terminate).
          (c) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Agent may, in its discretion, and upon
the direction of the Required Lenders, shall (i) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (ii) require any Borrower, at Borrowers’ expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent, (iii) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (iv) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (v) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Agent
or elsewhere) at such prices or terms as Agent may deem reasonable, for cash,
upon credit or for future delivery, with Agent having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower,
which right or equity of redemption is hereby expressly waived and released by
such Borrower

-88-



--------------------------------------------------------------------------------



 



and/or (vi) terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, five (5) days
prior notice by Agent to Administrative Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and each Borrower waives any other notice. In the event Agent institutes
an action to recover any Collateral or seeks recovery of any Collateral by way
of prejudgment remedy, each Borrower waives the posting of any bond which might
otherwise be required. At any time an Event of Default exists or has occurred
and is continuing, upon Agent’s request, Borrowers will either, as Agent shall
specify, furnish cash collateral to Issuing Bank to be used to secure and fund
the reimbursement obligations to Issuing Bank in connection with any Letter of
Credit Obligations or furnish cash collateral to Agent for the Letter of Credit
Obligations. Such cash collateral shall be in the amount equal to one hundred
five percent (105%) of the amount of the Letter of Credit Obligations plus the
amount of any fees and expenses payable in connection therewith through the end
of the latest expiration date of the Letters of Credit giving rise to such
Letter of Credit Obligations.
          (d) At any time or times that an Event of Default exists or has
occurred and is continuing, Agent may, in its discretion, enforce the rights of
any Borrower against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Without limiting the
generality of the foregoing, Agent may, in its discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers shall deliver to Agent such originals of
documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require. In the event any
account debtor returns Inventory when an Event of Default exists or has occurred
and is continuing, Borrowers shall, upon Agent’s request, hold the returned
Inventory in trust for Agent, segregate all returned Inventory from all of its
other property, dispose of the returned Inventory solely according to Agent’s
instructions, and not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent.
          (e) To the extent that applicable law imposes duties on Agent or any
Lender to exercise remedies in a commercially reasonable manner (which duties
cannot be waived under such law), each Borrower acknowledges and agrees that it
is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other Persons obligated
on Collateral or to remove Liens or encumbrances on or any adverse claims
against Collateral,

-89-



--------------------------------------------------------------------------------



 



(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as any Borrower, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Each Borrower acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Agent or any
Lender would not be commercially unreasonable in the exercise by Agent or any
Lender of remedies against the Collateral and that other actions or omissions by
Agent or any Lender shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section. Without limitation of the
foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or to impose any duties on Agent or Lenders that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this Section.
          (f) For the purpose of enabling Agent to exercise the rights and
remedies hereunder, each Borrower hereby grants to Agent, to the extent
assignable, an, irrevocable, non exclusive license (exercisable without payment
of royalty or other compensation to such Borrower) to use, assign, license or
sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
such Borrower, wherever the same maybe located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
          (g) Agent may apply the cash proceeds of Collateral actually received
by Agent from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations as provided for in Section 6.4 hereof,
whether or not then due. Borrowers shall remain liable to Agent and Lenders for
the payment of any deficiency with interest at the highest rate provided for
herein and all costs and expenses of collection or enforcement, including
reasonable attorneys’ fees actually incurred and legal expenses.
          (h) Without limiting the foregoing, upon the occurrence of an Event of
Default or an event which with notice or passage of time or both would
constitute an Event of Default, Agent and Lenders may, at Agent’s option, and
upon the occurrence of an Event of Default at the direction of the Required
Lenders, Agent and Lenders shall, without notice, (i) cease making Loans or
arranging for Letters of Credit or reduce the lending formulas or amounts of
Loans and Letters of Credit available to Borrowers and/or (ii) terminate any
provision of this Agreement providing for any future Loans to be made by Agent
and Lenders or Letters of Credit to be issued by Issuing Bank and (ii) Agent
may, at its option, establish such Reserves as Agent determines, without
limitation or restriction, notwithstanding anything to the contrary contained
herein.

-90-



--------------------------------------------------------------------------------



 



SECTION 11.   JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

     11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of Georgia (without giving
effect to principles of conflicts of law).
          (b) Each Borrower, Agent, Issuing Bank and Lenders irrevocably consent
and submit to the nonexclusive jurisdiction of the Superior Court of Fulton
County, Georgia and the United States District Court for the Northern District
of Georgia and waive any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or any of
the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
any Borrower or its property in the courts of any other jurisdiction which Agent
deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Borrower or its property).
          (c) Each Borrower hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth on
the signature pages hereof and service so made shall be deemed to be completed
five (5) days after the same shall have been so deposited in the U.S. mails, or,
at Agent’s option, by service upon such Borrower (or Administrative Borrower on
behalf of such Borrower) in any other manner provided under the rules of any
such courts. Within thirty (30) days after such service, each Borrower shall
appear in answer to such process, failing which such Borrower shall be deemed in
default and judgment may be entered by Agent against such Borrower for the
amount of the claim and other relief requested.
          (d) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, AGENT.
ISSUING BANK AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. EACH BORROWER, AGENT, ISSUING BANK AND
LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SUCH
BORROWER, AGENT, ISSUING BANK OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          (e) Agent, Lenders and Issuing Bank shall not have any liability to
any Borrower (whether in tort, contract, equity or otherwise) for losses
suffered by such Borrower in connection with,

-91-



--------------------------------------------------------------------------------



 



arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Agent, such Lender or Issuing Bank, as
applicable, that the losses were the result of its acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Agent, each Lender and Issuing Bank shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement. Each
Borrower: (i) certifies that neither Agent, any Lender, Issuing Bank nor any
representative, agent or attorney acting for or on behalf of Agent, any Lender
or Issuing Bank has represented, expressly or otherwise, that Agent, Lenders and
Issuing Bank would not, in the event of litigation, seek to enforce any of the
waivers provided for in this Agreement or any of the other Financing Agreements
and (ii) acknowledges that in entering into this Agreement and the other
Financing Agreements, Agent, Lenders and Issuing Bank are relying upon, among
other things, the waivers and certifications set forth in this Section 11.1 and
elsewhere herein and therein.
     11.2 Waiver of Notices. Each Borrower hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and chattel paper, included in or evidencing any of
the Obligations or the Collateral, and any and all other demands and notices of
any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein. No notice
to or demand on any Borrower which Agent or any Lender may elect to give shall
entitle such Borrower to any other or further notice or demand in the same,
similar or other circumstances. Without limiting the generality of the
foregoing, each Borrower waives (i) notice prior to Agent’s taking possession or
control of any of the Collateral or any bond or security which might be required
by any court prior to allowing Agent to exercise any of Agent’s remedies,
including the issuance of an immediate writ of possession and (ii) the benefit
of all valuation, appraisement and exemption laws.
     11.3 Amendments and Waivers.
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Financing Agreement (other than Bank Product
Agreements or the Fee Letter), and no consent with respect to any departure by
Borrowers therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Obligors that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
directly affected thereby and all of the Obligors that are party thereto, do any
of the following:
               (i) increase the amount of or extend the expiration date of any
Commitment of any Lender,
               (ii) postpone or delay any date fixed by this Agreement or any
other Financing Agreement for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Financing Agreement,
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Financing Agreement (except that Agent
alone may elect not to impose the Default Rate),
               (iv) amend, modify, or eliminate this Section or any provision of
this Agreement providing for consent or other action by all Lenders,

-92-



--------------------------------------------------------------------------------



 



               (v) amend, modify, or eliminate Sections 12.11(b) or (e),
               (vi) other than as permitted by Section 12.11, release Agent’s
Lien in and to any of the Collateral,
               (vii) amend, modify, or eliminate the definition of “Required
Lenders” or “Pro Rata Share”,
               (viii) contractually subordinate any of Agent’s Liens,
               (ix) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Financing Agreements, release any Borrower or Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or Guarantor of any of their rights or duties under this Agreement
or the other Financing Agreements,
               (x) amend, modify, or eliminate any of the provisions of
Section 6.4(a) or (b),
               (xi) amend, modify, or eliminate any of the provisions of
Section 13.7(a) to permit an Obligor or an Affiliate of an Obligor to be
permitted to become an Assignee, or
               (xii) amend, modify, or eliminate the definition of Borrowing
Base, or any of the defined terms (including the definitions of Eligible
Account, Eligible Inventory, and Eligible InTransit Inventory) that are used in
such definition to the extent that any such change results in more credit being
made available to Borrowers based upon the Borrowing Base, but not otherwise, or
the definition of Maximum Credit.
          (b) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrowers (and
shall not require the written consent of any of the Lenders), and (ii) any
provision of Section 12 pertaining to Agent, or any other rights or duties of
Agent under this Agreement or the other Financing Agreements, without the
written consent of Agent, Borrowers, and the Required Lenders.
          (c) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Financing
Agreements pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Financing Agreements, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders.
          (d) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Financing
Agreements pertaining to Agent, with respect to Loans made by Agent on behalf of
Lenders during any Settlement Period, or any other rights or duties of Agent in
such capacity under this Agreement or the other Financing Agreements, without
the written consent of Agent, Borrowers, and the Required Lenders.
          (e) Notwithstanding anything to the contrary in this Section 11.3,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Financing Agreement that relates only to the relationship of the Lender Group
among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of any Obligor, and
(ii) any amendment, waiver, modification,

-93-



--------------------------------------------------------------------------------



 



elimination, or consent of or with respect to any provision of this Agreement or
any other Financing Agreement may be entered into without the consent of, or
over the objection of, any Defaulting Lender, other than any amendment,
modification or consent that would extend or increase such Defaulting Lender’s
Commitment.
          (f) If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 6.13, then Borrowers or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders (provided that each such Replacement Lenders has agreed to provide its
consent, authorization, or agreement to such action), and the Holdout Lender or
Tax Lender, as applicable, shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than fifteen (15) Business Days after the date such notice is
given.
          (g) Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Holdout Lender or Tax Lender, as applicable,
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, Agent may, but shall not be
required to, execute and deliver such Assignment and Acceptance in the name or
and on behalf of the Holdout Lender or Tax Lender, as applicable, and
irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Holdout Lender or Tax Lender, as applicable, shall be deemed to
have executed and delivered such Assignment and Acceptance. The replacement of
any Holdout Lender or Tax Lender, as applicable, shall be made in accordance
with the terms of Section 13.7. Until such time as one or more Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender or Tax Lender, as applicable,
hereunder and under the other Financing Agreements, the Holdout Lender or Tax
Lender, as applicable, shall remain obligated to make the Holdout Lender’s or
Tax Lender’s, as applicable, Pro Rata Share of Loans and other advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of such Letters of Credit.
          (h) No failure by Agent or any Lender to exercise any right, remedy,
or option under this Agreement or any other Financing Agreement, or delay by
Agent or any Lender in exercising the same, will operate as a waiver thereof. No
waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by Agent or any Lender on
any occasion shall affect or diminish Agent’s and each Lender’s rights
thereafter to require strict performance by Borrowers of any provision of this
Agreement. Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.
     11.4 Waiver of Counterclaims. Each Borrower waives all rights to interpose
any claims, deductions, setoffs or counterclaims of any nature (other then
compulsory counterclaims), in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

-94-



--------------------------------------------------------------------------------



 



     11.5 Indemnification. Each Borrower shall jointly and severally indemnify
and hold Agent, each Lender and Issuing Bank, and its officers, directors,
agents, employees, advisors and counsel and their respective Affiliates (each
such Person being an “Indemnitee”), harmless from and against any all of the
following (collectively, the “Indemnified Liabilities”): all losses, claims,
damages, liabilities, costs or expenses (including reasonable attorneys’ fees
and expenses) imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreements, or any undertaking or proceeding related to any of the
transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the reasonable fees and expenses of counsel, except, as to any indemnified
party, for such losses, claims, damages, liabilities, costs or expenses
resulting from gross negligence or willful misconduct of such party, its
directors, agents, employees or counsel as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction (but without limiting
the obligations of Borrowers or Guarantors as to any other Indemnitee). To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
Borrowers and Guarantors shall pay the maximum portion which it is permitted to
pay under applicable law to Agent and Lenders in satisfaction of indemnified
matters under this Section. To the extent permitted by applicable law, no
Borrower or shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any of the other Financing
Agreements or any undertaking or transaction contemplated hereby. No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or any of the other Financing Agreements or
the transaction contemplated hereby or thereby. All amounts due under this
Section shall be payable upon demand. The foregoing indemnity shall survive the
payment of the Obligations and the termination of this Agreement.
SECTION 12. THE AGENT
     12.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other
Financing Agreements and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Financing Agreements on its behalf and to take such other action on
its behalf under the provisions of this Agreement and each other Financing
Agreement and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Financing
Agreement, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of Lenders (and the Bank Product
Providers) on the conditions contained in this Section 12. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Financing Agreement, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Financing Agreements, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender (or
Bank Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Agreement or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Financing Agreements with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties. Each Lender
hereby further authorizes (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to authorize) Agent to act as the secured
party under each of the

-95-



--------------------------------------------------------------------------------



 



Financing Agreements that create a Lien on any item of Collateral. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Financing Agreements. Without limiting the generality of the
foregoing, or of any other provision of the Financing Agreements that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, the
collections of Borrowers and their Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Financing Agreements,
(c) make Loans, for itself or on behalf of Lenders, as provided in the Financing
Agreements, (d) exclusively receive, apply, and distribute the collections of
Borrowers and their Subsidiaries as provided in the Financing Agreements,
(e) open and maintain such bank accounts and cash management arrangements as
Agent deems necessary and appropriate in accordance with the Financing
Agreements for the foregoing purposes with respect to the Collateral and the
collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to each Borrower and its Subsidiaries, the Obligations, the Collateral, the
collections of Borrowers and their Subsidiaries, or otherwise related to any of
same as provided in the Financing Agreements, and (g) incur and pay such Lender
Group Expenses as Agent may deem necessary or appropriate for the performance
and fulfillment of its functions and powers pursuant to the Financing
Agreements.
     12.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Financing Agreement by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
     12.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Financing Agreement or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any Lender (or Bank Product
Provider) for any recital, statement, representation or warranty made by any
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Financing Agreement, or in
any certificate, report, statement or other document referred to or provided for
in, or received by Agent under or in connection with, this Agreement or any
other Financing Agreement, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing
Agreement, or for any failure of any Borrower or its Subsidiaries or any other
party to any Financing Agreement to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lenders
(or Bank Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Agreement, or to inspect the books and records
or properties of any Borrower or its Subsidiaries except as otherwise provided
for herein.
     12.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be

-96-



--------------------------------------------------------------------------------



 



fully justified in failing or refusing to take any action under this Agreement
or any other Financing Agreement unless Agent shall first receive such advice or
concurrence of Lenders as it deems appropriate and until such instructions are
received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by Lenders (and, if it so elects, the Bank Product Providers) against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Financing Agreement in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all Lenders (and Bank Product Providers).
     12.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers (or
Administrative Borrower) referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify Lenders of its receipt of any such notice or of any Event
of Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify Agent of
such Event of Default. Each Lender shall be solely responsible for giving any
notices to its Participants, if any. Subject to Section 12.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 10.2; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.
     12.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Borrowers and their Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Financing
Agreement, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Financing Agreements, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of any Borrower or any other
Person party to a Financing Agreement. Except for notices, reports, and other
documents expressly herein required to be furnished to Lenders by Agent, Agent
shall not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Financing
Agreement that may come into the possession of any of the Agent-Related Persons.
Each Lender acknowledges (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that Agent does not have
any duty or responsibility, either initially or on a continuing basis (except to
the extent, if any, that is expressly specified herein) to provide such Lender
(or Bank Product

-97-



--------------------------------------------------------------------------------



 



Provider) with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent’s or its
Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).
     12.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Financing Agreements, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
the collections of Borrowers and their Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by Borrowers or their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each Lender, on a ratable basis, shall
indemnify and defend the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Borrowers and without limiting the obligation of Borrowers to do
so) from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Loan or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Financing Agreement to the extent that Agent is not reimbursed for
such expenses by or on behalf of Borrowers. Notwithstanding anything herein to
the contrary, Lenders shall be liable and indemnify Agent-Related Persons only
for Indemnified Liabilities and other costs and expenses that relate to or arise
from an Agent-Related Person acting as, or for, Agent (in its capacity as
Agent). The undertaking in this Section shall survive the payment of the
Obligations and the resignation or replacement of Agent.
     12.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrowers and their Subsidiaries and Affiliates and any other Person party
to any Financing Agreement as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Borrower or its Affiliates or any other
Person party to any Financing Agreements that is subject to confidentiality
obligations in favor of such Borrower or such other Person and that prohibit the
disclosure of such information to Lenders (or Bank Product Providers), and
Lenders acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, in such circumstances
(and in the absence of a waiver of such confidentiality obligations, which
waiver Agent will use its reasonable best efforts to obtain), Agent shall

-98-



--------------------------------------------------------------------------------



 



not be under any obligation to provide such information to them. The terms
“Lender” and “Lenders” include Wells Fargo in its individual capacity.
     12.9 Successor Agent. Agent may resign as Agent upon thirty (30) days prior
written notice to Lenders (unless such notice is waived by the Required Lenders)
and Borrowers (unless such notice is waived by Borrowers) and without any notice
to the Bank Product Providers. If Agent resigns under this Agreement, the
Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
Lenders (and the Bank Product Providers). If, at the time that Agent’s
resignation is effective, it is acting as the Issuing Bank or making Loans on
behalf of Lenders pursuant to Section 6.9, such resignation shall also operate
to effectuate its resignation as the Issuing Bank or to make Loans pursuant to
Section 6.9, as applicable, and it shall automatically be relieved of any
further obligation to issue Letters of Credit or to make Loans pursuant to
Section 6.9. If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with Lenders and
Borrowers, a successor Agent, which shall be a Lender unless no Lender is
willing to accept such appointment. If Agent has materially breached or failed
to perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 12 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is thirty (30) days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as Lenders appoint a
successor Agent as provided for above.
     12.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrowers and their Subsidiaries and
Affiliates and any other Person party to any Financing Agreements as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Borrower or its Affiliates or any other Person party to
any Financing Agreements that is subject to confidentiality obligations in favor
of such Borrower or such other Person and that prohibit the disclosure of such
information to Lenders, and Lenders acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them. Each Lender, other than Wells Fargo, that is
designated (on the cover page of this Agreement or otherwise) as an “Agent,”
“Bookrunner” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Financing Agreements other than those
applicable to all Lenders, and shall in no event be deemed to have any fiduciary
relationship with any other Lender.

-99-



--------------------------------------------------------------------------------



 



     12.11 Collateral Matters.
          (a) Agent may, at its option, from time to time, at any time on or
after a Default or an Event of Default and for so long as the same is continuing
or upon any other failure of a condition precedent to the making of Loans and
issuance of Letters of Credit hereunder, make such disbursements and advances
(“Special Agent Advances”) which Agent, in its sole discretion, deems necessary
or desirable either (i) to preserve or protect the Collateral or any portion
thereof or (ii) to enhance the likelihood or maximize the amount of repayment by
Borrowers of the Loans and other Obligations, provided, that, the aggregate
principal amount of the Special Agent Advances pursuant to this Section 12.11,
plus the then outstanding principal amount of the additional Loans and Letters
of Credit which Agent may make or provide as set forth in Section 12.17 hereof,
shall not exceed the aggregate amount of ten (10%) percent of the Maximum Credit
or (iii) to pay any other amount chargeable to Borrowers pursuant to the terms
of this Agreement or any of the other Financing Agreements consisting of costs,
fees and expenses and payments to Issuing Bank on account of Letter of Credit
Obligations. Special Agent Advances shall be repayable on demand and be secured
by the Collateral. Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder. In no event shall the aggregate
principal amount of the Special Agent Advances, plus the then outstanding
principal amount of all Loans and Letter of Credit Obligations, exceed the
Maximum Credit. Interest on Special Advances shall be payable at the Interest
Rate then applicable to Base Rate Loans. Agent shall notify each Lender and
Borrowers in writing of each such Special Agent Advance, which notice shall
include a description of the purpose of such Special Agent Advance. Without
limitation of its obligations pursuant to Section 6.9, each Lender agrees that
it shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Special
Agent Advance. If such funds are not made available to Agent by such Lender,
such Lender shall be deemed a Defaulting Lender and Agent shall be entitled to
recover such funds, on demand from such Lender together with interest thereon at
the Defaulting Lender Rate.
          (b) Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its discretion to release any security interest in,
mortgage or Lien upon, any of the Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations and delivery
of cash collateral to the extent required under Section 13.1 below, or
(ii) constituting property being sold or disposed of if Administrative Borrower
or any Borrower certifies to Agent that the sale or disposition is made in
compliance with Section 9.7 hereof (and Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Borrower or Obligor did not own an interest at the time the Lien was granted
or at any time thereafter, or (iv) having a value in the aggregate in any fiscal
year period of less than $5,000,000, and to the extent Agent may release its
security interest in and Lien upon any such Collateral pursuant to the sale or
other disposition thereof, such sale or other disposition shall be deemed
consented to by Lenders, or (v) if required or permitted under the terms of any
of the other Financing Agreements, including any intercreditor agreement, or
(vi) constituting trademarks securing Permitted Trademark Financing Debt if
concurrently with such release (A) Administrative Borrower or any Borrower
certifies to Agent that the Indebtedness constituting the Permitted Trademark
Financing Debt is incurred, and Liens securing the same are granted, in
compliance with Sections 9.8 and 9.9 hereof (and Agent may rely conclusively on
any such certificate, without further inquiry), and (B) Borrowers deliver to
Agent a report detailing the calculation of the Borrowing Base which excludes
therefrom any trademarks securing the Permitted Trademark Financing Debt, or
(vii) approved, authorized or ratified in writing by all of Lenders. Except as
provided above, Agent will not release any security interest in, mortgage or
Lien upon, any of the Collateral without the prior written authorization of all
of Lenders. Upon request by Agent at any time, Lenders will (and if so
requested, Bank Product Providers will) promptly confirm in writing Agent’s
authority to release particular types or

-100-



--------------------------------------------------------------------------------



 



items of Collateral pursuant to this Section. In no event shall the consent or
approval of Issuing Bank be required to any release of Collateral.
          (c) Obligors and Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent, based upon the instruction of the Required Lenders, to
(i) consent to, credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (ii) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
or (iii) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to Lenders and Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and Lenders and Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such purchase). Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of Bank
Product Providers), or (z) otherwise, Required Lenders (without requiring the
authorization of Bank Product Providers).
          (d) Without any manner limiting Agent’s authority to act without any
specific or further authorization or consent by the Required Lenders, each
Lender will (and if so requested, Bank Product Providers will), upon request by
Agent, confirm in writing Agent’s authority to release Collateral pursuant to
this Section; provided, however, that (i) Agent shall not be required to execute
any document necessary to evidence such release on terms that, in Agent’s
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Lien (other than those
expressly being released) upon (or obligations of any Borrowers or any Obligor
in respect of) all interests retained by any Borrower or any Obligor, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Lenders further hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its sole discretion, to subordinate any Lien granted
to or held by Agent under any Financing Agreement to the holder of any Permitted
Lien on such property if such Permitted Lien secures Permitted Indebtedness
consisting of purchase money Indebtedness.
          (e) Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by any Borrower or its Subsidiaries or any Guarantor or is cared for, protected,
or insured or has been encumbered, or that Agent’s Lien has been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or that any particular items of Collateral
meet the eligibility criteria applicable in respect thereof or whether to
impose, maintain, reduce, or eliminate any particular reserve hereunder or
whether the amount of any such reserve is appropriate or not, or to exercise at
all or in any particular

-101-



--------------------------------------------------------------------------------



 



manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to this Agreement or any of the other Financing Agreements, it
being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
discretion given Agent’s own interest in the Collateral in its capacity as one
of the Lenders and that Agent shall have no other duty or liability whatsoever
to any Lender (or Issuing Bank or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
     12.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each Lender agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to any Borrowers or its Subsidiaries or any deposit accounts of any
Borrower or its Subsidiaries now or hereafter maintained with such Lender. Each
Lender further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Financing
Agreement against Borrower or any Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among Lenders in accordance with their Pro Rata Shares; provided, however, that
to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     12.13 Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the UCC can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
     12.14 Payments by Agent to Lenders. All payments to be made by Agent to
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
     12.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Financing Agreements.

-102-



--------------------------------------------------------------------------------



 



Each member of the Lender Group agrees (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to agree) that any action
taken by Agent in accordance with the terms of this Agreement or the other
Financing Agreements relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of Lenders (and such
Bank Product Provider).
     12.16 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a part to this Agreemetn,
each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting any Borrower or its Subsidiaries (each, a “Report”) prepared
by or at the request of Agent, and Agent shall so furnish each Lender with such
Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding such
Borrower and its Subsidiaries and will rely significantly upon such Borrower’s
and its Subsidiaries’ books and records, as well as on representations of such
Borrower’s personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 13.5, and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by such Borrower or such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Financing Agreements, to request additional reports or information from such
Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of such Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from such Borrower or such Subsidiary, Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Agent renders to Borrowers a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

-103-



--------------------------------------------------------------------------------



 



     12.17 Additional Loans. Agent shall not make any Loans or provide any
Letters of Credit to Borrowers on behalf of Lenders intentionally and with
actual knowledge that such Loans or Letters of Credit would cause the aggregate
amount of the total outstanding Loans and Letter of Credit Obligations to
Borrowers to exceed the Borrowing Base, without the prior consent of all
Lenders, except, that, Agent may make such additional Loans or provide such
additional Letters of Credit on behalf of Lenders, intentionally and with actual
knowledge that such Loans or Letters of Credit will cause the total outstanding
Loans and Letters of Credit to Borrowers to exceed the Borrowing Base, as Agent
may deem necessary or advisable in its discretion, provided, that: (a) the total
principal amount of the additional Loans or additional Letters of Credit to
Borrowers which Agent may make or provide after obtaining such actual knowledge
that the aggregate principal amount of the Loans equal or exceed the Borrowing
Base shall not exceed the aggregate amount equal to $5,000,000 outstanding at
any time and shall not cause the total principal amount of the Loans and Letter
of Credit Obligations to exceed the Maximum Credit and (b) no such additional
Loan or Letters of Credit shall be outstanding more than thirty (30) days after
the date such additional Loan or Letter of Credit is made or issued (as the case
may be), with five (5) days thereafter during which no such new Loans or Letters
of Credit are made or exist, except as the Required Lenders may otherwise agree.
Each Lender shall be obligated to pay Agent the amount of its Pro Rata Share of
any such additional Loans or Letters of Credit provided that Agent is acting in
accordance with the terms of this Section 12.17.
     12.18 Several Obligations; No Liability. Notwithstanding that certain of
the Financing Agreements now or hereafter may have been or will be executed only
by or in favor of Agent in its capacity as such, and not by or in favor of
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Financing Agreements to the extent any such notice may be required, and no
Lender shall have any obligation, duty, or liability to any Participant of any
other Lender. Except as provided in Section 12.7, no member of the Lender Group
shall have any liability for the acts of any other member of the Lender Group.
No Lender shall be responsible to any Borrower or any other Person for any
failure by any other Lender (or Bank Product Provider) to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.
SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
     13.1 Term.
          (a) This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on May 27, 2016 (the “Maturity
Date”), unless sooner terminated pursuant to the terms hereof. Upon the
effective date of termination of the Financing Agreements, Borrowers shall pay
to Agent, in full, all outstanding and unpaid Obligations and shall furnish cash
collateral to Agent in such amounts as Agent determines are reasonably necessary
to secure Agent and Lenders from loss, cost, damage or expense, including
reasonable attorneys’ fees actually incurred and legal expenses, in connection
with any contingent Obligations, including issued and outstanding Letters of
Credit and checks or other payments provisionally credited to the Obligations
and/or as to which Agent or any Lender has not yet received final and
indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any

-104-



--------------------------------------------------------------------------------



 



Deposit Account Control Agreement. The amount of such cash collateral (or letter
of credit, as Agent may determine) as to any Letter of Credit Obligations shall
be in the amount equal to one hundred five (105%) percent of the amount of the
Letter of Credit Obligations plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of the
Letters of Credit giving rise to such Letter of Credit Obligations. Such
payments in respect of the Obligations and cash collateral shall be remitted by
wire transfer in Federal funds to such bank account of Agent, as Agent may, in
its discretion, designate in writing to Administrative Borrower for such
purpose. Interest shall be due until and including the next Business Day, if the
amounts so paid by Borrowers to the bank account designated by Agent are
received in such bank account later than 12:00 noon, Atlanta, Georgia time.
          (b) No termination of the Commitments, this Agreement or any of the
other Financing Agreements shall relieve or discharge any Borrower of its
respective duties, obligations and covenants under this Agreement or any of the
other Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent’s continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations have been fully and finally discharged and paid. Accordingly, each
Borrower and Guarantor waives any rights it may have under the UCC to demand the
filing of termination statements with respect to the Collateral and Agent shall
not be required to send such termination statements to Borrowers or Guarantors,
or to file them with any filing office, unless and until this Agreement shall
have been terminated in accordance with its terms and all Obligations paid and
satisfied in full in immediately available funds.
     13.2 Interpretative Provisions.
          (a) All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to any Borrower, any Obligor, Agent, Lenders and
Issuing Bank pursuant to the definitions set forth in the recitals hereto, or to
any other Person herein, shall include their respective successors and assigns.
          (d) The words “hereof’, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation”.
          (f) An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory, to Agent, if such Event of Default is capable of being
cured as determined by Agent.
          (g) All references to the term “good faith” used herein when
applicable to Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned. Borrowers shall have the burden of proving any lack of
good faith on the part of Agent or any Lender alleged by any Borrower at any
time.

-105-



--------------------------------------------------------------------------------



 



          (h) Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Borrowers most recently
received by Agent prior to the date hereof. Notwithstanding anything to the
contrary contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable Person to continue as a going concern or the scope of the audit.
          (i) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to
and “until” each mean “to but excluding” and the word “through” means “to and
including”.
          (j) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
          (k) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (l) This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
          (m) This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.
     13.3 Notices.
          (a) All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in Person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing. Notices delivered through electronic communications
shall be effective to the extent set forth in Section 13.3(b) below. All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

-106-



--------------------------------------------------------------------------------



 



         
 
  If to Borrowers:   Delta Apparel, Inc.
322 South Main Street
Greenville, South Carolina 29601
Attention: Deborah H. Merrill, CFO
Telephone No.: (864) 232-5200
Telecopy No.: (864) 232-5199
 
       
 
  If to Agent:   Wells Fargo Bank, National Association
1100 Abernathy Road Suite 1600
Atlanta, Georgia 30328
Attention: Delta Apparel Loan Administration
Telephone No.: (770) 508-1387
Telecopy No.: (770) 698-8324

          (b) Notices and other communications to Lenders and Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent or as otherwise determined by Agent, provided, that, the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Section 2 hereof
if such Lender or Issuing Bank, as applicable, has notified Agent that it is
incapable of receiving notices under such Section by electronic communication.
Unless Agent otherwise requires, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided, that, if such notice or other communication is not
given during the normal business hours of the recipient, such notice shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communications is available and
identifying the website address therefor.
     13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
     13.5 Confidentiality.
          (a) Agent, each Lender and Issuing Bank shall use all reasonable
efforts to keep confidential, in accordance with its customary procedures for
handling confidential information and safe and sound lending practices, any
non-public information supplied to it by any Borrower pursuant to this Agreement
which is clearly and conspicuously marked as confidential at the time such
information is furnished by such Borrower to Agent, such Lender or Issuing Bank,
provided, that, nothing contained herein shall limit the disclosure of any such
information: (i) to the extent required by statute, rule, regulation, subpoena
or court order, (ii) to bank examiners and other regulators, auditors and/or
accountants, or in connection with any litigation to which Agent, such Lender or
Issuing Bank is a party, (iii) to any Lender or Participant (or prospective
Lender or Participant) or Issuing Bank or to any Affiliate of any Lender so long
as such Lender, Participant (or prospective Lender or Participant), Issuing Bank
or Affiliate shall have been instructed to treat such information as
confidential in accordance with this Section 13.5, or (iv) to counsel for Agent,
any Lender, Participant (or prospective Lender or Participant) or Issuing Bank.

-107-



--------------------------------------------------------------------------------



 



          (b) In the event that Agent, any Lender or Issuing Bank receives a
request or demand to disclose any confidential information pursuant to any
subpoena or court order, Agent or such Lender or Issuing Bank, as the case may
be, agrees (i) to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender or Issuing Bank determines in
good faith that it will not create any risk of liability to Agent or such Lender
or Issuing Bank, Agent or such Lender or Issuing Bank will promptly notify
Administrative Borrower of such request so that Administrative Borrower may seek
a protective order or other appropriate relief or remedy and (ii) if disclosure
of such information is required, disclose such information and, subject to
reimbursement by Borrowers of Agent’s or such Lender’s or Issuing Bank’s
expenses, cooperate with Administrative Borrower in the reasonable efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded to such portion of the disclosed information which Administrative
Borrower so designates, to the extent permitted by applicable law or if
permitted by applicable law, to the extent Agent or such Lender or Issuing Bank
determines in good faith that it will not create any risk of liability to Agent
or such Lender or Issuing Bank.
          (c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a Person other than a Borrower
or Guarantor, (iii) to require Agent, any Lender or Issuing Bank to return any
materials furnished by a Borrower or Guarantor to Agent, a Lender or Issuing
Bank or prevent Agent, a Lender or Issuing Bank from responding to routine
informational requests in accordance with the Code of Ethics for the Exchange of
Credit Information promulgated by The Robert Morris Associates or other
applicable industry standards relating to the exchange of credit information.
The obligations of Agent, Lenders and Issuing Bank under this Section 13.5 shall
supersede and replace the obligations of Agent, Lenders and Issuing Bank under
any confidentiality letter signed prior to the date hereof or any other
arrangements concerning the confidentiality of information provided by any
Borrower or Guarantor to Agent or any Lender. In addition, Agent and Lenders may
disclose information relating to the Credit Facility to Gold Sheets and other
publications, with such information to consist of deal terms and other
information customarily found in such publications, and that, subject to
Borrowers’ consent, which consent shall not be unreasonably withheld or delayed,
Wells Fargo may otherwise use the corporate name and logo of Borrowers and
Guarantors or deal terms in “tombstones” or other advertisements, public
statements or marketing materials.
     13.6 Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Agent, Lenders, Issuing Bank, Borrowers and
their respective successors and assigns, except that no Borrower may assign its
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent. Any such purported assignment without such express prior written consent
shall be void. No Lender may assign its rights and obligations under this
Agreement without the prior written consent of Agent, except as provided in
Section 13.7 below. The terms and provisions of this Agreement and the other
Financing Agreements are for the purpose of defining the relative rights and
obligations of Borrowers, Agent, Lenders and Issuing Bank with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement or any of the other
Financing Agreements.

-108-



--------------------------------------------------------------------------------



 



     13.7 Assignments; Participations.
          (a) Each Lender may assign all or, if less than all, a portion equal
to at least $5,000,000 in the aggregate for the assigning Lender, of such rights
and obligations under this Agreement to one or more Eligible Transferees (but
not including for this purpose any assignments in the form of a participation),
each of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Acceptance; provided, that, (i) if such Eligible
Transferee is not a bank, Agent shall receive a representation in writing by
such Eligible Transferee that no part of its acquisition of its Loans is made
out of assets of any employee benefit plan, (ii) such transfer or assignment
will not be effective until recorded by Agent on the Register and (iii) Agent
shall have received for its sole account payment of a processing fee from the
assigning Lender or the assignee in the amount of $5,000. As used in this
Section, the term “employee benefit plan” shall have the meaning assigned to it
in Title I of ERISA and shall also include a “plan” as defined in
Section 4975(e)(1) of the Code.
          (b) Agent shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amount of their Loans (the
“Register”). Agent shall also maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and shall modify the Register to give effect to
each Assignment and Acceptance. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and Borrowers, Obligors,
Agent and Lenders may treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (c) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations (including, without limitation, the obligation to participate in
Letter of Credit Obligations) of a Lender hereunder and thereunder and (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement.
          (d) By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, any Obligor or any of their Subsidiaries or the performance or
observance by any Borrower or any Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are incidental thereto,
and (vi) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this

-109-



--------------------------------------------------------------------------------



 



Agreement and the other Financing Agreements are required to be performed by it
as a Lender. Agent and Lenders may furnish any information concerning any
Borrower or Obligor in the possession of Agent or any Lender from time to time
to assignees and Participants.
          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitments and the Loans owing to it and its participation
in the Letter of Credit Obligations, without the consent of Agent or the other
Lenders); provided, that, (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment hereunder) and the other
Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, Obligors and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
any Borrower or Obligor hereunder shall be determined as if such Lender had not
sold such participation, and (iv) if such Participant is not a bank, represent
that no part of its acquisition of its participation is made out of assets of
any employee benefit plan. As used in this Section, the term “employee benefit
plan” shall have the meaning assigned to it in Title I of ERISA and shall also
include a “plan” as defined in Section 4975(e)(l) of the Code.
          (f) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank; provided, that,
no such pledge shall release such Lender from any of its obligations hereunder
or substitute any such pledgee for such Lender as a party hereto.
          (g) Borrowers shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 13.7 in whatever manner
necessary in order to enable or effect any such assignment or participation,
including (but not limited to) the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the delivery of informational materials, appraisals or other documents for, and
the participation of relevant management in meetings and conference calls with,
potential Lenders or Participants. Borrowers shall certify the correctness and
accuracy of all descriptions of Borrowers and their affairs provided, prepared
or reviewed by any Borrower that are contained in any selling materials prepared
for potential Lenders in connection with the initial syndication of the Loans
and all other information provided by it and included in such materials.
     13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
     13.9 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies Borrowers that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender to identify
Borrowers in accordance with the USA PATRIOT Act. In addition, if Agent is
required by law or

-110-



--------------------------------------------------------------------------------



 



regulation or internal policies to do so, it shall have the right to
periodically conduct (a) USA PATRIOT Act searches, searches pursuant to the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), and
customary individual background checks for the Borrowers and (b) OFAC searches
and customary individual background checks for each Borrower’s senior management
and key principals, and Borrowers agree to cooperate in respect of the conduct
of such searches and further agrees that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrowers.
     13.10 Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Financing
Agreements for purposes of any reference in a Financing Agreement to the parties
for whom Agent is acting. Agent hereby agrees to act as agent for such Bank
Product Providers and, by virtue of entering into a Bank Product Agreement, the
applicable Bank Product Provider shall be automatically deemed to have appointed
Agent as its agent and to have accepted the benefits of the Financing
Agreements; it being understood and agreed that the rights and benefits of each
Bank Product Provider under the Financing Agreements consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of Banking Relationship Debt and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Borrowers acknowledge
and agree that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other
Financing Agreement, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Financing
Agreements, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.

13.11   No Novation; Reaffirmation of Grant of Security Interest.

          (a) Each Borrower agrees that the security interests and Liens granted
to Wells Fargo, as Agent, pursuant to the Existing Loan Agreement and the
Existing Financing Agreements, shall remain outstanding and in full force and
effect in accordance with the Existing Financing Agreements, in each case, as
amended as of the date hereof and shall continue to secure the Obligations.

-111-



--------------------------------------------------------------------------------



 



          (b) Each Borrower, Agent, Issuing Bank and each Lender acknowledges
and agrees that (i) the Obligations represent, among other things, the
amendment, restatement, renewal, extension, and modification of the Obligations
(as defined in the Existing Loan Agreement) arising in connection with the
Existing Loan Agreement and the other Existing Financing Agreements executed in
connection therewith; (ii) each Borrower, Agent, Issuing Bank and each Lender
intends that the Collateral pledged under the Existing Loan Agreement and the
other Existing Financing Agreements executed in connection therewith shall
secure, without interruption or impairment of any kind, all existing Obligations
(as defined in the Existing Loan Agreement) under the Existing Loan Agreement
and the other Existing Financing Agreements executed in connection therewith as
amended, restated, renewed, extended, and modified hereunder, together with all
other Obligations hereunder; and (iii) all security interests and Liens granted
under or evidenced by the Existing Loan Agreement and the other Existing
Financing Agreements executed in connection therewith are hereby ratified,
confirmed and continued.
          (c) Each Borrower, Agent, Issuing Bank and each Lender intends that by
entering into and performing their respective obligations hereunder, this
transaction shall not constitute a novation or an accord and satisfaction.
     13.12 Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or portable document format by
electronic mail shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or portable document format by electronic mail shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of such agreement.
[Signatures begin on following page]

-112-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders and Borrowers have caused these presents
to be duty executed as of the day and year first above written.

                  BORROWERS:    
 
                DELTA APPAREL, INC.    
 
           
 
  By:
Name:   /s/ Deborah H. Merill
 
Deborah H. Merill    
 
  Title:   VP, CFO and Treasurer    
 
                Chief Executive Office:    
 
                322 South Main Street
Greenville, South Carolina 29601    
 
                M.J. SOFFE, LLC    
 
           
 
  By:
Name:   /s/ Deborah H. Merill
 
Deborah H. Merill    
 
  Title:   VP, CFO and Treasurer    
 
                Chief Executive Office:    
 
                322 South Main Street
Greenville, South Carolina 29601    
 
                JUNKFOOD CLOTHING COMPANY    
 
           
 
  By:
Name:   /s/ Deborah H. Merill
 
Deborah H. Merill    
 
  Title:   VP, CFO and Treasurer    
 
                Chief Executive Office:    
 
                322 South Main Street
Greenville, South Carolina 29601    

[Signatures continued on following page]
Fourth Amended and Restated Loan and Security Agreement



 



--------------------------------------------------------------------------------



 



                  TO THE GAME, LLC    
 
           
 
  By:
Name:   /s/ Deborah H. Merrill
 
Deborah H. Merrill    
 
  Title:   VP, CFO Treasurer    
 
                Chief Executive Office:    
 
                322 South Main Street
Greenville, South Carolina 29601    
 
                ART GUN, LLC    
 
           
 
  By:
Name:   /s/ Deborah H. Merrill
 
Deborah H. Merrill    
 
  Title:   VP, CFO Treasurer    
 
                Chief Executive Office:    
 
                322 South Main Street
Greenville, South Carolina 29601    
 
                TCX, LLC    
 
           
 
  By:
Name:   /s/ Deborah H. Merrill
 
Deborah H. Merrill    
 
  Title:   VP, CFO Treasurer    
 
                Chief Executive Office:    
 
                322 South Main Street
Greenville, South Carolina 29601    

[Signatures continued on following page]
Fourth Amended and Restated Loan and Security Agreement



 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                WELLS FARGO NATIONAL BANK,
NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Dan Denton
 
Dan Denton    
 
  Title:   VP    
 
                Address:    
 
                1100 Abernathy Road Suite 1600
MAC G0189-160
Atlanta, Georgia 30328    
 
                LENDERS:    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATlON    
 
           
 
  By:
Name:   /s/ Dan Denton
 
Dan Denton    
 
  Title:   VP    
 
                Address:    
 
                1100 Abernathy Road Suite 1600
MAC G0189-160
Atlanta, Georgia 30328    

[Signatures continued on following page]
Fourth Amended and Restated Loan and Security Agreement



 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Steven L. Hipsman
 
Steven L. Hipsman    
 
  Title:   Senior Vice President    
 
                Address:
300 Galleria Parkway
Suite 800
Atlanta, GA 30339    

[Signatures continued on following page]
Fourth Amended and Restated Loan and Security Agreement



 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Alex M Council
 
Alex M Council    
 
  Title:   Vice President    
 
                Address:
One Piedmont Town Center
4720 Piedmont Row Dr., Suite 300
Charlotte, N.C. 28210    

Fourth Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of _____________, 20__ is made between ____________________(the
“Assignor”) and ___________________________(the “Assignee”).
WITNESSETH:
     WHEREAS, Wells Fargo Bank, National Association, in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, “Agent”), and the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
have entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Delta Apparel, Inc., M.J. Soffe, LLC, Junkfood Clothing
Company, To The Game, LLC, Art Gun, LLC, and TCX, LLC (collectively,
“Borrowers”) as set forth in the Fourth Amended and Restated Loan and Security
Agreement, dated May 27, 2011, by and among Borrowers, Agent and Lenders (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);
     WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$__________ (the “Commitment”);
     WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights
and obligations of Assignor under the Loan Agreement in respect of its
Commitment in an amount equal to $_____________ (the “Assigned Commitment
Amount”) on the terms and subject to the conditions set forth herein and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
     1. Assignment and Acceptance.
          (a) Subject to the terms and conditions of this Assignment and
Acceptance, Assignor hereby sells, transfers and assigns to Assignee, and
Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) an interest in (i) the Commitment and each of the
Committed Loans of Assignor and (ii) all related rights, benefits, obligations,
liabilities and indemnities of the Assignor under and in connection with the
Loan Agreement and the other Financing Agreements, so that after giving effect
thereto, the Commitment of Assignee shall be as set forth below and the Pro Rata
Share of Assignee shall be (___%) percent.
          (b) With effect on and after the Effective Date (as defined in
Section 5 hereof), Assignee shall be a party to the Loan Agreement and succeed
to all of the rights and be obligated to

 



--------------------------------------------------------------------------------



 



perform all of the obligations of a Lender under the Loan Agreement, including
the requirements concerning confidentiality and the payment of indemnification,
with a Commitment in an amount equal to the Assigned Commitment Amount. Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Agreement are required to be
performed by it as a Lender. It is the intent of the parties hereto that the
Commitment of Assignor shall, as of the Effective Date, be reduced by an amount
equal to the Assigned Commitment Amount and Assignor shall relinquish its rights
and be released from its obligations under the Loan Agreement to the extent such
obligations have been assumed by Assignee; provided, that, Assignor shall not
relinquish its rights under Sections 2.1, 6.4, 6.8 and 6.9 of the Loan Agreement
to the extent such rights relate to the time prior to the Effective Date.
          (c) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignee’s Commitment will be $____________.
          (d) After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignor’s Commitment will be $ _____________ (as
such amount may be further reduced by any other assignments by Assignor on or
after the date hereof).
     2. Payments.
          (a) As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to $_____________,
representing Assignee’s Pro Rata Share of the principal amount of all Committed
Loans.
          (b) Assignee shall pay to Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.
     3. Reallocation of Payments. Any interest, fees and other payments accrued
to the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of Assignee.
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees and other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and pay to the other
party any such amounts which it may receive promptly upon receipt.
     4. Independent Credit Decision. Assignee acknowledges that it has received
a copy of the Loan Agreement and the Schedules and Exhibits thereto, together
with copies of the most recent financial statements of Borrowers and their
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.
     5. Effective Date; Notices.
          (a) As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be ___________, 20__ (the “Effective Date”);
provided, that, the following conditions precedent have been satisfied on or
before the Effective Date:

-2-



--------------------------------------------------------------------------------



 



  (i)   this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;     (ii)   the consent of Agent as required for an
effective assignment of the Assigned Commitment Amount by Assignor to Assignee
shall have been duly obtained and shall be in full force and effect as of the
Effective Date;     (iii)   written notice of such assignment, together with
payment instructions, addresses and related information with respect to
Assignee, shall have been given to Administrative Borrower and Agent; Assignee
shall pay to Assignor all amounts due to Assignor under this Assignment and
Acceptance; and     (iv)   the processing fee referred to in Section 2(b) hereof
shall have been paid to Agent.

          (b) Promptly following the execution of this Assignment and
Acceptance, Assignor shall deliver to Administrative Borrower and Agent, for
acknowledgment by Agent, a Notice of Assignment in the form attached hereto as
Schedule 1.
     6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]
          (a) Assignee hereby appoints and authorizes Assignor in its capacity
as Agent to take such action as agent on its behalf to exercise such powers
under the Loan Agreement as are delegated to Agent by Lenders pursuant to the
terms of the Loan Agreement.
          (b) Assignee shall assume no duties or obligations held by Assignor in
its capacity as Agent under the Loan Agreement.]
     7. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent
and Borrowers that under applicable law and treaties no tax will be required to
be withheld by Assignee, Agent or Borrowers with respect to any payments to be
made to Assignee hereunder or under any of the Financing Agreements, (b) agrees
to furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrowers, prior to the time
that Agent or Borrowers are required to make any payment of principal, interest
or fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new such Forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and regulations and amendments thereto, duly executed and completed by Assignee,
and (c) agrees to comply with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

8.   Representations and Warranties.

          (a) Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, Lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or

-3-



--------------------------------------------------------------------------------



 



obtained) for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Loan Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance, and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of Assignor, enforceable
against Assignor in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors’ rights and to
general equitable principles.
          (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of their respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.
          (c) Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance, and (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights to general equitable principles.
     9. Further Assurances. Assignor and Assignee each hereby agree to execute
and deliver such other instruments, and take such other action, as either party
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.
     10. Miscellaneous
          (a) Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.
          (b) All payments made hereunder shall be made without any set-off or
counterclaim.
          (c) Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

-4-



--------------------------------------------------------------------------------



 



          (d) This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
          (e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF GEORGIA. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in Fulton County, Georgia over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Georgia State or Federal court. Each party to this Assignment
and Acceptance hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.
          (f) TO THE EXTENT PERMITTED BY APPLICABLE LAW, ASSIGNOR AND ASSIGNEE
EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN
AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

                  [ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                [ASSIGNEE]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

-5-



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
NOTICE OF ASSIGNMENT AND ACCEPTANCE
________________, 20__
Attn: ________________________

     Re:   Delta Apparel, Inc., M.J. Soffe, LLC, Junkfood Clothing Company, To
The Game, LLC, Art Gun, LLC and TCX, LLC

Ladies and Gentlemen:
     Wells Fargo Bank, National Association, in its capacity as agent pursuant
to the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Delta Apparel, Inc., M.J. Soffe, LLC, Junkfood Clothing
Company, To The Game, LLC, Art Gun, LLC, and TCX, LLC (collectively,
“Borrowers”) as set forth in the Fourth Amended and Restated Loan and Security
Agreement, dated May 27, 2011, by and among Borrowers, Agent and Lenders (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement.
     l. We hereby give you notice of, and request your consent to, the
assignment by ____________________ (the “Assignor”) to__________________ (the
“Assignee”) such that after giving effect to the assignment Assignee shall have
an interest equal to______ (_%) percent of the total Commitments pursuant to the
Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”). We understand that the Assignor’s Commitment shall be reduced by
$___________, as the same may be further reduced by other assignments on or
after the date hereof.
     2. Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if Assignee were the Lender originally holding such
interest under the Loan Agreement.

 



--------------------------------------------------------------------------------



 



  3.   The following administrative details apply to Assignee:

  (A)   Notice address: ___________________
Assignee name: ___________________
Address: ________________________
               _________________________
               _________________________
Attention: ________________________
Telephone: _______________________
Telecopier: _______________________     (B)   Payment instructions:        
Account No.: _____________________
At: _____________________________
Reference: _______________________
Attention: ________________________

     4. You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.
     IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

                  Very truly yours,    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

-2-



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:
AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

BORROWERS:*

                      DELTA APPAREL, INC.       M.J. SOFFE, LLC    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
 
 
      Title:  
 
   
 
 
 
         
 
   
 
                    JUNKFOOD CLOTHING COMPANY       TO THE GAME, LLC    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
 
 
      Title:  
 
   
 
 
 
         
 
   
 
                    ART GUN, LLC       TCX, LLC    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
 
 
      Title:  
 
   
 
 
 
         
 
   

 

*   No signature of Borrowers required if a Default or Event of Default exists.

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
PRICING GRID
     For the period after the Closing Date until Borrowers deliver the financial
statements and compliance certificate required by Section 9.6 of the Agreement
for the fiscal quarter ending December 31, 2011, the applicable margin for Base
Rate Loans will be 0.75% and the applicable margin for LIBOR Rate Loans will be
1.75%. Thereafter, the applicable margin will be increased or decreased on a
quarterly basis, based upon the following pricing grid:

                                  When Average Alternate Excess   Applicable
Base   Applicable LIBOR Level   Availability is:   Rate Margin   Rate Margin    
I    
< 20.0% of the Maximum Credit
    1.25 %     2.25 %        
 
                II  
≥ 20.0% of the Maximum Credit but < 50.0% of the Maximum Credit
    1.00 %     2.00 %        
 
                III  
≥ 50% of the Maximum Credit
    0.75 %     1.75 %

     At any time that an Event of Default exists or has occurred and is
continuing, the applicable margin shall be adjusted immediately to the margin
applicable for Level I.
     The term “Average Alternate Excess Availability” shall mean, at any time,
the average of the aggregate amount of the Alternate Excess Availability of
Borrowers, as calculated by Agent, for the immediately preceding fiscal quarter.
     The applicable margin shall be calculated and established once each fiscal
quarter, effective as of the first day of the fiscal quarter following the
fiscal quarter with respect to which Agent has received the required financial
statements and compliance certificate, and shall remain in effect until adjusted
thereafter as of the first day of a subsequent fiscal quarter.
     In the event that any financial statement or compliance certificate
delivered by Borrowers for any period is shown to be inaccurate (whether such
inaccuracy is discovered at any time during the effectiveness of the Credit
Facility or up to six months thereafter), and such inaccuracy, if corrected,
would have led to the application of a higher applicable margin for any period
than the applicable margin applied for such period, then (i) Borrowers shall
immediately deliver to Agent a correct compliance certificate for such period,
(ii) the applicable margin for such period shall be deemed to be the applicable
margin that would have been in effect for such period had the financial
statement or compliance certificate delivered by Borrowers not contained the
inaccuracy, and (iii) Borrowers shall immediately pay to Agent the accrued
additional interest owing as a result of such increased applicable margin for
such period. Neither the recalculation of the applicable margin for such a
period, nor the payment by Borrowers of the accrued additional interest
required, shall limit the rights of Agent and Lenders with respect to their
ability to charge interest at the Default Rate or to declare any Event of
Default or exercise any of their remedies during the existence of such an Event
of Default.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BANK PRODUCT PROVIDER LETTER AGREEMENT
[Letterhead of Specified Bank Products Provider]
[Date]
Wells Fargo Bank, National Association, as Agent
1100 Abernathy Road Suite 1600
Atlanta, Georgia 30328
Attention: Delta Apparel Loan Administration
Fax No.: (770) 698-8324
Wells Fargo Capital Finance, LLC
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attention: [__________________]
Fax No.: [__________________]
          Reference is hereby made to that certain Loan and Security Agreement,
dated May 27, 2011 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders party thereto (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as agent
for the Lenders (together with its successors and assigns in such capacity,
“Agent”), and [________________________] (“Borrower”), and certain affiliates of
Borrower. Capitalized terms used herein but not specifically defined herein
shall have the meanings ascribed to them in the Credit Agreement.
          Reference is also made to that certain [describe the Bank Product
Agreement or Agreements] (the “Specified Bank Product Agreement [Agreements]”)
dated as of [__________] by and between [Lender or Affiliate of Lender] (the
“Specified Bank Products Provider”) and [identify the Loan Party or Subsidiary].
     1. Appointment of Agent. The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15, and 17.5 (collectively such sections are referred to herein
as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. Specified Bank Products Provider and Agent each agree
that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.

 



--------------------------------------------------------------------------------



 



     2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified
Bank Products Provider hereby acknowledges that it has reviewed the provisions
of Sections 2.4(b)(ii), 14.1, 15.10, 15.11, and 17.5 of the Credit Agreement,
including, as applicable, the defined terms referenced therein, and agrees to be
bound by the provisions thereof. Without limiting the generality of any of the
foregoing referenced provisions, Specified Bank Product Provider understands and
agrees that its rights and benefits under the Loan Documents consist solely of
it being a beneficiary of the Liens and security interests granted to Agent and
the right to share in Collateral as set forth in the Credit Agreement.
     3. Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the credit exposure (and mark-to-market exposure) of Borrower and its
Subsidiaries in respect of the Bank Products provided by Specified Bank Products
Provider pursuant to the Specified Bank Products Agreement[s]. If Agent does not
receive such written report within the time period provided above, Agent shall
assume that the credit exposure of Borrower and its Subsidiaries with respect to
the Bank Products provided pursuant to the Specified Bank Products Agreement[s]
is the amount specified in the most recent report received by Agent from such
Specified Bank Products Provider; provided, that if no written report has been
received previously by Agent, Agent shall be entitled to assume that the
reasonable determination of the credit exposure of Borrower and its Subsidiaries
with respect to the Bank Products provided pursuant to the Specified Bank
Products Agreement[s] is zero.
     4. Bank Product Reserve Conditions. Specified Bank Products Provider
further acknowledges and agrees that Agent shall have the right, but shall have
no obligation to establish, maintain, relax or release reserves in respect of
any of the Bank Product Obligations and that if reserves are established there
is no obligation on the part of the Agent to determine or insure whether the
amount of any such reserve is appropriate or not. If Agent so chooses to
implement a reserve, Specified Bank Products Provider acknowledges and agrees
that Agent shall be entitled to rely on the information in the reports described
above to establish the Bank Product Reserve Amount.
     5. Bank Product Obligations. From and after the delivery to Agent of this
letter agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and Borrower, the obligations
and liabilities of Borrower and its Subsidiaries to Specified Bank Product
Provider in respect of Bank Products evidenced by the Specified Bank Product
Agreement[s] shall constitute Bank Product Obligations (and which, in turn,
shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until such time as Specified Bank Products
Provider or its affiliate is no longer a Lender. Specified Bank Products
Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.
     6. Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 11 of the Credit
Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent in
accordance with Section 11 in the Credit Agreement, if to Borrower, shall be
mailed, sent, or delivered to Borrower in accordance with Section 11 in the
Credit Agreement, and, if to Specified Bank Products Provider, shall be mailed,
sent or delivered to the address set forth below, or, in each case as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

             
 
  If to Specified Bank        
 
  Products Provider:  
 
   
 
     










 
   

 



--------------------------------------------------------------------------------



 



                                                 
Attn:                                         
Fax No.                                         
     7. Miscellaneous. This letter agreement is for the benefit of the Agent,
the Specified Bank Products Provider, the Borrower and each of their respective
successors and assigns (including any successor agent pursuant to Section 15.9
of the Credit Agreement, but excluding any successor or assignee of a Specified
Bank Products Provider that does not qualify as a Bank Product Provider). Unless
the context of this letter agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” This letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts. Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter by telefacsimile or other means of
electronic transmission shall be equally effective as delivery of a manually
executed counterpart.
     8. Governing Law.
          (a) THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS,
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. EACH OF BORROWER,
SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER,
SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH OF BORROWER, SPECIFIED BANK PRODUCTS
PROVIDER, AND AGENT EACH REPRESENTS TO THE OTHERS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
LETTER AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



                  Sincerely,    
 
                [SPECIFIED BANK PRODUCTS         PROVIDER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged, accepted, and agreed
as of the date first written above:
[___________________], as Borrower

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Acknowledged, accepted, and
agreed as of _____________, 20__:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT D
DESIGNATED ACCOUNT
Delta’s deposit account with Agent with the following last four digits: 6159

 



--------------------------------------------------------------------------------



 



Schedule 1.21
Commitments

                          Name of Lender   Commitment   1.    
Wells Fargo Bank, National Association
  $ 75,000,000     2     
Bank of America, N.A.
  $ 45,000,000     3.    
PNC Bank, National Association
  $ 25,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 1.24
Customs Brokers
Smith Logistics International
10800 Northwest 97th Street
Suite 102
Miami, FL 33178
Contact: Igort Delhaya
Telephone: (305) 953 4100 ext, 350
Global Alliance Logistics
510 Plaza Drive
Suite 2720
College Park, GA 30349
Contact: Cheng Ching or Kam Leung
Telephone: (404) 767-6996

 



--------------------------------------------------------------------------------



 



Schedule 1.89
Permitted Holders
With respect to all Borrowers other than Delta, each of the Borrowers is a
Permitted Holder.

 



--------------------------------------------------------------------------------



 



Schedule 8.2
Chief Executive Office; Places of Business and Collateral Locations
Chief Executive Offices:

     
Delta:
  322 South Main Street, Greenville, SC 29601
Soffe:
  One Soffe Drive, Fayetteville, NC 29302
Junkfood:
  322 South Main Street, Greenville, SC 29601
To The Game:
  322 South Main Street, Greenville, SC 29601
TCX:
  322 South Main Street, Greenville, SC 29601
Art Gun:
  322 South Main Street, Greenville, SC 29601

Location of Books and Records:
In addition to their Chief Executive Offices, the Companies have books and
records in the following locations: Delta:
(1) 2750 Premiere Parkway, Suite 100, Duluth, GA 30097.
(2) Maiden Plant, P.O. Box 37, 100 West Pine Street, Maiden, NC 28650 —
maintains payroll records related to the plant and its operations.
(3) 4735 Corporate Drive, Suite 100, Concord, NC 28025 — maintains sales,
accounts receivable, inventory, and payroll records related to FunTees division.
(4) Payroll records are also kept at Delta’s distribution centers in Cranberry,
New Jersey, Santa Fe Springs, California, Clinton, Tennessee and Miramar,
Florida.
Soffe:
(1) One Soffe Drive, Fayetteville, NC 28312
(2) Payroll records are also kept at Soffe’s distribution center in Santa Fe
Springs, California.
Junkfood:
5770 W. Jefferson Blvd, Los Angeles, California 90016
TTG:
16 Downing Drive, Phenix City, Alabama 36869

 



--------------------------------------------------------------------------------



 



TCX:
115 East 3rd Street, Wendell, North Carolina 27591
Art Gun:
16085 NW 52 Ave, Miami Lakes, Florida 33014
Other places of business and other location of Collateral are as follows:
Delta:
Distribution Center
370 J. D. Yarnell Industrial Parkway
Clinton, TN 37716
Distribution Center
Branbury Business Park, Building #5
5 Santa Fe Way
Cranbury, NJ 08512
Distribution Center
13220 Orden Drive
Santa Fe Springs, CA 90670
Distribution Center
11500 Miramar Parkway, Suite 100
Miramar, FL 33025
Sales Office
530 Seventh Avenue Suite #1106 New
York, NY 10018
Corporate
2750 Premiere Parkway, Suite 100
Duluth, GA 30097
Textile Plant
100 West Pine Street
Maiden, NC 28650
Textile Contractor
Charlotte, NC 28201
Offices
322 S. Main
Greenville, SC 29601

 



--------------------------------------------------------------------------------



 



Headquarters (FunTees)
4735 Corporate Dr., Suite 100
Concord, NC 28026
Art R&D Dept (FunTees)
2583 Armentrout Dr
Concord, NC 28025
Sew R&D (FunTees)
217 Andrews St NW
Concord, NC 28027
Soffe:
Distribution Center
13220 Orden Drive
Santa Fe Springs, CA 90670
Corp/Dist/Embellish
Soffe Drive
Fayetteville, NC 28312
Textile Plant
Soffe Drive
Fayetteville, NC 28312
Distribution
1030 Ft. Worth
Fayetteville, NC 28312
Maintenance Shop
713 Dunn Road
Fayetteville, NC 28312
Sewing
13750 Hwy. 301 South
Rowland, NC 28484
Distribution
919 Filley St.
Lansing, MI 48906
Distribution
3503 Mississippi St.
Great Lake, IL 60088

 



--------------------------------------------------------------------------------



 



Outlet Store off I-95
49 JR Road
Queens Square Shopping Center
Selma, NC 27576
Myrtle Beach Outlet Store
Tanger Outlet Center
10835 King Rd, (off hwy 17)
Myrtle Beach, SC 29572
Mebane Outlet Store 4000
Arrowhead Dr. NE
Mebane, NC 27302
River Bluff Condo
1611 Bluffside Drive, Apt 101
Fayetteville, NC 28312
Junkfood:
Distribution Center
13220 Orden Drive
Santa Fe Springs, CA 90670
Offices/Distribution
11725 Mississippi Avenue Los
Angeles, CA 90025
Offices/Distribution 5770
W. Jefferson Blvd. Los
Angeles, CA 90016
Office
860 S. Los Angeles Street
Los Angeles, CA
Contractor
2937 E. Maria Street
E. Rancho Domingue, CA 90221
To The Game:
Office/Distribution/Embellish
16 Downing Drive
Phenix City, AL 36869

 



--------------------------------------------------------------------------------



 



Distribution
5654 Shepherdsville Road
Louisville, KY 40228
Retail
3707 A 2nd Avenue
Columbus, GA 31904
Distribution
11655 Central Parkway Suite 315
Jacksonville, FL 32224
TCX:
Headquarters & Operations
115 E Third Street
Wendell, NC 27591
Warehouse Pack & Hold
104 E Third Street
Wendell, NC 27591
Warehouse-Blanks 485
Old Wilson Rd.
Wendell, NC 27591
Art Gun:
Headquarters & Operations
16085 NW 52 Ave
Miami Lakes, FL 33014

 



--------------------------------------------------------------------------------



 



Schedule 8.4
Existing Liens
Liens in favor of Agent.
Liens evidenced by the following UCC filings:

                                      SECURED   DATE   DATE           DEBTOR  
JURISDICTION   PARTY   FILED   EXPIRES   COLLATERAL   FILE #  
Delta Apparel Inc.
  Barrow Cty., Georgia   Canon Financial Services   5/5/2009   5/5/2014   Notice
of Lease of copiers #001- 0198601-003     0072009007972  
 
                           
 
  Barrow Cty., Georgia   Raymond Leasing Corporation   3/26/2010   3/26/2015  
Notice of Lease — Order picker Serial # 560-10- A09240     0072010005175  
 
                           
 
  Barrow Cty., Georgia   Canon Financial Services   9/9/2010   9/9/2015   Notice
of Lease of copiers     0072010017123  
 
                           
 
  Barrow Cty., Georgia   Canon Financial Services   9/17/2010   9/17/2015  
Notice of Lease of copiers     0072010017711  
 
                           
 
  Barrow Cty., Georgia   Canon Financial Services   9/20/2010   9/20/2015  
Notice of Lease of copiers     0072010017824  
 
                           
 
  Gwinnett Cty., Georgia   GE Capital   3/25/04   3/25/2014 (continuation filed)
  Notice of Lease — (3) Cannon IR-5020I, (6) Canon IR-3320I, (3) Canon IR-2220I
and (10) Canon IR-1370F Copiers     672004002860  
 
                         
 
                           
 
  Barrow Cty., Georgia   US Bancorp   8/26/2009   8/26/2014   Shortel phone
equipment     0072009015575  
 
                           
 
  Barrow Cty., Georgia   IBM Credit LLC   6/28/2010   6/28/2015   Notice of
Lease — Equipment, software and accessories     0072010012365  
 
                           
 
  Fulton Cty., Georgia   Inter-Tel Leasing Inc.   6/1/2006   6/1/2011   Notice
of Lease — Axxess CPU 128 System     060200606809  
 
                           
 
  Fulton Cty., Georgia   Inter-Tel Leasing, Inc.   10/11/2006   10/11/2011  
“System” leased; Lease #114528     060200612616  
 
                           
Junkfood Clothing Company
  Barrow Cty., Georgia   Konica Minolta Business Solutions U.S.A., Inc.  
4/19/2007   4/19/2012   Notice of Lease — Konica Minolta Copier C6500
L#200321756     00720077802  
 
                           
M.J. Soffe, LLC
  NC Secretary of   ePlus   4/14/2011   4/14/2016   Information     20110032177F
 

 



--------------------------------------------------------------------------------



 



                                  SECURED   DATE   DATE         DEBTOR  
JURISDICTION   PARTY   FILED   EXPIRES   COLLATERAL   FILE #
 
  State   Technology, Inc.           technology equipment, including computer
equipment, purchased on credit, now or hereafter, from ePlus.    

 



--------------------------------------------------------------------------------



 



Schedule 8.7
Permits

1.   Wastewater Treatment NPDES Permit No. NC0006190, expires May 31, 2011. As
of the Closing, Delta is in the process of renewing this permit.   2.   Permit
No. WQ0006984, Land Application of Wastewater Residuals, expires April 30, 2014.
  3.   Air Permit No. 03922R15, expires May 31, 2015   4.   Underground Storage
Tank Operating Permit; Certificate No. 2011008290, expires December 31, 2011

 



--------------------------------------------------------------------------------



 



Schedule 8.12
Intellectual Property
Delta:

              Trademark   Registration Number   Registration Date   Status Delta
Est. 1903   2294154   November 23, 1999   Active               Healthknit  
1955069   February 6, 1996   Active               Woodside   1990387   July 30,
1996   Cancelled               Pro Weight   1463625   November 3, 1987   Active
              Royal First Class   1405930   August 19, 1986   Cancelled        
      Sneakers   1144290   December 23, 1980   Cancelled               Quail
Hollow   936138   June 20, 1972   Active               Healthknit   727531  
February 13, 1962   Cancelled               Healthknit   644790   April 30, 1957
  Active               Healthknit   543705   June 12, 1951   Active            
  Magnum Weight   3019396   November 29, 2005   Active               Delta
Express   1808125   November 30, 1993   Cancelled               Fun Tees  
1911515   August 15, 1995   Active               Your Lifestyle Fit
to a Tee   3952469   April 26, 2011   Active               Change That
Shirt...Now!   3931777   March 15, 2011   Active               Delta   3926429  
March 1, 2011   Active               QH   38563373   October 5, 2010   Active  
            QH   3856369   October 5, 2010   Active               Fun Tees
Recycled   3819380   July 13, 2010   Active               Fun Tees Organic  
3808089   June 22, 2010   Active

 



--------------------------------------------------------------------------------



 



     Blend

          Trademark   Serial Number   Application Date Standard Knitting
Mills 1900   77592358   October 14, 2008           Standard Knitting
Mills   77588844   October 8, 2008           2 Badd   74565148   Abandoned      
    Delta   75613243   Abandoned

Soffe:

              Trademark   Registration Number   Registration Date   Status Soffe
  1743249   December 29, 1992   Active               Soffe   1333340   April 30,
1985   Cancelled               Soffe   3053916   January 31, 2006   Active      
        Cape Fear Trading
Company   3318885   October 23, 2007   Active               Play With Intensity
or
Get Out of the Game   3865479   October 19, 2010   Active               Soffe
Dri Cotton   3686452   September 22, 2009   Active               Soffe Dri  
3680146   September 8, 2009   Active               IA   3110926   July 4, 2006  
Active               Intensity Athletics   2233133   March 23, 1999   Active

              Trademark   Serial Number   Application Date     Made By U.S.  
85225871   January 25, 2011                   S   85112839   August 20, 2010    
              Athletic Kids   74316558   Abandoned    

 



--------------------------------------------------------------------------------



 



Junkfood:

              Trademark   Registration Number   Registration Date   Status
Vitamin T   2863263   July 13, 2004   Cancelled               Junk Food  
2589059   July 2, 2002   Active               Junk Food   3665030   August 4,
2009   Active               Junk Mail   3286389   August 28, 2007   Active      
        Sweet and Sour   3815844   July 6, 2010   Active               Junk Food
  3711277   November 17, 2009   Active               Trademark   Serial Number  
Application Date                   Patriotic Peace Design   77958107   March 12,
2010                   Junk Food   77693637   March 18, 2009                  
Junk Food   77693627   March 18, 2009                   Junk Food   77693619  
March 18, 2009                   Junk Food   77693603   March 18, 2009          
        Worn Right   77534000   July 29, 2008                   True Vintage  
77533988   July 29, 2008                   Junk Food Gourmet   78560398  
Abandoned                   Junk Food Gourmet   77822117   Abandoned            
      Special Sauce   76382058   Abandoned                   Free Love  
77001873   Abandoned    

TTG:
AMERICAN MARKS

              Trademark   Registration Number   Registration Date   Status The
Game   1410919   September 23, 1986   Active

 



--------------------------------------------------------------------------------



 



              Trademark   Registration Number   Registration Date   Status The
Game (script design)   1561018   October 17, 1989   Active               G
Design (design)   1495869   July 12, 1988   Active               Circle Design
(design)   1489462   May 24, 1988   Active               Split-Bar Design
(design)   2275077   September 7, 1999   Active               Two-Bar Design
(design)   2576773   June 4, 2002   Active               Three-Bar Design
(design)   3564708   January 20, 2009   Active               Miscellaneous
Design (design)   3733344   January 5, 2010   Active               Kudzu  
2715347   May 13, 2003   Active               Kudzu and Design (design)  
1942163   December 19, 1995   Active               G-Girl Exclusively by the
Game   3030061   December 13, 2005   Active               Kudzu   2062094  
May 13, 1997   Cancelled               K Design   1981669   June 18, 1996  
Cancelled

              Trademark   Serial Number   Application Date         Uvapor  
85301147   April 21, 2011

 



--------------------------------------------------------------------------------



 



CANADIAN MARKS

          Trademark   Serial No./Registration No.
The Game & G Design (design)
    424085  

CHINESE MARKS

          Trademark   Serial No./Registration No.
The Game & G Design (design)
    612830  

JAPANESE MARKS

          Trademark   Serial No./Registration No.
The Game & G Design (design)
    2693238  

MEXICAN MARKS

          Trademark   Serial No./Registration No.
The Game & G Design (design)
    442664  

NEW ZEALAND MARKS

          Trademark   Serial No./Registration No.
The Game
    227595  

Art Gun:
     None.
TCX:

              Trademark   Registration Number   Registration Date   Status
Just For Us
  3085231   April 25, 2006   Active               TCX Apparel   3164387  
October 31, 2006   Active               Sergeant Design   3092867   May 16, 2006
  Active               Cotton Ball Design   2842697   May 18, 2004   Active

              Trademark   Serial Number   Application Date     The Cotton
Exchange   85069964   June 23, 2010                   TCX   85069979   June 23,
2010    

 



--------------------------------------------------------------------------------



 



Schedule 8.11
Accounts
Delta maintains the following accounts (identified by last 4 digits of account
number):
Rosenthal Collins Group, LLC Brokerage Account:
Acct: 1001
Roth Capital Partners, LLC Account:
Acct: R XN1
Borrowers maintain the following deposit accounts with Wells Fargo Bank,
National Association (identified by last 4 digits of account number):
Delta
Settlement Account
5530
Junkfood
Collection Account
1743
Soffe
Collection Account
6088
TCX
Collection Account
0870
TTG
Collection Account
1038
Delta
Disbursement Account
6159
Delta
Payroll Account
5269
Delta
Accounts Payable
5256

 



--------------------------------------------------------------------------------



 



Delta Corporate Accounts Payable
6109
Junkfood
Disbursement Acct
3039
Soffe
Accounts Payable
9137
TCX
Accounts Payable
0351
TTG
Payroll Account
3746
TTG
Accounts Payable
3814
Kudzu by TTG
Accounts Payable
2912
Outdoors Direct by TTG
Accounts Payable
3733
Delta (FunTees)
Division Account
5189
NC Factory Account
0211
Employees Benefit Account
7292
Delta
Corporate Card Account
9542

 



--------------------------------------------------------------------------------



 



Art Gun
1238

 



--------------------------------------------------------------------------------



 



Schedule 8.15
Labor Matters
None.

 



--------------------------------------------------------------------------------



 



Schedule 8.17
Material Contracts
Contracts listed as Exhibits 2.1, 2.1.1., 2.2, 2.3, and 10.3 through 10.11 of
Delta’s Form 10-K filed with the Securities and Exchange Commission on
September 1, 2010.

 



--------------------------------------------------------------------------------



 



Schedule 9.9
Existing Indebtedness
Indebtedness owed to Lenders.
Potential earnout payments to the Art Gun sellers, the fair value of which is
considered to be de minimus. See Note P — Goodwill and Contingent Consideration
to the Condensed Consolidated Financial Statements included in Item 1 of Delta’s
Form 10-Q filed with the SEC on February 2, 2011.
Future minimum royalty payments under license agreements in amounts disclosed in
Note O — License Agreements to the Condensed Consolidated Financial Statements
included in Item 1 of Delta’s Form 10-Q filed with the SEC on May 5, 2011.
Art Gun is a party to Capital Leases. Payments required pursuant to such Capital
Leases are less than $100,000 in the aggregate.
Indebtedness secured by the Liens set forth on Schedule 8.4

 



--------------------------------------------------------------------------------



 



Schedule 9.10
Loans, Investments, Guarantees, Etc.
See Schedule 9.9.

 



--------------------------------------------------------------------------------



 



Schedule 9.12
Transactions with Affiliates
Ceiba Textiles, S de R.L leases property in Green Valley Industrial Park from
Green Valley Industrial Park, S.A.

 